Exhibit 10.2

Execution Version

 

 

 

SENIOR SECURED DEBTOR-IN-POSSESSION TERM LOAN CREDIT AGREEMENT

dated as of July 14, 2020

Among

HI-CRUSH INC.

as Borrower,

CANTOR FITZGERALD SECURITIES,

as Administrative Agent,

and

THE LENDERS NAMED HEREIN,

as Lenders

$40,000,000

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

     2  

Section 1.1.

  Certain Defined Terms      2  

Section 1.2.

  Computation of Time Periods      25  

Section 1.3.

  Accounting Terms; Changes in GAAP      25  

Section 1.4.

  Types of Loans      26  

Section 1.5.

  Miscellaneous      26  

Section 1.6.

  Divisions      26  

ARTICLE 2 CREDIT FACILITIES

     27  

Section 2.1.

  Commitments      27  

Section 2.2.

  [Reserved]      27  

Section 2.3.

  Loans      27  

Section 2.4.

  Prepayments      30  

Section 2.5.

  Repayment of Loans; Evidence of Debt      31  

Section 2.6.

  Fees      31  

Section 2.7.

  Interest      32  

Section 2.8.

  Illegality      32  

Section 2.9.

  Breakage Costs      33  

Section 2.10.

  Increased Costs      33  

Section 2.11.

  Payments and Computations      34  

Section 2.12.

  Taxes      36  

Section 2.13.

  Replacement of Lenders      40  

Section 2.14.

  Defaulting Lenders      40  

Section 2.15.

  [Reserved]      41  

Section 2.16.

  Alternate Rate of Interest      41  

Section 2.17.

  [Reserved]      42  

Section 2.18.

  Priority and Liens      42  

Section 2.19.

  No Discharge; Survival of Claims      42  

ARTICLE 3 CONDITIONS OF LENDING

     43  

Section 3.1.

  Conditions Precedent to Closing Date      43  

Section 3.2.

  Conditions Precedent to Delayed Draw Term Loan Borrowing      46  

Section 3.3.

  Determinations Under Sections 3.1 and 3.2      46  

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     47  

Section 4.1.

  Organization      47  

Section 4.2.

  Authorization      47  

Section 4.3.

  Enforceability      47  

Section 4.4.

  Financial Condition      47  

Section 4.5.

  Ownership and Liens; Real Property      48  



--------------------------------------------------------------------------------

Section 4.6.

  True and Complete Disclosure      48  

Section 4.7.

  Litigation      48  

Section 4.8.

  [Reserved]      48  

Section 4.9.

  Pension Plans      48  

Section 4.10.

  Environmental Condition      49  

Section 4.11.

  Subsidiaries      49  

Section 4.12.

  Investment Company Act      49  

Section 4.13.

  Taxes      50  

Section 4.14.

  Permits. Licenses. etc.      50  

Section 4.15.

  Use of Proceeds      50  

Section 4.16.

  Condition of Property; Casualties      50  

Section 4.17.

  Insurance      51  

Section 4.18.

  [Reserved]      51  

Section 4.19.

  Sanctions; Anti-Terrorism; Patriot Act; Anti-Corruption Laws      51  

Section 4.20.

  [Reserved]      51  

Section 4.21.

  EEA Financial Institutions      51  

ARTICLE 5 AFFIRMATIVE COVENANTS

     51  

Section 5.1.

  Organization      51  

Section 5.2.

  Reporting      52  

Section 5.3.

  Insurance      57  

Section 5.4.

  Compliance with Laws      57  

Section 5.5.

  Taxes      58  

Section 5.6.

  [Reserved]      58  

Section 5.7.

  Security      58  

Section 5.8.

       58  

Section 5.9.

  Records; Inspection      58  

Section 5.10.

  Maintenance of Property      58  

Section 5.11.

  Royalty Agreements      59  

Section 5.12.

  [Reserved]      59  

Section 5.13.

  [Reserved]      59  

Section 5.14.

  Further Assurances      59  

Section 5.15.

  Compliance with Anti-Corruption Laws and Sanctions      59  

Section 5.16.

  Accuracy of Information      59  

Section 5.17.

  Casualty and Condemnations      59  

Section 5.18.

  Payment of Obligations      59  

Section 5.19.

  Beneficial Ownership Certificate      60  

Section 5.20.

  Use of Proceeds      60  

Section 5.21.

  Post Closing      60  

ARTICLE 6 NEGATIVE COVENANTS

     61  

Section 6.1.

  Debt      61  

Section 6.2.

  Liens      62  

Section 6.3.

  Investments      63  

Section 6.4.

  Acquisitions      64  



--------------------------------------------------------------------------------

Section 6.5.

  Agreements Restricting Liens      64  

Section 6.6.

  Use of Proceeds      64  

Section 6.7.

  Corporate Actions; Accounting Changes      65  

Section 6.8.

  Sale of Assets      65  

Section 6.9.

  Restricted Payments      65  

Section 6.10.

  Affiliate Transactions      65  

Section 6.11.

  Line of Business      65  

Section 6.12.

  Hazardous Materials      66  

Section 6.13.

  Compliance with ERISA      66  

Section 6.14.

  Sale and Leaseback Transactions      66  

Section 6.15.

  Limitation on Hedging      67  

Section 6.16.

  Minimum Liquidity      67  

Section 6.17.

  [Reserved]      67  

Section 6.18.

  Operating Leases      67  

Section 6.19.

  Amendment of Material Contracts      67  

Section 6.20.

  Budget Variance      67  

Section 6.21.

  Capital Expenditures      68  

Section 6.22.

  Key Employee Plans      68  

Section 6.23.

  Superpriority Claims      68  

Section 6.24.

  Repayment of DIP ABL Credit Agreement      68  

ARTICLE 7 DEFAULT AND REMEDIES

     68  

Section 7.1.

  Events of Default      68  

Section 7.2.

  Optional Acceleration of Maturity      72  

Section 7.3.

  Set-off      73  

Section 7.4.

  Remedies Cumulative. No Waiver      73  

Section 7.5.

  Application of Payments      73  

ARTICLE 8 THE ADMINISTRATIVE AGENT

     74  

Section 8.1.

  Appointment, Powers and Immunities      74  

Section 8.2.

  Reliance by Administrative Agent      75  

Section 8.3.

  Defaults      75  

Section 8.4.

  Rights as Lender      75  

Section 8.5.

  Indemnification      76  

Section 8.6.

  Non-Reliance on Administrative Agent, Lead Arranger and Other Lenders      76
 

Section 8.7.

  Resignation of Administrative Agent      77  

Section 8.8.

  Collateral Matters      78  

Section 8.9.

  Intercreditor Agreement      79  

Section 8.10.

  [Reserved]      79  

Section 8.11.

  Credit Bidding      79  

Section 8.12.

  Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties      80  

Section 8.13.

  Certain ERISA Matters      80  



--------------------------------------------------------------------------------

ARTICLE 9 MISCELLANEOUS

     82  

Section 9.1.

  Costs and Expenses      82  

Section 9.2.

  Indemnification; Waiver of Damages      83  

Section 9.3.

  Waivers and Amendments      84  

Section 9.4.

  Severability      85  

Section 9.5.

  Survival of Representations and Obligations      85  

Section 9.6.

  Binding Effect      85  

Section 9.7.

  Lender Assignments and Participations      86  

Section 9.8.

  Confidentiality      87  

Section 9.9.

  Notices. Etc.      88  

Section 9.10.

  Usury Not Intended      88  

Section 9.11.

  Usury Recapture      89  

Section 9.12.

  Governing Law; Service of Process      89  

Section 9.13.

  Submission to Jurisdiction      89  

Section 9.14.

  Execution in Counterparts; Electronic Execution      90  

Section 9.15.

  WAIVER OF JURY TRIAL      91  

Section 9.16.

  [Reserved]      91  

Section 9.17.

  USA Patriot Act      91  

Section 9.18.

  No Fiduciary or Agency Relationship      91  

Section 9.19.

  [Reserved]      92  

Section 9.20.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      92  

Section 9.21.

  Integration      92  

Section 9.22.

  Several Obligations; Nonreliance; Violation of Law      92  

Section 9.23.

  Disclosure      93  

Section 9.24.

  Appointment for Perfection      93  

Section 9.25.

  [Reserved]      93  



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A    [Reserved] Exhibit B    Form of Assignment and Acceptance Exhibit C
   [Reserved] Exhibit D    Form of Compliance Certificate Exhibit E   
[Reserved] Exhibit F    [Reserved] Exhibit G    Form of Guaranty Exhibit H   
Interim Order Exhibit I    Form of Notice of Borrowing Exhibit J    Form of
Notice of Continuation/Conversion Exhibit K    Form of Term Note Exhibit L   
Form of Security Agreement Exhibit M-1    U.S. Tax Certificate (For Foreign
Lenders that are not Partnerships for U.S. Federal Income Tax Purposes) Exhibit
M-2    U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S.
Federal Income Tax Purposes) Exhibit M-3    U.S. Tax Certificate (For Foreign
Participants that are not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit M-4    U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

SCHEDULES:

 

Schedule 1.1    Commitments Schedule 1.1(a)    Existing Letters of Credit
Schedule 4.1    Credit Parties Schedule 4.5    Real Property Schedule 4.7   
Litigation Schedule 4.10    Environmental Matters Schedule 4.11    Subsidiaries
Schedule 5.6    Information for Additional Subsidiaries Schedule 6.1    Existing
Debt Schedule 6.2    Existing Liens Schedule 6.3    Existing Investments
Schedule 9.9    Notices



--------------------------------------------------------------------------------

SENIOR SECURED DEBTOR-IN-POSSESSION TERM LOAN CREDIT AGREEMENT

This SENIOR SECURED DEBTOR-IN-POSSESSION TERM LOAN CREDIT AGREEMENT dated as of
July 14, 2020 (the “Agreement”) is among Hi-Crush Inc., a Delaware corporation
(the “Borrower”), which is a debtor and debtor-in-possession in a Chapter 11
Case (as defined below), the Lenders (as defined below) and other parties from
time to time party hereto, and Cantor Fitzgerald Securities, as Administrative
Agent (as defined below) for the Lenders (as defined below).

RECITALS

A. Reference is made to that certain (a) Credit Agreement, dated as of August 1,
2018 (as amended, supplemented, restated or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”), among the Borrower, the lenders and
other parties from time to time party thereto and JPMorgan, as administrative
agent and (b) Restructuring Support Agreement, dated as of July 12, 2020, among
the Borrower, certain subsidiaries of the Borrower and the Consenting
Noteholders (as defined therein) (as amended, supplemented or otherwise modified
in a manner satisfactory to the Required Lenders, the “RSA”).

B. Pursuant to the RSA, the Borrower and the other parties thereto have agreed
to a restructuring of the Borrower and its Subsidiaries pursuant to the Approved
Plan (as defined below).

C. In furtherance of the Approved Plan and the provisions of the RSA, on
July 12, 2020 (the “Petition Date”), the Credit Parties filed voluntary
petitions to commence cases (the “Chapter 11 Cases”) under title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the Southern District of Texas (the “Bankruptcy Court”) and continued in the
possession of their assets and in the management of their businesses pursuant to
Sections 1107 and 1108 of the Bankruptcy Code.

D. In connection with the Chapter 11 Cases and the Approved Plan, the Borrower
has requested that (x) the Lenders provide a senior secured debtor-in-possession
term loan facility in an aggregate principal amount not to exceed $40,000,000
pursuant to this Agreement (the “DIP Term Loan Facility”) and (y) certain other
lenders provide a senior secured debtor-in-possession asset-based revolving
credit facility with aggregate principal commitments not to exceed $25,000,000
(the “DIP ABL Facility” and, together with the DIP Term Loan Facility, the “DIP
Facilities”) pursuant to the DIP ABL Credit Agreement (as defined below).

E. The Lenders have agreed to provide the DIP Term Loan Facility upon the terms
and conditions set forth herein.

F. To provide guarantees for the repayment of the Loans and the payment of the
other Secured Obligations of the Borrower hereunder and under the other Credit
Documents, the Credit Parties are providing to the Administrative Agent and the
Lenders, pursuant to this Agreement, the other Credit Documents and the DIP
Order, a guarantee from each of the Guarantors of the due and punctual payment
and performance of the Secured Obligations of the Borrower hereunder;

G. To provide security for the repayment of the Loans and the payment of the
other Secured Obligations of the Borrower hereunder and under the other Credit
Documents, the Credit Parties are providing to the Administrative Agent and the
Lenders, pursuant to this Agreement, the other Credit Documents and the DIP
Order, (i) the Liens granted hereby and thereby, having the priorities set forth
in the DIP Order and the Intercreditor Agreement, and (ii) the DIP Superpriority
Claims in respect of the Secured Obligations of the Credit Parties.

 



--------------------------------------------------------------------------------

H. All of the claims and the Liens granted hereunder and pursuant to the DIP
Order in the Chapter 11 Cases to the Administrative Agent, the Lenders and the
other Secured Parties shall be subject to the Carve-Out, but in each case only
to the extent provided in the DIP Order.

I. Pursuant to the terms of the DIP Order, the Liens securing the Secured
Obligations shall be valid and perfected Liens.

J. In consideration of the mutual covenants and agreements herein contained and
of the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1. Certain Defined Terms. The following terms shall have the following
meanings (unless otherwise indicated, such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

“13-Week Forecast” has the meaning set forth in Section 5.2(f).

“ABL Priority Collateral” shall mean the “ABL Priority Collateral” (as defined
in the Intercreditor Agreement).

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“ABR Loan” means a Loan which bears interest based upon the Alternate Base Rate.

“Acceptable Security Interest” means a security interest which (a) exists in
favor of the Administrative Agent for its benefit and the ratable benefit of the
Secured Parties, (b) is superior to all other security interests (other than the
Permitted Liens to the extent such Permitted Liens are made superior to such
security interest by (i) the DIP Order, (ii) the Intercreditor Agreement or
(iii) automatically by operation of law and without the consent of the
Administrative Agent or the Lenders), (c) secures the Secured Obligations,
(d) is enforceable against the Credit Party which created such security interest
and (e) is perfected to the extent required by any Credit Document.

“Account” has the meaning set forth in the Security Agreement.

“Acquisition” means the purchase by any Credit Party of (a) any business,
division or enterprise or all or substantially all of any Person through the
purchase of assets (but, for the avoidance of doubt, excluding purchases of
equipment only with no other tangible or intangible property associated with
such equipment purchase, unless such purchase of equipment involves all or
substantially all the assets of the seller) or (b) Equity Interests of any
Person sufficient to cause such Person to become a Subsidiary of a Credit Party.

“Adjusted LIBO Rate” means, with respect to any Borrowing of Eurodollar Loans
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means CFS in its capacity as administrative agent and
collateral agent for the Lenders pursuant to Article 8 and any successor agent
pursuant to Section 8.7.

 

2



--------------------------------------------------------------------------------

“Administrative Agent Fee Letter” means that certain Fee Letter dated as of the
date hereof between the Borrower and CFS.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership, by contract, or otherwise.

“Aggregate Commitments” means, at any time, the aggregate of the Commitments of
all the Lenders. As of the Closing Date, the Aggregate Commitments are equal to
$40,000,000.

“Agreement” has the meaning set forth in the preamble.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.16 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate shall be less than 2.00%, such rate shall be deemed to
be 2.00% for purposes of this Agreement.

“Amegy” means ZB, N.A. DBA Amegy Bank.

“Ancillary Document” has the meaning set forth in Section 9.14.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Anti-Money Laundering Laws” has the meaning set forth in Section 4.19(c).

“Applicable Margin” means, as of any date of determination, (i) in the case of
ABR Loans, a percentage per annum equal to 10.00%, and (ii) in the case of
Eurodollar Loans, a percentage per annum equal to 11.00%.

“Approved Fund” shall mean any Person (other than a natural Person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Approved Plan” means a plan of reorganization consistent with that set forth in
the RSA or as otherwise agreed by the Administrative Agent, the Required Lenders
and the Borrower.

“Assignment and Acceptance” means an assignment and acceptance executed by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the same form as Exhibit B.

“Backstop Agreement” shall mean the “Backstop Purchase Agreement” (as defined in
the RSA).

“Backstop Order” shall mean the “Backstop Order” (as defined in the RSA).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services Obligations” has the meaning assigned to such term in the DIP
ABL Credit Agreement.

“Bankruptcy Code” has the meaning assigned to such term in the recitals hereto.

“Bankruptcy Court” has the meaning assigned to such term in the recitals hereto.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Required Lenders
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
applicable Governmental Authority and/or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
LIBO Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than 1.00%, the Benchmark Replacement will be deemed
to be 1.00% for the purposes of this Agreement; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Administrative Agent in its sole discretion.

 

4



--------------------------------------------------------------------------------

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Required Lenders and the
Borrower giving due consideration to (a) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the applicable Governmental Authority and/or (b) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the applicable rate).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Borrower determines in good
faith may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Borrower or the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Borrower or the Required Lenders determine that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Borrower determines in good faith is reasonably necessary
in connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(a) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(b) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

 

5



--------------------------------------------------------------------------------

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Required
Lenders, as applicable, by notice to the Borrower, the Administrative Agent and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 2.16 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 2.16.

“Beneficial Ownership Certification” means a certificate regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning set forth in the preamble.

“Borrower Materials” has the meaning set forth in Section 5.2(aa).

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
made by the Lenders pursuant to Section 2.1(a) or Converted by each Lender to
Loans of a different Type pursuant to Section 2.3(c).

“Budget” means a written budget for the period from the Petition Date through
the Scheduled Maturity Date setting forth on a line-item basis the Credit
Parties’ projected cash receipts and cash disbursements, including, without
limitation, disbursements on account of the reasonable and documented fees and
expenses of the Lender Advisors, on a weekly basis, which budget shall be in
form and substance acceptable to the Required Lenders and which budget shall be
updated every four weeks in form and substance acceptable to the Required
Lenders. To the extent that any updated Budget is not acceptable to the Required
Lenders, the then-existent approved budget will remain the “Budget” until
replaced by an updated budget that is acceptable to the Required Lenders.
Concurrently with the delivery of each updated budget, the Borrower shall
deliver to the Administrative Agent a certificate of a financial officer of the
Borrower stating that such Budget has been prepared on a reasonable basis and in
good faith and is based on assumptions believed by the Borrower to be reasonable
at the time made and from the best information then available to the Borrower in
connection therewith (such certificate a “Budget Certificate”).

 

6



--------------------------------------------------------------------------------

“Budget Certificate has the meaning assigned to such term in the definition of
“Budget”.

“Business Day” means a day (a) other than a Saturday, Sunday, or other day on
which banks are required or permitted to be closed under the laws of, or are in
fact closed in, Texas or New York, and (b) if the applicable Business Day
relates to any Eurodollar Loans, on which dealings are carried on by commercial
banks in the London interbank market.

“Canadian Subs” means, collectively, (a) Hi-Crush Canada Distribution Corp., a
company incorporated under the Business Corporations Act of the Province of
British Columbia and (b) FB Industries Inc., a Manitoba corporation.

“Capital Expenditures” for any Person and period of its determination means,
without duplication, the aggregate of all expenditures and costs (whether paid
in cash or accrued as liabilities during that period and including that portion
of payments under Capital Leases that are capitalized on the balance sheet of
such Person) of such Person during such period that, in conformity with GAAP,
are required to be included in or reflected by the property, plant, or equipment
or similar fixed asset accounts reflected in the balance sheet of such Person.

“Capital Leases” means, subject to Section 1.3(d)(iii), for any Person, any
lease of any Property by such Person as lessee which would, in accordance with
GAAP, be required to be classified and accounted for as a capital lease on the
balance sheet of such Person.

“Carve-Out” has the meaning assigned to such term in the applicable DIP Order.

“Casualty Event” means the damage, destruction or condemnation, including by
process of eminent domain or any transfer or disposition of property in lieu of
condemnation, as the case may be, of property of any Person or any of its
Subsidiaries.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“Certificated Equipment” means any equipment the ownership of which is evidenced
by, or under applicable Legal Requirement, is required to be evidenced by, a
certificate of title.

“CFS” means Cantor Fitzgerald Securities, a New York general partnership.

“Change in Control” means the occurrence of any of the following events:

(i) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date hereof)
of Equity Interests representing more than 35% or more of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Borrower;

(ii) the acquisition of direct or indirect Control of the Borrower by any Person
or group;

 

7



--------------------------------------------------------------------------------

(iii) occupation at any time of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were not
(A) directors of the Borrower on the date of this Agreement, nominated or
appointed by the board of directors of the Borrower or (B) appointed by
directors so nominated or appointed; or

(iv) a “change of control” (or similar term or concept) occurs under the
documentation related to the DIP ABL Facility.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) compliance by any Lender (or, for purposes of
Section 2.10(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith or in the implementation thereof and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall, in each case, be deemed to be a “Change
in Law,” regardless of the date enacted, adopted, issued or implemented.

“Chapter 11 Cases” has the meaning assigned to such term in the recitals hereto.

“Closing Date” has the meaning assigned to such term in Section 3.01.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and published interpretations thereof.

“Collateral” means all property of the Credit Parties which is “Collateral” (as
defined in the Security Agreement) and any and all other property of any Credit
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Secured Parties, to secure the
Obligations.

“Commitment” means, for each Lender, such Lender’s Initial Commitment and/or
Delayed Draw Commitment, as applicable, or if such Lender has entered into any
Assignment and Acceptance, set forth for such Lender as its Commitment in the
Register; provided that, after the Maturity Date, the Commitment for each Lender
shall be zero.

“Commodities Account” has the meaning set forth in the UCC.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a compliance certificate executed by a
Responsible Officer of the Borrower or such other Person as required by this
Agreement in substantially the same form as Exhibit D.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Required Lenders in accordance with:

 

8



--------------------------------------------------------------------------------

  (1)

the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the relevant Governmental Authority for determining compounded
SOFR; provided that:

 

  (2)

if, and to the extent that, the Required Lenders determine that Compounded SOFR
cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate that the Required
Lenders determine in their reasonable discretion are substantially consistent
with any evolving or then-prevailing market convention for determining
compounded SOFR for U.S. dollar-denominated syndicated credit facilities at such
time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”

“Confirmation Order” means an order, in form and substance satisfactory to the
Administrative Agent and the Required Lenders, confirming the Approved Plan.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower or any Subsidiary, are treated as a single employer
under Section 414 of the Code.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type pursuant to Section 2.3(c).

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning set forth in Section 9.25(b).

“Credit Documents” means this Agreement, the Term Notes, the Guaranty, the
Notices of Borrowing, the Notices of Continuation or Conversion, the Security
Documents, the Administrative Agent Fee Letter, and each other agreement,
instrument, or document executed at any time in connection with this Agreement.

 

9



--------------------------------------------------------------------------------

“Credit Parties” means the Borrower and the Guarantors.

“DDTL Funding Date” has the meaning assigned to such term in Section 2.1(a).

“Debt” means, for any Person, without duplication: (a) indebtedness of such
Person for borrowed money, including the face amount of any letters of credit
supporting the repayment of indebtedness for borrowed money issued for the
account of such Person; (b) to the extent not covered under clause (a) above,
obligations under letters of credit and agreements relating to the issuance of
letters of credit or acceptance financing; (c) obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments, or upon
which interest payments are customarily made; (d) obligations of such Person
under conditional sale or other title retention agreements relating to any
Properties purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business); (e) obligations of such Person to pay the deferred purchase
price of property or services (including, without limitation, any contingent
obligations or other similar obligations associated with such purchase, and
including obligations that are non-recourse to the credit of such Person but are
secured by the assets of such Person); (f) obligations of such Person as lessee
under Capital Leases and obligations of such Person in respect of synthetic
leases; (g) obligations of such Person under any Hedging Arrangement; (h) all
obligations of such Person to mandatorily purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person on a date certain or upon the occurrence of certain events or
conditions; (i) the Debt of any partnership or unincorporated joint venture in
which such Person is a general partner or a joint venturer, but only to the
extent to which there is recourse to such Person for the payment of such Debt;
(j) obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses
(a) through (i) above; (k) indebtedness or obligations of others of the kinds
referred to in clauses (a) through (j) secured by any Lien on or in respect of
any Property of such Person; and (l) all liabilities of such Person in respect
of unfunded vested benefits under any Plan.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Default Rate” means a per annum rate equal to (i) in the case of principal of
any Loan, 2.00% plus the rate otherwise applicable to such Loan as provided in
Sections 2.7(a) or (b), and (ii) in the case of any other Obligation, 2.00% plus
the non-default rate applicable to ABR Loans provided hereunder.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) [reserved] or (iii) pay over to any Lender Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Lender Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement, (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed to confirm
in writing to the Administrative Agent, for at least three Business Days, in
response to a written request of

 

10



--------------------------------------------------------------------------------

the Administrative Agent, that it will comply with its funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent), or (d) has become the subject of (A) a Bankruptcy Event
or (B) a Bail-In Action. Any determination that a Lender is a Defaulting Lender
will be made by the Administrative Agent in its sole discretion acting in good
faith. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error.

“Delayed Draw Commitment” means, with respect to each Lender, the commitment of
such Lender to make Delayed Draw Term Loans to the Borrower in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1. The aggregate amount of the Lenders’ Delayed Draw Commitments
on the Closing Date is $20,000,000.

“Delayed Draw Term Loan” has the meaning assigned to such term in
Section 2.1(a).

“Delayed Draw Upfront Fee” has the meaning assigned to such term in
Section 2.6(a).

“Deposit Account” has the meaning set forth in the UCC.

“DIP ABL Agent” means JPMorgan Chase Bank, N.A., a national banking association,
in its individual capacity, and its successors, as administrative agent of the
DIP ABL Facility.

“DIP ABL Credit Agreement” means that certain Senior Secured
Debtor-in-Possession Credit Agreement dated of even date herewith among the
Borrower, the lenders and other parties thereto from time to time and the DIP
ABL Agent, as amended, restated, supplemented or otherwise modified from time to
time in accordance with the Intercreditor Agreement.

“DIP ABL Facility” has the meaning assigned to such term in the recitals hereto.

“DIP Facilities” has the meaning assigned to such term in the recitals hereto.

“DIP Order” means the Interim Order and/or the Final Order, as applicable.

“DIP Superpriority Claims” shall have the meaning assigned to such term in the
relevant DIP Order.

“DIP Term Loan Facility” has the meaning assigned to such term in the recitals
hereto. “Disqualified Stock” shall mean any Equity Interest that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the first anniversary of the Maturity Date.

“Dollars” and “$” means lawful money of the United States of America.

 

11



--------------------------------------------------------------------------------

“Domestic Subsidiary” means, with respect to any Person, any of its Subsidiaries
that (a) is incorporated or organized under the laws of the United States, any
State thereof or the District of Columbia or (b) could provide a guarantee of
the Obligations without any material adverse federal income tax consequences to
the Borrower (including by constituting an investment of earnings in United
States property under Section 956 (or any successor provision) of the Code and,
therefore, triggering an increase in the gross income of the Borrower pursuant
to Section 951 (or a successor provision) of the Code).

“Early Opt-in Election” means the occurrence of:

(1) a notification by the Required Lenders to the Administrative Agent (with a
copy to the Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.16 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBO Rate, and

(2) the election by the Required Lenders to declare that an Early Opt-in
Election has occurred and the provision by the Required Lenders of written
notice of such election to the Administrative Agent (with a copy to the
Borrower).

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” ” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means (a) a Lender (other than a Defaulting Lender), (b) any
Affiliate of a Lender, (c) any Approved Fund of a Lender or (d) any other Person
(other than a natural Person); provided, however, that neither the Borrower nor
any of its Affiliates shall qualify as an Eligible Assignee.

“Environment” shall have the meanings set forth in 42 U.S.C. 9601(8).

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

“Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, human health, or safety, including without
limitation CERCLA, relating to (a) pollution, contamination, injury,
destruction, loss, protection, cleanup, reclamation or restoration of the air,
surface water, groundwater, land surface or subsurface strata, or other natural
resources; (b) solid, gaseous or liquid waste generation, treatment, processing,
recycling,

 

12



--------------------------------------------------------------------------------

reclamation, cleanup, storage, disposal or transportation; (c) exposure to
pollutants, contaminants, hazardous, medical infections, or toxic substances,
materials or wastes; (d) the safety or health of employees; or (e) the
manufacture, processing, handling, transportation, distribution in commerce,
use, storage or disposal of hazardous, medical infections, or toxic substances,
materials or wastes.

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

“Equity Issuance” means any issuance of equity securities or any other Equity
Interests (including any preferred equity securities) by the Borrower or any of
its Subsidiaries.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Eurodollar Loan” means a Loan that bears interest based upon the LIBO Rate.

“Event of Default” has the meaning specified in Section 7.1.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.13) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.12, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.12(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

“Existing Letters of Credit” means the letters of credit issued by Amegy and set
forth on the attached Schedule 1.1(a).

“Exit Fee” has the meaning assigned to such term in Section 2.6(b).

 

13



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Final Order” means the order or judgment of the Bankruptcy Court in
substantially in the form of the Interim Order with such changes as are
acceptable to the Required Lenders.

“Final Order Entry Date” means the date on which the Final Order is entered by
the Bankruptcy Court.

“Final Order Entry Deadline” means, as to the Final Order, entry thereof by the
Bankruptcy Court on or before the date that is twenty-five (25) days following
the Petition Date.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“GAAP” means United States of America generally accepted accounting principles
as in effect from time to time, applied on a basis consistent with the
requirements of Section 1.3.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantors” means any Person that now or hereafter is party to a Guaranty.

“Guaranty” means the Guaranty Agreement executed and delivered in substantially
the same form as Exhibit G.

“Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, petroleum, petroleum
products, radionuclides, and radioactive materials.

“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar
substances and materials.

 

14



--------------------------------------------------------------------------------

“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate”.

“Income Tax Expense” means for Borrower and its Subsidiaries, on a consolidated
basis for any period, all state and federal income taxes (including without
limitation Texas franchise taxes) paid or due to be paid during such period.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.2(a).

“Information” has the meaning assigned to such term in Section 9.8.

“Initial Commitment” means, with respect to each Lender, the commitment of such
Lender to make the Initial Term Loan to the Borrower in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.1. The aggregate amount of the Lenders’ Initial Commitments on the
Closing Date is $20,000,000.

“Initial Financial Statements” means the audited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2019 and the unaudited consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal quarter ended March 31, 2020, in
each case including statements of income, retained earnings, changes in equity
and cash flow for such fiscal period as well as a balance sheet as of the end of
each such fiscal period, all prepared in accordance with GAAP.

“Initial Term Loan” has the meaning assigned to such term in Section 2.1(a).

“Initial Upfront Fee” has the meaning assigned to such term in Section 2.6(a).

“Intercreditor Agreement” means the Intercreditor Agreement of even date
herewith among the Administrative Agent and the DIP ABL Agent, as amended,
supplemented, restated or otherwise modified from time to time in accordance
with its terms.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each calendar month and the Maturity Date and (b) with respect
to any Eurodollar Loan, the last day of each Interest Period applicable to the
borrowing of which such Loan is a part, on the date any Eurodollar Loan is
repaid and the Maturity Date (in each case unless any such date shall not be a
Business Day in which case such payment shall be made on the next succeeding
Business Day).

“Interest Period” means for each Eurodollar Loan comprising part of the same
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one month
thereafter; provided that, if any Interest Period begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month; provided, further, that the Borrower may not select any
Interest Period for any Loan which ends after the Scheduled Maturity Date.

 

15



--------------------------------------------------------------------------------

“Interim Order” means the order or judgment of the Bankruptcy Court as entered
on the docket of the Bankruptcy Court in the Cases substantially in the form of
Exhibit H and otherwise acceptable to the Administrative Agent and the Required
Lenders.

“Interim Order Entry Date” means the date on which the Interim Order is entered
by the Bankruptcy Court.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Required Lenders (which determination shall be conclusive and
binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Inventory” has the meaning set forth in Article 9 of the UCC.

“Investment” has the meaning set forth in Section 6.3.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U and X.

“Lender Advisors” means Paul, Weiss, Rifkind, Wharton & Garrison, LLP, Porter
Hedges LLP and Moelis & Company.

“Lender Party” means the Administrative Agent or any Lender.

“Lenders” means the Persons listed on the signature pages hereto as Lenders, any
other Person that shall have become a Lender hereto pursuant to Section 2.13 and
any other Person that shall have become a Lender hereto pursuant to an
Assignment and Acceptance, but in any event, excluding any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“LIBO Rate” means, with respect to any Borrowing of Eurodollar Loans for any
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Borrowing of
Eurodollar Loans for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period) as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a

 

16



--------------------------------------------------------------------------------

Reuters page or screen, on any successor or substitute page on such screen that
displays such rate), or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion (including, without
limitation, Wall Street Office), provided that if the LIBO Screen Rate shall be
less than 1.00%, such rate shall be deemed to be 1.00% for the purposes of this
Agreement.

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).

“Liquid Investments” means (a) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America;
(b) commercial paper issued by (i) any Lender or any Affiliate of any Lender or
(ii) any commercial banking institutions or corporations rated at least P-1 by
Moody’s or A-1 by S&P; (c) certificates of deposit, time deposits, and bankers’
acceptances issued by (i) any of the Lenders or (ii) any other commercial
banking institution which is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than $250,000,000
and rated Aa by Moody’s or AA by S&P; (d) repurchase agreements which are
entered into with any of the Lenders or any major money center banks included in
the commercial banking institutions described in clause (c) and which are
secured by readily marketable direct full faith and credit obligations of the
government of the United States of America or any agency thereof;
(e) investments in any money market fund which holds investments substantially
of the type described in the foregoing Clauses (a) through (d); (f) readily and
immediately available cash held in any money market account maintained with any
Lender; provided that, such money market accounts and the funds therein shall be
unencumbered and free and clear of all Liens and other third party rights other
than a Lien in favor of the Administrative Agent pursuant to the Security
Documents; and (g) other investments made through the DIP ABL Administrative
Agent or its Affiliates and approved by the DIP ABL Administrative Agent. All
the Liquid Investments described in Clauses (a) through (d) above shall have
maturities of not more than 365 days from the date of issue.

“Liquidity” means, as of any date of determination, the aggregate daily closing
balance of the sum of (a) the aggregate amount of unrestricted cash and cash
equivalents of the Borrower and the other Credit Parties at such time and
(b) the aggregate amount of cash that is restricted under the DIP ABL Facility.

“Loan” means any Term Loan.

“Material Adverse Change” means any event, development or circumstance (other
than (a) in the case of the Credit Parties, (i) any matters disclosed in any
“first day” pleadings or declarations and (ii) the effect of filing the Chapter
11 Cases, the events and conditions related to, resulting from and/or leading up
thereto and the effects thereon and any action required to be taken under the
Loan Documents or the DIP Order, and (b) in the case of the Credit Parties,
taking into account the effect of the automatic stay under the Bankruptcy Code)
that has had or could reasonably be expected to have a material adverse effect
(A) on the business, assets, operations, Property or financial condition of the
Borrower and its Subsidiaries, taken as a whole; (B) on the validity or
enforceability of this Agreement or any of the other Credit Documents; (C) on
any Credit Party’s ability to perform its obligations under this Agreement, any
Term Note, the Guaranty or any other Credit Document; (D) in any right or remedy
of any Secured Party under any Credit Document; or (E) the Collateral, or the
Administrative Agent’s liens (on behalf of itself and the Secured Parties) on
the Collateral or the priority of such Liens.

 

17



--------------------------------------------------------------------------------

“Material Contract” means each of (a) the Senior Notes, (b) the DIP ABL Credit
Agreement, (c) the RSA, (d) the Backstop Agreement and (e) any contract of the
Borrower and its consolidated Subsidiaries to which at least 10% of the
Borrower’s consolidated revenue for the four-fiscal quarter period most recently
ended is attributable, in each case, as each such contract is amended, restated,
supplemented or otherwise modified from time to time.

“Maturity Date” means the earliest of (a) the Scheduled Maturity Date, (b) the
date on which the Plan becomes effective, (c) the date of the closing of a sale
of all or substantially all of the assets of the Credit Parties under section
363 of the Bankruptcy Code or otherwise, and (d) the date all of the Loans
become due and payable under the Credit Documents, whether by acceleration or
otherwise.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

“Milestones” shall have the meaning assigned to such term in the RSA.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.

“Mortgage” means each mortgage or deed of trust in form acceptable to the
Required Lenders executed by any Credit Party to secure all or a portion of the
Obligations.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any member of the
Controlled Group is making or accruing an obligation to make contributions.

“Net Cash Proceeds” means with respect to any Prepayment Event, all cash and
Liquid Investments received in respect of such Prepayment Event after
(a) payment of, or provision for, all brokerage commissions and other reasonable
out of pocket fees and expenses actually incurred (including attorneys’,
accountants’, investment bankers’, consultants’ or other customary fees and
expenses); (b) payment of any outstanding obligations relating to such Property
paid in connection with any such Prepayment Event; and (c) taxes paid or
reasonably estimated to be payable within one year after such Prepayment Event
as a result thereof and as a result of any gain recognized in connection
therewith.

“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, including any cash net gain but excluding, however, (a) extraordinary
items, including (i) any net non-cash gain or loss during such period arising
from the sale, exchange, retirement or other disposition of capital assets (such
term to include all fixed assets and all securities) other than in the ordinary
course of business, and (ii) any write up or write down of assets and (b) the
cumulative effect of any change in GAAP.

“Non-Defaulting Lender” means any Lender that is not then a Defaulting Lender.

“Notice of Borrowing” means a notice of borrowing signed by the Borrower in
substantially the same form as Exhibit I.

“Notice of Continuation or Conversion” means a notice of continuation or
conversion signed by the Borrower in substantially the same form as Exhibit J.

“NYFRB” means the Federal Reserve Bank of New York.

 

18



--------------------------------------------------------------------------------

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means all principal, interest (including post-petition interest),
fees (including any Exit Fee and the Upfront Fees), reimbursements,
indemnifications, and other amounts now or hereafter owed by any of the Credit
Parties to the Lenders or the Administrative Agent under this Agreement and the
Credit Documents, and any increases, extensions, and rearrangements of those
obligations under any amendments, supplements, and other modifications of the
documents and agreements creating those obligations.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Operating Lease” means any lease that constitutes an operating lease under
GAAP.

“Organization Documents” means (a) for any corporation, the certificate or
articles of incorporation and the bylaws, (b) for any partnership, the
partnership agreement and, if applicable, certificate of limited partnership or
(c) for any limited liability company, the operating agreement and articles or
certificates of formation of incorporation.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.13).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant Register” has the meaning set forth in Section 9.7(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Debt” has the meaning set forth in Section 6.1.

“Permitted Investments” has the meaning set forth in Section 6.3.

 

19



--------------------------------------------------------------------------------

“Permitted Liens” has the meaning set forth in Section 6.2.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, limited liability company, limited liability
partnership, unincorporated association, joint venture, or other entity, or a
government or any political subdivision or agency thereof, or any trustee,
receiver, custodian, or similar official.

“Petition Date” has the meaning assigned to such term in the recitals hereto.

“Plan” means an employee benefit plan, as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan), maintained or contributed to by the Borrower
or any member of the Controlled Group and covered by Title IV of ERISA or
subject to the minimum funding standards under Sections 412 or 430 of the Code
or Sections 302 or 303 of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning assigned to such term in Section 5.2(aa).

“Prepayment Event” means (i) the sale, transfer or other disposition of assets
by the Borrower or its Subsidiaries in a single transaction or series of related
transactions that yields Net Cash Proceeds other than asset sales permitted by
Section 6.8, (ii) the receipt of any Net Cash Proceeds by any Person from the
issuance of any Debt by the Borrower or any Subsidiary not permitted hereunder
and (iii) the receipt by the Borrower or any Subsidiary of Net Cash Proceeds in
respect of one or more Casualty Events.

“Prime Rate” means the rate of interest last quoted by Wall Street Office as the
“Prime Rate” in the U.S. or, if Wall Street Office ceases to quote such rate,
the highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Required Lenders) or any similar
release by the Federal Reserve Board (as determined by the Required Lenders).
Each change in the Prime Rate shall be effective from and including the date
such change is publicly announced or quoted as being effective.

“Professional Fees” means “Allowed Professional Fees” (as defined in the DIP
Order).

“Projections” has the meaning set forth in Section 5.2(g).

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Pro Rata Share” means, at any time with respect to any Lender, (a) the ratio
(expressed as a percentage) of such Lender’s Commitment at such time to the
Aggregate Commitments at such time, or (b) if all of the Commitments have been
terminated, the ratio (expressed as a percentage) of such Lender’s aggregate
outstanding Loans at such time to the total aggregate outstanding Loans at such
time.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning assigned to such term in Section 5.2(aa).

 

20



--------------------------------------------------------------------------------

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.25(a).

“Railcar Lease” shall have the meaning ascribed to such term in the RSA.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Register” has the meaning set forth in Section 9.7(b).

“Registration Statement” means that Registration Statement on Form S-1 (File
No. 333-182574) filed by the Borrower with the SEC, amended as of August 21,
2012.

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).

“Required Lenders” means, at any time, the Lenders (other than Defaulting
Lenders) the sum of whose outstanding Term Loans and unfunded Commitments at
such time represents at least two-thirds (2/3) of the sum of all outstanding
Term Loans and unfunded Commitments of Lenders (other than Defaulting Lenders).

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, or Chief
Financial Officer, (b) with respect to any Person that is a limited liability
company, if such Person has officers, then such Person’s Chief Executive
Officer, President, or Chief Financial Officer, and if such Person is managed by
members, then a Responsible Officer of such Person’s managing member, and if
such Person is managed by managers, then a manager (if such manager is an
individual) or a Responsible Officer of such manager (if such manager is an
entity), and (c) with respect to any Person that is a general partnership,
limited partnership or a limited liability partnership, the Responsible Officer
of such Person’s general partner or partners.

 

21



--------------------------------------------------------------------------------

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or other distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) made in connection with the Equity Interest
of such Person, including those dividends, distributions and payments made in
consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any Equity Interest of such Person, or any
options, warrants or rights to purchase or acquire any such Equity Interest of
such Person or (b) principal or interest payments (in cash, Property or
otherwise) on, or redemptions of, subordinated debt of such Person.

“RSA” has the meaning assigned to such term in the recitals.

“RSA Effective Date” means the date on which the RSA is signed and the terms of
which become effective.

“S&P” means Standard & Poor’s Rating Agency Group, a division of McGraw-Hill
Companies, Inc., or any successor thereof which is a national credit rating
organization.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
or other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in clauses (a) and (b) of this definition or (d) any
Person otherwise the subject of any Sanctions.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC or the U.S. Department of State), the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
or other relevant sanctions authority.

“Sand Reserves” means (a) at any particular time, the estimated quantities of
sand which geological and engineering data demonstrate with reasonable certainty
to be recoverable in future years under then existing economic and operating
conditions (i.e., prices and costs as of the date of the estimate is made) and
(b) any fee mineral interests, term mineral interests, leases, subleases,
farm-outs, royalties, overriding royalties, net profit interests, carried
interests, production payments and similar mineral interests, and all unsevered
and unextracted sand in, under, or attributable to the properties described in
the foregoing clause (a).

“Scheduled Maturity Date” means January 12, 2021.

“SEC” means, the Securities and Exchange Commission.

“Secured Obligations” means the Obligations.

“Secured Parties” means the Administrative Agent and the Lenders.

“Securities Account” has the meaning set forth in the UCC.

 

22



--------------------------------------------------------------------------------

“Security Agreement” means the Pledge and Security Agreement among the Credit
Parties and the Administrative Agent in substantially the same form as Exhibit
L.

“Security Documents” means, collectively, the Mortgages, Security Agreement, the
Intercreditor Agreement and any and all other instruments, documents or
agreements, now or hereafter executed by any Credit Party or any other Person to
secure the Secured Obligations.

“Senior Notes” has the meaning assigned to such term in the RSA.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subject Lender” has the meaning set forth in Section 2.13.

“Subsidiary” means, with respect to any Person (the “holder”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the holder in the
holder’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity, a majority of whose outstanding Voting Securities shall at any time be
owned by the holder or one more Subsidiaries of the holder. Unless expressly
provided otherwise, all references herein and in any other Credit Document to
any “Subsidiary” or “Subsidiaries” means a Subsidiary or Subsidiaries of the
Borrower.

“Superpriority Claim” means a claim against a Credit Party in any of the Chapter
11 Cases that is a superpriority administrative expense claim having priority
over any or all administrative expenses and other claims of the kind specified
in, or otherwise arising or ordered under, any sections of the Bankruptcy Code
(including, without limitation, sections 105, 326, 328, 330, 331, 503(b),
507(a), 507(b), 546(c) and/or 726 thereof), whether or not such claim or
expenses may become secured by a judgment Lien or other non-consensual Lien,
levy or attachment.

“Tax Group” has the meaning assigned to it in Section 4.13.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

23



--------------------------------------------------------------------------------

“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of the Borrower or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as a
termination under Section 4062(e) of ERISA, (c) the filing of a notice of intent
to terminate a Plan or the treatment of a Plan amendment as a termination under
Section 4041(c) of ERISA, (d) the institution of proceedings to terminate a Plan
by the PBGC, (e) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which could
result in liability to the Borrower, (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any member of the Controlled Group,
or (g) any other event or condition which constitutes grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Plan.

“Term Loan” shall mean (i) an Initial Term Loan made by a Lender to the Borrower
pursuant to Section 2.01(a) and (ii) a Delayed Draw Term Loan made by a Lender
to the Borrower pursuant to Section 2.01(a).

“Term Loan Priority Collateral” shall mean the “Term Loan Priority Collateral”
(as defined in the Intercreditor Agreement).

“Term Note” means a promissory note of the Borrower payable to the order of a
Lender in the amount of such Lender’s Commitment, in substantially the same form
as Exhibit K, evidencing indebtedness of the Borrower to such Lender resulting
from Loans owing to such Lender.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the relevant Governmental Authority.

“Testing Date” has the meaning assigned to such term in Section 6.20.

“Testing Period” has the meaning assigned to such term in Section 6.20.

“Type” has the meaning set forth in Section 1.4.

“UCC” means the Uniform Commercial Code, as in effect in the State of New York,
as the same may be amended from time to time.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Upfront Fees” has the meaning assigned to such term in Section 2.6(a).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regimes” has the meaning set forth in Section 9.25.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.12(f)(ii)(B)(3).

“Unfunded Loans” has the meaning assigned to such term in Section 2.11(a).

 

24



--------------------------------------------------------------------------------

“Variance and Liquidity Report” means a line-by-line report in a form reasonably
satisfactory to the Required Lenders (a) detailing any variance (whether plus or
minus and expressed as a percentage) between (x) the actual aggregate cash
expenses and disbursements other than Professional Fees made during the relevant
Testing Period by the Borrower and its Subsidiaries against the projected
aggregate cash expenses and disbursements other than Professional Fees set forth
in the Budget for the relevant Testing Period, (y) the actual total cash
receipts received during the relevant Testing Period by the Borrower and its
Subsidiaries against the projected total cash receipts set forth in the Budget
for the relevant Testing Period, and (z) the actual aggregate amount of Capital
Expenditures made during the relevant Testing Period by the Borrower and its
Subsidiaries against the projected aggregate amount of Capital Expenditures set
forth in the Budget for the relevant Testing Period, (b) certifying as to
whether a Default has occurred since the last date on which a Variance and
Liquidity Report was delivered and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, and (c) certifying that the Borrower has been in compliance with
Section 6.16 and Section 6.20 as required therein since the last date on which a
Variance and Liquidity Report was delivered.

“Voting Securities” means (a) with respect to any corporation, capital stock of
the corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

Section 1.3. Accounting Terms; Changes in GAAP.

(a) All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the Initial Financial Statements.

(b) Unless otherwise indicated, all financial statements of the Borrower, all
calculations for compliance with covenants in this Agreement, all determinations
of the Applicable Margin, and all calculations of any amounts to be calculated
under the definitions in Section 1.1 shall be based upon the consolidated
accounts of the Borrower and its Subsidiaries in accordance with GAAP and
consistent with the principles of consolidation applied in preparing the Initial
Financial Statements.

(c) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Credit Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject

 

25



--------------------------------------------------------------------------------

to the approval of the Required Lenders); provided that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

(d) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Debt or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof and (iii) in a manner such that any
obligations relating to a lease that was accounted for by a Person as an
operating lease as of the Effective Date (as defined in the Existing Credit
Agreement) in accordance with GAAP and any similar lease entered into after the
Effective Date (as defined in the Existing Credit Agreement) by such Person
shall be accounted for as obligations relating to an operating lease and not as
a Capital Lease; provided that, notwithstanding the foregoing, all financial
statements of the Credit Parties with respect to operating leases shall be
calculated as required by and in accordance with GAAP.

Section 1.4. Types of Loans. Loans are distinguished by “Type”. The “Type” of a
Loan refers to the determination of whether such Loan is an ABR Loan or a
Eurodollar Loan.

Section 1.5. Miscellaneous. Article, Section, Schedule, and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements (including this Agreement) are
references to such instruments, documents, contracts, and agreements as the same
may be amended, supplemented, and otherwise modified from time to time, unless
otherwise specified and shall include all schedules and exhibits thereto unless
otherwise specified. Any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained herein). The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Agreement and shall not be used in the interpretation of any
provision of this Agreement. Terms defined in the UCC which are not otherwise
defined in this Agreement or in any other Credit Document, as applicable, are
used herein and/or therein as defined in the UCC.

Section 1.6. Divisions. For all purposes under the Credit Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

 

26



--------------------------------------------------------------------------------

ARTICLE 2

CREDIT FACILITIES

Section 2.1. Commitments.

(a) Commitment. Each Lender severally agrees, subject to the terms and
conditions set forth in this Agreement and in the DIP Order, (i) following the
Interim Order Entry Date and the satisfaction of the conditions to lending set
forth in Section 3.1, to make a term loan in Dollars to the Borrower in a single
Borrowing on the Closing Date in an aggregate principal amount not to exceed
such Lender’s Initial Commitment (each, an “Initial Term Loan”) and (ii) on and
after the Final Order Entry Date and the satisfaction of the conditions to
lending set forth in Section 3.2 as of the date each Delayed Draw Term Loan (as
defined below) is made (each such date, a “DDTL Funding Date”), to make up to
two additional delayed draw term loans in Dollars to the Borrower in separate
Borrowings (each, a “Delayed Draw Term Loan” and together, the “Delayed Draw
Term Loans”), in an aggregate amount not to exceed such Lender’s Delayed Draw
Commitment. Once funded, each Initial Term Loan and each Delayed Draw Term Loan
shall be a “Loan” and a “Term Loan” for all purposes under this Agreement and
the other Credit Documents. Once repaid, Term Loans incurred hereunder may not
be reborrowed.

(b) [Reserved].

(c) Term Notes. The indebtedness of the Borrower to each Lender resulting from
Loans owing to such Lender shall be evidenced by a Term Note if so requested by
such Lender.

Section 2.2. [Reserved].

Section 2.3. Loans.

(a) Generally.

(i) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(ii) Subject to Section 2.16, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(iii) Each Borrowing of Delayed Draw Term Loans shall be in an aggregate amount
of not less than $5,000,000 and in integral multiples of $1,000,000 in excess
thereof; provided that the second Borrowing of Delayed Draw Term Loans may be in
an aggregate amount that is equal to the remaining amount of the aggregate
Delayed Draw Commitments. Each Borrowing of Loans shall consist of Loans of the
same Type made on the same day by the Lenders ratably according to their
respective Commitments. Borrowings of more than one Type may be outstanding at
the same time; provided that there shall not at any time be more than a total of
four (4) Eurodollar Borrowings outstanding.

 

27



--------------------------------------------------------------------------------

(iv) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

(b) Notice. Each Borrowing, shall be made pursuant to the applicable Notice of
Borrowing submitted by the Borrower to the Administrative Agent not later than
(i) 11:00 a.m. (New York, New York time) on the third Business Day before the
date of the proposed Borrowing, in the case of a Eurodollar Loan or (ii) 11:00
a.m. (New York, New York time) on the Business Day prior to the date of the
proposed Borrowing, in the case of a ABR Loan, and provided that with respect to
the Borrowings on the Closing Date, any such notice may be given one Business
Day in advance of the Closing Date (or on such shorter notice as the Required
Lenders may otherwise agree) by the Borrower to the Administrative Agent, which
shall give to each Lender prompt notice of such proposed Borrowing, by
electronic mail. Each Notice of Borrowing shall be submitted by electronic mail,
specifying (A) the requested date of such Borrowing, which shall be a Business
Day, (B) the requested Type of Loans comprising such Borrowing, (C) the
aggregate amount of such Borrowing, (D) if such Borrowing is to be comprised of
Eurodollar Loans, the requested Interest Period to be applicable to each such
Loan, which shall be a period contemplated by the definition of the term
“Interest Period”, (E) that the intended use of proceeds of such Borrowing are
in accordance with the Budget; and (F) the wire instructions for which funds are
to be disbursed. Each Lender shall, before 1:00 p.m. (New York, New York time)
on the date of such Borrowing (or, in the case of Borrowings on the Closing
Date, 3:00 p.m. (New York, New York time)), make available for the account of
its applicable Lending Office to the Administrative Agent at its address
referred to in Section 9.9 or such other location as the Administrative Agent
may specify by notice to the Lenders, solely by wire transfer of immediately
available funds, such Lender’s Pro Rata Share of such Borrowing. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article 3, the Administrative Agent will make
such Loans available to the Borrower by promptly crediting the funds so received
in the aforesaid account of the Administrative Agent to an account of the
Borrower designated by the Borrower in the applicable Notice of Borrowing.

(c) Conversions and Continuations. In order to elect to Convert or continue a
Loan under this paragraph, the Borrower shall deliver an irrevocable Notice of
Continuation or Conversion to the Administrative Agent at the Administrative
Agent’s office no later than 12:00 p.m. (New York, New York time) (i) on the
Business Day before the date of the proposed conversion date in the case of a
Conversion to a ABR Loan and (ii) at least three Business Days in advance of the
proposed Conversion or continuation date in the case of a Conversion to, or a
continuation of, a Eurodollar Loan. Each such Notice of Continuation or
Conversion shall be in writing or by electronic mail, specifying (A) the
requested Conversion or continuation date (which shall be a Business Day), (B)
the amount and Type of the Loan to be Converted or continued, (C) whether a
Conversion or continuation is requested and, if a Conversion, into what Type of
Loan, and (D) in the case of a Conversion to, or a continuation of, a Eurodollar
Loan, the requested Interest Period. Promptly after receipt of a Notice of
Conversion or Continuation under this paragraph, the Administrative Agent shall
provide each Lender with a copy thereof and, in the case of a Conversion to or a
continuation of a Eurodollar Loan, notify each Lender of the applicable interest
rate under Section 2.7(b). The portion of Loans comprising part of the same
Borrowing that are Converted to Loans of another Type shall constitute a new
Borrowing. If the Borrower fails to deliver a timely Notice of Continuation or
Conversion with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

28



--------------------------------------------------------------------------------

(d) Certain Limitations.

(i) Notwithstanding anything in paragraphs (a) and (b) above, at no time shall
there be more than four Interest Periods applicable to outstanding Eurodollar
Loans;

(ii) the Borrower may not select Eurodollar Loans for any Borrowing at any time
when an Event of Default has occurred and is continuing;

(iii) if any Lender shall notify the Administrative Agent that any Change in Law
makes it unlawful, or that any central bank or other Governmental Authority
asserts that it is unlawful, for such Lender or its applicable Lending Office to
perform its obligations under this Agreement to make Eurodollar Loans or to fund
or maintain Eurodollar Loans, (A) the obligation of such Lender to make such
Eurodollar Loan as part of the requested Borrowing or for any subsequent
Borrowing shall be suspended until such Lender shall notify the Borrower that
the circumstances causing such suspension no longer exist and such Lender’s
portion of such requested Borrowing or any subsequent Borrowing of Eurodollar
Loans shall be made in the form of a ABR Loan, and (B) such Lender agrees to use
commercially reasonable efforts (consistent with its internal policies and legal
and regulatory restrictions) to designate a different Lending Office if the
making of such designation would avoid the effect of this paragraph and would
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender;

(iv) if the Required Lenders shall notify the Administrative Agent that the LIBO
Rate for Eurodollar Loans comprising such Borrowing will not adequately reflect
the cost to such Lenders of making or funding their respective Eurodollar Loans,
as the case may be, for such Borrowing, the right of the Borrower to select
Eurodollar Loans for such Borrowing or for any subsequent Borrowing shall be
suspended until the Administrative Agent (at the direction of the Required
Lenders) shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist, and each Loan comprising such Borrowing
shall be an ABR Loan; and

(v) if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Loans in accordance with the provisions
contained in the definition of Interest Period in Section 1.1 and paragraph
(b) above, the Administrative Agent will forthwith so notify the Borrower and
the Lenders and such Loans will be made available to the Borrower on the date of
such Borrowing as Eurodollar Loans with an Interest Period duration of one month
or, in the case of continuation of an existing Loan, Convert into ABR Loans.

(e) Notices Irrevocable. Each Notice of Borrowing and Notice of Continuation or
Conversion delivered by the Borrower hereunder shall be irrevocable and binding
on the Borrower; provided that a Notice of Borrowing may be conditioned on the
effectiveness of the Closing Date or any DIP Order.

(f) Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with this Section and
may, in

 

29



--------------------------------------------------------------------------------

reliance upon such assumption (but without obligation), make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the NYFRB Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

Section 2.4. Prepayments.

(a) Right to Prepay; Ratable Prepayment. The Borrower shall have no right to
prepay any principal amount of any Loan except as provided in this Section 2.4
and all notices given pursuant to this Section 2.4 shall, except as provided in
this Section 2.4, be irrevocable and binding upon the Borrower. Each payment of
any Loan pursuant to this Section 2.4 shall be made in a manner such that all
Loans comprising part of the same Borrowing are paid in whole or ratably in part
other than Loans owing to a Defaulting Lender as provided in Section 2.14.

(b) Optional. The Borrower may elect to prepay any of the Loans, subject to the
Exit Fee set forth in Section 2.6(b), in whole or in part without penalty or
premium except as set forth in Section 2.9 and after giving by 11:00 a.m. (New
York, New York time) at least two Business Days’ prior written notice to the
Administrative Agent stating the proposed date and aggregate principal amount of
such prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Notwithstanding the foregoing, the Borrower may (subject to payment
to the Lenders of any applicable amounts under Section 2.9 hereof) rescind or
postpone any notice to prepay any Loans if such repayment would have resulted
from a refinancing of this Agreement, which refinancing shall not be consummated
or shall otherwise be delayed. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
the Exit Fee set forth in Section 2.6(b), accrued interest to the extent
required by Section 2.7 and any break funding payments required by Section 2.9.
If any such notice is given, the Borrower shall prepay Loans comprising part of
the same Borrowing in whole or ratably in part in an aggregate principal amount
equal to the amount specified in such notice, together with accrued interest to
the date of such prepayment on the principal amount prepaid and amounts, if any,
required to be paid pursuant to Section 2.9 as a result of such prepayment being
made on such date; provided that (A) each optional prepayment of Eurodollar
Loans shall be in a minimum amount not less than $500,000 and in multiple
integrals of $100,000 in excess thereof and (B) each optional prepayment of ABR
Loans shall be in a minimum amount not less than $500,000 and in multiple
integrals of $50,000 in excess thereof. Notwithstanding the foregoing, the
Borrower may (subject to payment to the Lenders of any applicable amounts under
Section 2.9 hereof) rescind or postpone any notice of prepayment under this
Section 2.4(b) if such prepayment would have resulted from a refinancing of this
Agreement, which refinancing shall not be consummated or shall otherwise be
delayed.

(c) Mandatory.

(i) [Reserved].

 

30



--------------------------------------------------------------------------------

(ii) If any Credit Party receives any Net Cash Proceeds in respect of any
Prepayment Event, then the Borrower shall, no later than three Business Days
following the receipt thereof, apply (A) in respect of any sale, transfer or
other disposition of Term Loan Priority Collateral or receipt of Net Cash
Proceeds in connection with a Casualty Event involving Term Loan Priority
Collateral, an amount equal to 100% of such Net Cash Proceeds to prepay to the
Lenders on a pro rata basis the outstanding principal amount of the Loans, and
(B) in respect of any other Prepayment Event, an amount equal to 100% of such
Net Cash Proceeds that were not used to prepay the DIP ABL Facility.

(iii) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made at least two Business Days
prior to the date of such prepayment. Each such notice shall specify the date of
such prepayment and provide a reasonably detailed calculation of the amount of
such prepayment, the Type(s) of Loans to be prepaid and, if Eurodollar Loans are
to be prepaid, the Interest Period(s) of such Loans.

(d) Interest; Costs. Each prepayment pursuant to this Section 2.4 shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.9 as a
result of such prepayment being made on such date.

Section 2.5. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date. Upon the Maturity Date of any of the Secured
Obligations under this Agreement or any of the other Credit Documents, the
Lenders shall be entitled to immediate payment of such Secured Obligations
without further application to or order of the Bankruptcy Court.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.5 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

Section 2.6. Fees.

(a) Upfront Fees. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender with Commitments as of the Closing Date, an upfront fee
(or to issue Initial Term Loans with original issue discount) of 2.00% of the
aggregate principal amount of such Lender’s Commitments as of the Closing Date
(immediately prior to giving effect to any reduction thereof) (the “Upfront
Fee”), which shall be earned and due and payable on, and subject to the
occurrence of, the Closing Date by adding such Upfront Fee to the aggregate
principal amount of Initial Term Loans funded by such Lender on the Closing
Date.

 

31



--------------------------------------------------------------------------------

(b) Exit Fee. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender, an exit fee (the “Exit Fee”) in an aggregate amount
equal to (1) with respect to any Term Loan or undrawn Commitments outstanding
under this Agreement on the Maturity Date, 2.00% of the aggregate principal
amount of such outstanding Term Loans or such undrawn Commitments, which Exit
Fee shall be payable in cash on the Maturity Date and (2) with respect to any
(x) Term Loans that are paid, repaid or prepaid prior to the Maturity Date or
(y) Commitments that are terminated or otherwise cancelled prior to the Maturity
Date (other than as a result of a Borrowing of Term Loans), 2.00% of the
aggregate principal amount of Term Loans so paid, repaid or prepaid and such
Commitments so terminated or cancelled, which Exit Fee shall be payable in cash
on the date of such payment, repayment, prepayment, termination or cancellation.
The Exit Fee shall be fully earned and paid on the dates due, in immediately
available funds, to the Administrative Agent, and shall not be refundable under
any circumstances.

(c) Administrative Agent Fee Letter. The Borrower agrees to pay the fees set
forth in the Administrative Agent Fee Letter, in the amounts and at the times
specified therein or as so otherwise agreed upon by the Borrower and the
Administrative Agent in writing.

Section 2.7. Interest.

(a) ABR Loans. Each ABR Loan shall bear interest at the Alternate Base Rate in
effect from time to time plus the Applicable Margin for ABR Loans for such
period. Subject to the following clause (c), the Borrower shall pay to
Administrative Agent for the ratable account of each Lender all accrued but
unpaid interest on such Lender’s Loans which are ABR Loans on the applicable
Interest Payment Date.

(b) Eurodollar Loans. Each Eurodollar Loan shall bear interest during its
Interest Period equal to at all times the LIBO Rate for such Interest Period
plus the Applicable Margin for Eurodollar Loans for such period. Subject to the
following clause (c), the Borrower shall pay to the Administrative Agent for the
ratable account of each Lender all accrued but unpaid interest on each of such
Lender’s Eurodollar Loans on the applicable Interest Payment Date.

(c) Payment In Kind. Notwithstanding anything herein to the contrary or
otherwise, the Borrower shall (unless it shall elect otherwise in a written
notice delivered to the Administrative Agent at least two Business Days prior to
the applicable Interest Payment Date) pay interest on the Term Loans on each
Interest Payment Date by increasing the principal amount of the outstanding Term
Loans on such Interest Payment Date by the amount of accrued but unpaid interest
then due.

(d) Default Rate. Notwithstanding the foregoing, (i) upon the occurrence and
during the continuance of an Event of Default, all Obligations shall bear
interest, after as well as before judgment, at the Default Rate. Interest
accrued pursuant to this Section 2.7(d) and all interest accrued but unpaid on
or after the Maturity Date shall be due and payable on demand, and if no express
demand is made, then due and payable on the otherwise required interest payment
dates hereunder.

Section 2.8. Illegality. If any Lender shall notify the Borrower that any Change
in Law makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Lender or its applicable Lending
Office to perform its obligations under this Agreement to make, maintain, or
fund any Eurodollar Loans of such Lender then outstanding hereunder, (a) all
Eurodollar Loans of such Lender that are then the subject of any Notice of
Borrowing and that cannot be lawfully funded shall be funded as ABR Loans of
such Lender, (b) all Eurodollar Loans of such Lender shall be Converted
automatically to ABR Loans of such Lender on the respective last days of the
then current Interest Periods with respect to such Eurodollar Loans or within
such earlier period as required by such change in circumstances, and (c) the
right of the Borrower to select Eurodollar Loans from such Lender for any
subsequent Borrowing shall be suspended until such Lender shall notify the
Borrower that the

 

32



--------------------------------------------------------------------------------

circumstances causing such suspension no longer exist. Each Lender agrees to use
commercially reasonable efforts (consistent with its internal policies and legal
and regulatory restrictions) to designate a different Lending Office if the
making of such designation would avoid the effect of this paragraph and would
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender.

Section 2.9. Breakage Costs. In the event of (a) the payment of any principal of
any Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.4(b) and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.13, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

Section 2.10. Increased Costs.

(a) Eurodollar Loans. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Connection Income Taxes and (C) Taxes described in Clauses (b) through (d)
of the definition of Excluded Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

(iv) impose on financial institutions generally, including such Lender (or its
applicable Lending Office), or on the London interbank market any other
condition affecting this Agreement or its Term Notes or any of such extensions
of credit or liabilities or commitments;

(v) and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to reduce
the amount of any sum received or receivable by such Lender, or such other
Recipient hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

33



--------------------------------------------------------------------------------

(b) Capital Adequacy. If any Lender determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) Mitigation. Each Lender shall promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section 2.10 and will designate a different Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
it and the Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation. Any Lender
claiming compensation under this Section 2.10 shall furnish to the Borrower and
the Administrative Agent a statement setting forth the additional amount or
amounts to be paid to it hereunder which shall be determined by such Lender in
good faith and which shall be conclusive in the absence of manifest error. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.10 shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.10 for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender, as the case may be, notifies the Borrower and the
Administrative Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof).

(e) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section 2.10 shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 2.11. Payments and Computations.

(a) Payments. All payments of principal, interest (subject to Section 2.7(c)),
and other amounts to be made by the Borrower under this Agreement and other
Credit Documents shall be made to the Administrative Agent in Dollars and in
immediately available funds, without setoff, deduction, or counterclaim;
provided that, the Borrower may setoff amounts owing to any Lender that is at
such time a Defaulting Lender against Loans that such Defaulting Lender failed
to fund to the Borrower under this Agreement (the “Unfunded Loans”) so long as
(i) the Borrower shall have delivered prior written notice of such setoff to the
Administrative Agent and such Defaulting Lender, (ii) the Loans made by the
Non-Defaulting Lenders as part of the original Borrowing to which the Unfunded
Loans applied shall still be outstanding, (iii) if such Defaulting Lender failed
to fund Loans under more than one Borrowing, such setoff shall be applied in a
manner satisfactory to the Administrative Agent, and (iv) upon the application
of such setoff, the Unfunded Loans shall be deemed to have been made by such
Defaulting Lender on the effective date of such setoff.

 

34



--------------------------------------------------------------------------------

(b) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Term Notes not later than 2:00 p.m. (New York, New York
time) on the day when due in Dollars to the Administrative Agent at the location
referred to in the Term Notes (or such other location as the Administrative
Agent shall designate in writing to the Borrower) in same day funds. The
Administrative Agent will promptly thereafter, and in any event prior to the
close of business on the day any timely payment is made, cause to be distributed
like funds relating to the payment of principal, interest or fees ratably (other
than amounts payable solely to the Administrative Agent or a specific Lender
pursuant to Sections 2.8. 2.9, 2.10, 2.12, 2.13, and 9.2 and such other
provisions herein which expressly provide for payments to a specific Lender, but
after taking into account payments effected pursuant to Section 9.1) in
accordance with each Lender’s Pro Rata Share to the Lenders for the account of
their respective applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon receipt of other amounts due solely to the
Administrative Agent or a specific Lender, the Administrative Agent shall
distribute such amounts to the appropriate party to be applied in accordance
with the terms of this Agreement.

(c) Non Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Loans to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.

(d) Computations. All computations of interest for ABR Loans based upon the
Alternate Base Rate shall be made by the Administrative Agent on the basis of a
year of 365/366 days and all computations of all other interest and fees shall
be made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day, but excluding the
last day) occurring in the period for which such interest or fees are payable.
Each determination by the Administrative Agent of an amount of interest or fees
shall be conclusive and binding for all purposes, absent manifest error.

(e) Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set off, or
otherwise) on account of the Loans made by it in excess of its ratable share of
payments on account of the Loans obtained by the Lenders (other than as a result
of a termination of a Defaulting Lender’s Commitment under Section 2.14, the
setoff right of the Borrower under clause (a) above, or the non-pro rata
application of payments provided in the last sentence of this clause (e)), such
Lender shall notify the other Lenders and forthwith purchase from the other
Lenders such participations in the Loans made by it as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with the other
Lenders; provided that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from the other
Lenders shall be rescinded and each such Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share, but
without interest. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.11(e) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation. If a Lender fails to fund a Loan with respect to a Borrowing as
and when required hereunder and the Borrower subsequently makes a repayment of
any Loans, then, after taking into account any setoffs made pursuant to
Section 2.11(a) above, such payment shall be applied among the Non-Defaulting
Lenders ratably in accordance with their respective Commitment percentages until
each Lender (including any Lender that is

 

35



--------------------------------------------------------------------------------

at such time a Defaulting Lender) has its percentage of all of the outstanding
Loans and the balance of such repayment shall be applied among the Lenders in
accordance with their Pro Rata Share. The provisions of this Section 2.11(e)
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or to any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 2.11(e) shall apply).

(f) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

Section 2.12. Taxes.

(a) No Deduction for Certain Taxes. Any and all payments by or account of any
obligation of any Credit Party under any of the Credit Documents shall be made
free and clear of and without deduction or withholding for any Taxes, except as
required by applicable Legal Requirements. If any applicable Legal Requirement
(as determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by an
applicable Withholding Agent, then such Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Legal Requirements and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Other Taxes. The Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Legal Requirements, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(c) Indemnification The Borrower will indemnify each Recipient, within 10 days
after written demand therefor, for the full amount of Indemnified Taxes
(including, without limitation, any Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.12(c)) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent) or by the Administrative Agent on its
own behalf or on behalf of a Lender shall be conclusive absent manifest error.
Notwithstanding anything herein to the contrary, a Recipient shall not be
indemnified for any Indemnified Taxes under this Section 2.12 unless such
Recipient shall make written demand on Borrower for such reimbursement no later
than one year after the date on which a court of competent jurisdiction rules in
a final, non-appealable judgment that the relevant payment related to such
Indemnified Tax is required be paid by such Recipient.

 

36



--------------------------------------------------------------------------------

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Credit Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.7(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) Evidence of Tax Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of any receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment, or other evidence of such payment reasonably
satisfactory to the Administrative Agent and the affected Lender.

(f) Withholding Reduction or Exemption. (i) Each Lender that is entitled to an
exemption from, or a reduction of, withholding Tax with respect to payments
under this Agreement or under any other Credit Document shall, to the extent
that it is legally entitled to do so, deliver to the Borrower (with a copy to
the Administrative Agent), on or before the date it becomes a party to this
Agreement and from time to time thereafter at the time or times prescribed by
applicable Legal Requirements or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Legal Requirements or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender shall, if
reasonably requested by the Borrower and to the extent that it is legally
entitled to do so, deliver to Borrower (with a copy to the Administrative
Agent), on or before the date it becomes a party to this Agreement and from time
to time thereafter at the time or times prescribed by applicable Legal
Requirements or reasonably requested by the Borrower or the Administrative Agent
as will enable the Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.12(f)(ii)(A), (B) and, (C) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

 

37



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, an executed copy of IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN-E or IRS Form W-8BEN;
or;

(4) to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
M-2 or Exhibit M-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit M-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

38



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(g) Mitigation. Each Lender shall use reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to select a
jurisdiction for its applicable Lending Office or change the jurisdiction of its
applicable Lending Office, as the case may be, so as to avoid the imposition of
any Indemnified Taxes or to eliminate or reduce the payment of any additional
sums under this Section 2.12; provided, that no such selection or change of
jurisdiction for its applicable Lending Office shall be made if, in the
reasonable judgment of such Lender, such selection or change would be
disadvantageous to such Lender and the Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
selection or change.

(h) Tax Credits and Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.12 (including by the payment
of additional amounts pursuant to this Section 2.12), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.12 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

(j) Definitions. For purposes of this Section 2.12, the term “applicable Legal
Requirements” includes FATCA.

 

39



--------------------------------------------------------------------------------

Section 2.13. Replacement of Lenders. If (a) the Borrower is required pursuant
to Section 2.10 or 2.12 to make any additional payment to any Lender, (b) any
Lender’s obligation to make or continue, or to Convert ABR Loans into,
Eurodollar Loans shall be suspended pursuant to Section 2.3(d)(iii) or Section
2.8, or (c) any Lender is a Defaulting Lender (any such Lender described in any
of the preceding clauses (a) — (c), being a “Subject Lender”), then (i) in the
case of a Defaulting Lender, the Borrower may, upon notice to the Subject Lender
and the Administrative Agent, require such Defaulting Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.7), all of its interests,
rights and obligations under this Agreement and the related Credit Documents as
a Lender to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment) and (ii) in
the case of any Subject Lender, the Borrower may, upon notice to the Subject
Lender and the Administrative Agent and at the Borrower’s sole cost and expense,
require such Subject Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.7), all of its interests, rights and obligations under
this Agreement and the related Credit Documents to an Eligible Assignee that
shall assume such obligations (which Eligible Assignee may be another Lender, if
a Lender accepts such assignment), provided that, in any event:

(A) as to assignments required by the Borrower, the Borrower shall have paid to
the Administrative Agent the assignment fee specified in Section 9.7;

(B) such Subject Lender shall have received payment of an amount equal to the
outstanding principal of its applicable Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Credit
Documents (including any amounts under Section 2.9) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.12, such assignment will result in a reduction in such
compensation or payments thereafter; and

(D) such assignment does not conflict with applicable Legal Requirements.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower or the Administrative Agent to require such
assignment and delegation cease to apply. Solely for purposes of effecting any
assignment involving a Defaulting Lender under this Section 2.13 and to the
extent permitted under applicable Legal Requirements, each Lender hereby
designates and appoints the Administrative Agent as true and lawful agent and
attorney-in-fact, with full power and authority, for and on behalf of and in the
name of such Lender to execute, acknowledge and deliver the Assignment and
Acceptance required hereunder if such Lender is a Defaulting Lender and such
Lender shall be bound thereby as fully and effectively as if such Lender had
personally executed, acknowledged and delivered the same. In lieu of the
Borrower or the Administrative Agent replacing a Defaulting Lender as provided
in this the Borrower may terminate such Defaulting Lender’s Commitment as
provided in Section 2.14.

Section 2.14. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) [reserved]; and

(b) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Sections 9.3(a) and 9.3(b)) and the Commitment of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.3) or under any other Credit Document;
provided, that, except as otherwise provided in Section 9.3, this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
directly affected thereby.

 

40



--------------------------------------------------------------------------------

In the event that the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Pro Rata Share.

Section 2.15. [Reserved].

Section 2.16. Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) the Administrative Agent in consultation with the Required Lenders
determines (which determination shall be conclusive absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate, as applicable (including, without limitation, because the
LIBO Screen Rate is not available or published on a current basis), for such
Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Notice of
Continuation or Conversion that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (B) if any Notice of Borrowing requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

(b) Notwithstanding anything to the contrary herein or in any other Credit
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may, and
shall use good faith efforts to, amend this Agreement to replace the LIBO Rate
with a Benchmark Replacement. Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and the Borrower, so long as the Administrative Agent has not received,
by such time, written notice of objection to such proposed amendment from
Lenders comprising the Required Lenders; provided that, with respect to any
proposed amendment containing any SOFR-Based Rate, the Lenders shall be entitled
to object only to the Benchmark Replacement Adjustment contained therein. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of LIBO Rate with a Benchmark Replacement will occur
prior to the applicable Benchmark Transition Start Date.

 

41



--------------------------------------------------------------------------------

(c) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will join with the Borrower in any amendment implementing
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Credit Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement
except as may be required by the definition of Benchmark Replacement Conforming
Changes; provided that in the event of any ambiguity the Administrative Agent
shall be entitled to seek the consent of Required Lenders and may refrain from
executing such amendment until such consent is received.

(d) The Administrative Agent (at the direction of the Required Lenders) will
promptly notify the Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this
Section 2.16, including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.16.

(e) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Notice of Continuation or Conversion that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective and (ii) if any Notice of
Borrowing requests a Eurodollar Borrowing, such Borrowing shall be made as an
ABR Borrowing.

Section 2.17. [Reserved].

Section 2.18. Priority and Liens. The Credit Parties hereby covenant, represent
and warrant that, upon entry of the DIP Order, the Secured Obligations of the
Credit Parties hereunder and under the other Credit Documents and the DIP Order,
shall have the priority and liens set forth in the DIP Order and the
Intercreditor Agreement, subject to the Carve-Out as described therein.

Section 2.19. No Discharge; Survival of Claims. The Borrower and each Guarantor
agrees, unless otherwise agreed by each directly and adversely affected Lender,
that (a) any Confirmation Order entered in the Chapter 11 Cases shall not
discharge or otherwise affect in any way any of the Secured Obligations of the
Credit Parties to the Secured Parties under this Agreement and the related
Credit Documents, other than after the payment in full in cash to the Secured
Parties of all Secured Obligations under the DIP Term Loan Facility and the
related Credit Documents on or before the effective date of a plan of
reorganization and termination of the Commitments and (b) to the extent its
Secured Obligations hereunder and under the other Credit Documents are not
satisfied in full, (i) its Secured Obligations arising hereunder shall not be
discharged by the entry of a Confirmation Order (and each Credit Party, pursuant
to Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge)
and (ii) the DIP Superpriority Claims granted to the Administrative Agent, the
Lenders pursuant to the DIP Order and the Liens granted to the Administrative
Agent pursuant to the DIP Order shall not be affected in any manner by the entry
of a Confirmation Order.

 

42



--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS OF LENDING

Section 3.1. Conditions Precedent to Closing Date. This Agreement and the
obligations of the Lenders to make Term Loans hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.3) (such date, the “Closing Date”):

(a) Documentation. The Administrative Agent shall have received the following
and, if applicable, they shall be duly executed by all the parties thereto, in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders (which, subject to Section 9.14, may include any Electronic Signatures
transmitted by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page):

(i) this Agreement and all attached Exhibits and Schedules and, if requested,
the Term Notes payable to the order of each applicable Lender;

(ii) the Guaranty;

(iii) the Security Agreement, together with appropriate UCC-1 financing
statements, if any, necessary or desirable for filing with the appropriate
authorities and any other documents, agreements, or instruments necessary to
create, perfect or maintain an Acceptable Security Interest in the Collateral
described in the Security Agreement;

(iv) the DIP ABL Documents;

(v) the Intercreditor Agreement;

(vi) [reserved];

(vii) a certificate from an authorized officer of the Borrower dated as of the
Closing Date stating that as of such date (A) all representations and warranties
of the Borrower set forth in this Agreement are true and correct, (B) no Default
has occurred and is continuing; and (C) the conditions precedent set forth in
Section 3.1(b) and (e) have been met;

(viii) a secretary’s certificate from each Credit Party certifying such Person’s
(A) officers’ incumbency, (B) resolutions of its Board of Directors, members,
general partner or other body authorizing the execution, delivery and
performance of the Credit Documents to which it is a party, and (C) Organization
Documents;

(ix) certificates of good standing (or the substantive equivalent available) for
each Credit Party from the appropriate governmental officer in each jurisdiction
in which each such Person is organized or qualified to do business, which
certificate shall be (A) dated a date not earlier than 30 days prior to Closing
Date or (B) otherwise effective on the Closing Date;

(x) [Reserved]; and

(xi) such other documents, governmental certificates, agreements, and lien
searches as the Administrative Agent or any Lender may reasonably request.

 

43



--------------------------------------------------------------------------------

(b) Consents; Authorization; Conflicts. The Borrower shall have received any
consents, licenses and approvals required in accordance with applicable law, or
in accordance with any document, agreement, instrument or arrangement to which
the Borrower or any Subsidiary is a party, in connection with the execution,
delivery, performance, validity and enforceability of this Agreement and the
other Credit Documents. In addition, the Borrower and the Subsidiaries shall
have all such material consents, licenses and approvals required in connection
with the continued operation of the Borrower and the Subsidiaries, and such
approvals shall be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on this Agreement and the actions contemplated hereby. Any consents or
authorizations received pursuant to this Section 3.1(b) shall be on reasonably
satisfactory terms and shall be in full force and effect on the Closing Date.

(c) Representations and Warranties. The representations and warranties contained
in Article 4 and in each other Credit Document shall be true and correct in all
material respects or, with respect to representations and warranties qualified
by materiality, in all respects, on and as of the Closing Date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case they shall be true and correct in all material respects or, with
respect to representations and warranties qualified by materiality, in all
respects, as of such earlier date.

(d) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid (including the Initial Upfront Fee), and all expenses for
which invoices have been presented (including the reasonable and documented fees
and expenses of legal counsel), on or before the Closing Date. All such amounts
will be paid with proceeds of the Loans made on the Closing Date and will be
reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

(e) Other Proceedings. There shall exist no unstayed action, suit,
investigation, litigation or proceeding pending or threatened in writing in any
court or before any arbitrator or governmental instrumentality (other than the
Chapter 11 Cases) that could reasonably be expected to cause a Material Adverse
Change.

(f) [Reserved].

(g) Material Adverse Change. Since the RSA Effective Date, there shall not have
occurred any event, change, condition, or circumstance that has caused, or that
could reasonably be expected to cause, a Material Adverse Change, other than as
a result of those events leading up to and following commencement of the Chapter
11 Cases.

(h) DIP ABL Facility Conditions Precedent. The DIP ABL shall become effective
substantially contemporaneously with the effectiveness of this Agreement.

(i) Restructuring Support Agreement. The RSA shall have been executed and shall
be in full force and effect.

(j) Chapter 11 Cases. (i) The Chapter 11 Cases shall have been commenced and
(ii) the motion to approve the Interim Order, and all “first day orders” entered
at the time of commencement of the Chapter 11 Cases shall be satisfactory in
form and substance to the Required Lenders.

(k) Interim Order. Not later than three (3) Business Days following the Petition
Date, the Administrative Agent shall have received a signed copy of the Interim
Order entered by the Bankruptcy Court, authorizing and approving the making of
the Term Loans and the granting of superiority claims and liens contemplated
herein and in the other Credit Documents, which Interim Order shall be
acceptable in form and substance to the Required Lenders in their sole
discretion, and such Interim Order shall not have been vacated, reversed,
modified, amended or stayed.

 

44



--------------------------------------------------------------------------------

(l) Acceptable Security Interest. The Administrative Agent for the benefit of
the Secured Parties shall have an Acceptable Security Interest in substantially
all of the assets of the Credit Parties pursuant to the Interim Order.

(m) KYC; USA Patriot Act. The Administrative Agent and the Lenders shall have
received all documentation and other information that is required by bank
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act, for each Credit Party, in each case no later than three
(3) Business Days prior to the Closing Date to the extent reasonably requested
by the Lenders at least ten (10) Business Days in advance of the Closing Date.
To the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least three (3) Business Days prior to the
Closing Date, the Administrative Agent and any Lenders who have provided a
written request therefor shall have received a Beneficial Ownership
Certification with respect to the Borrower.

(n) Initial Budget. The Administrative Agent and the Lenders shall have received
the initial Budget, which shall be in a form and substance satisfactory to the
Lenders, together with the Budget Certificate.

(o) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing in accordance with (including the applicable notice periods set
forth in) Section 2.3(b).

(p) [Reserved].

(q) Other Debt. On the Closing Date, neither the Borrower nor any of its
Subsidiaries shall have any Debt other than (i) the Loans made under this
Agreement on the Closing Date, (ii) Senior Notes outstanding on the Petition
Date, (iii) any Debt in respect of the DIP ABL Facility, including any letters
of credit issued thereunder, and (iv) Debt incurred in the ordinary course in
respect of (x) existing Capital Leases, (y) trade payables (including any notes
issued in respect thereof), and (x) existing Banking Services Obligations.

(r) Liens. The Required Lenders shall have received evidence satisfactory to
them that there are no Liens encumbering any of the Credit Parties’ respective
Property other than Permitted Liens.

(s) Additional Bankruptcy Items.

(i) The Petition Date shall have occurred, and each Credit Party shall be a
debtor and a debtor-in-possession. All “first day orders” entered by the
Bankruptcy Court in the Chapter 11 Cases (including a cash management order)
shall be satisfactory in form and substance to the Required Lenders.

(ii) No trustee or examiner with enlarged powers (having powers beyond those set
forth in Bankruptcy Code sections 1106(a)(3) and (4)) shall have been appointed
with respect to the Credit Parties, any of their subsidiaries, or their
respective properties.

(t) Violation of Law; Regulatory Matters. The making of the Term Loans shall not
violate any requirement of law and shall not be temporarily, preliminarily or
permanently enjoined. No part of the proceeds of any Loans will be used for any
purpose that would violate the applicable requirements of Regulations U, T and X
of the Board of Governors of the Federal Reserve System.

(u) [Reserved].

 

45



--------------------------------------------------------------------------------

(v) Event of Default. No Default or Event of Default shall exist.

(w) Pledged Stock; Stock Powers; Pledged Notes. Subject to the Intercreditor
Agreement, the Administrative Agent shall have received (i) the certificates
representing the shares of Equity Interests pledged under the Security
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized Responsible Officer of the pledgor
thereof, other than the certificate and stock power for Hi-Crush Investments
Inc. and the certificate and stock power for the 35% interest in Hi-Crush Canada
Distribution Corp., which in each case shall be delivered within ten
(10) Business Days of the Closing Date (or such later date as may be agreed by
the Administrative Agent) and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

Section 3.2. Conditions Precedent to Delayed Draw Term Loan Borrowing . The
obligation of each Lender to make any Delayed Draw Term Loan hereunder shall be
subject to the satisfaction (or waiver in accordance with Section 9.3) of the
following conditions:

(a) Representations and Warranties. Both immediately before, and after giving
effect to, any Borrowing of Delayed Draw Term Loans, the representations and
warranties contained in Article 4 and in each other Credit Document shall be
true and correct in all material respects or, with respect to representations
and warranties qualified by materiality, in all respects, on and as of such DDTL
Funding Date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects or, with respect to representations and warranties qualified
by materiality, in all respects, as of such earlier date

(b) Default or Event of Default. No Default of Event of Default shall exist both
immediately before and after giving effect to the making of any Delayed Draw
Term Loan.

(c) [Reserved].

(d) Delayed Draw Upfront Fees. The Lenders shall have received the Delayed Draw
Upfront Fees required to be paid in connection with such DDTL Funding Date.

(e) Entry of Final Order. The Final Order shall have been entered, be in full
force and effect and not have been vacated, reversed, modified, amended or
stayed in any respect without the consent of the Required Lenders.

(f) Violation of Law. The making of such Delayed Draw Term Loan shall not
violate any requirement of law and shall not be temporarily, preliminarily or
permanently enjoined.

Section 3.3. Determinations Under Sections 3.1 and 3.2. For purposes of
determining compliance with the conditions specified in Sections 3.1 and 3.2
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Credit Documents shall have received written notice from such Lender prior to
the Borrowings hereunder specifying its objection thereto and such Lender shall
not have made available to the Administrative Agent such Lender’s ratable
portion of such Borrowings.

 

46



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Each Credit Party hereto represents and warrants as follows:

Section 4.1. Organization. Subject to any restrictions arising on account of any
Credit Party’s status as a “debtor” under the Bankruptcy Code and the entry of
the DIP Order, each Credit Party is duly and validly organized and existing and
in good standing under the laws of its jurisdiction of incorporation or
formation. Each Credit Party is authorized to do business and is in good
standing in all jurisdictions in which such qualifications or authorizations are
necessary except where the failure to be so qualified or authorized could not
reasonably be expected to result in a Material Adverse Change. As of the Closing
Date, each Credit Party’s type of organization and jurisdiction of incorporation
or formation are set forth on Schedule 4.1.

Section 4.2. Authorization. Subject to any restrictions arising on account of
any Credit Party’s status as a “debtor” under the Bankruptcy Code and the entry
of the DIP Order, the execution, delivery, and performance by each Credit Party
of each Credit Document to which such Credit Party is a party and the
consummation of the transactions contemplated thereby, (a) are within such
Credit Party’s powers, (b) have been duly authorized by all necessary corporate,
limited liability company or partnership action, (c) do not contravene any
articles or certificate of incorporation or bylaws, partnership or limited
liability company agreement binding on or affecting such Credit Party, (d) do
not contravene any law or any contractual restriction binding on or affecting
such Credit Party, (e) do not result in or require the creation or imposition of
any Lien prohibited by this Agreement, and (f) do not require any authorization
or approval or other action by, or any notice or filing with, any Governmental
Authority except, in the case of (d) and (f), to the extent such contravention
or the failure to obtain authorization, approval or notice or take other action
could not reasonably be expected to have a Material Adverse Change.

Section 4.3. Enforceability. The Credit Documents have each been duly executed
and delivered by each Credit Party that is a party thereto and each Credit
Document, upon entry of the applicable DIP Order, constitutes the legal, valid,
and binding obligation of each Credit Party that is a party thereto enforceable
against such Credit Party in accordance with its terms, except as limited by the
DIP Order and subject to any restrictions arising on account of any Credit
Party’s status as a “debtor” under the Bankruptcy Code, and further subject to
other applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws at the time in effect affecting the rights of creditors generally and by
general principles of equity whether applied by a court of law or equity.

Section 4.4. Financial Condition.

(a) The Borrower has heretofore furnished to the Administrative Agent (i) the
audited financial statements of the Borrower for the fiscal year ended
December 31, 2019 and (ii) the unaudited balance sheet and statements of income,
members’ equity and cash flows as of and for the fiscal quarters ended March 31,
2020.

(b) Each of the foregoing financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
entities for which such financial statements have been provided as of such date
and for such period in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the unaudited quarterly
financial statements.

(c) Since the Petition Date, there has been no Material Adverse Change.

 

47



--------------------------------------------------------------------------------

Section 4.5. Ownership and Liens; Real Property. Other than as a result of the
Chapter 11 Cases and subject to any necessary order or authorization of the
Bankruptcy Court, each Credit Party (a) has good and marketable title to, or a
valid and subsisting leasehold interest in, all real property, and good title to
all personal Property, in each case necessary for its business, and (b) none of
the Property owned by the Borrower or a Subsidiary of the Borrower is subject to
any Lien except for minor defects in title that do not materially interfere with
its ability to conduct its business or to utilize such assets for their intended
purpose and Permitted Liens. As of the Closing Date, the Borrower and its
Subsidiaries own no real property other than that listed on Schedule 4.5 and all
equipment (other than office equipment and equipment located on jobsites, in
transit or off location for servicing, repairs or modifications) owned by the
Borrower and its Subsidiaries are located at the fee owned or leased real
property listed on Schedule 4.5.

Section 4.6. True and Complete Disclosure. All written factual information
(whether delivered before or after the date of this Agreement) prepared by or on
behalf of the Borrower and its Subsidiaries and furnished to the Administrative
Agent or the Lenders for purposes of or in connection with this Agreement, any
other Credit Document or any transaction contemplated hereby or thereby does not
contain any material misstatement of fact or omits to state any material fact
necessary to make the statements therein not misleading. There is no fact known
to any Responsible Officer of any Credit Party on the date of this Agreement
that has not been disclosed to the Administrative Agent that could reasonably be
expected to result in a Material Adverse Change. All projections, estimates,
budgets, and pro forma financial information furnished by the Borrower or any of
its Subsidiaries (or on behalf of the Borrower or any such Subsidiary), were
prepared on the basis of assumptions, data, information, tests, or conditions
(including current and reasonably foreseeable business conditions) believed to
be reasonable at the time such projections, estimates, budgets and pro forma
financial information were furnished; it being understood that actual results
may vary and such variances may be material.

Section 4.7. Litigation. Subject to any restrictions arising on account of any
Credit Party’s status as a “debtor” under the Bankruptcy Code, except as
otherwise provided in Schedule 4.7, and the Chapter 11 Cases, (a) there are no
actions, suits, or proceedings pending or, to any Credit Party’s knowledge,
threatened against the Borrower or any Subsidiary, at law, in equity, or in
admiralty, or by or before any Governmental Authority, which could reasonably be
expected to result in a Material Adverse Change or is not otherwise subject to
the automatic stay as a result of the Chapter 11 Cases; provided that this
Section 4.7 does not apply with respect to environmental claims.

Section 4.8. [Reserved].

Section 4.9. Pension Plans. Except to the extent excused by the Bankruptcy Code
or as a result of the filing of the Chapter 11 Cases, (a) except for matters
that could not reasonably be expected to result in a Material Adverse Change,
all Plans are in compliance with all applicable provisions of ERISA, (b) no
Termination Event has occurred with respect to any Plan that would result in an
Event of Default under Section 7.1(h), and, except for matters that could not
reasonably be expected to result in a Material Adverse Change, each Plan has
complied with and been administered in accordance with applicable provisions of
ERISA and the Code, (c) there has been no failure to satisfy the “minimum
funding standards”, whether or not waived, under Sections 412 or 430 of the Code
or Sections 302 or 303 of ERISA with respect to any Plan, and there has been no
excise tax imposed under Section 4971 of the Code, (d) to the knowledge of
Credit Parties, no Reportable Event has occurred with respect to any
Multiemployer Plan, and each Multiemployer Plan has complied with and been
administered in accordance with applicable provisions of ERISA and the Code,
(e) the present value of all benefits vested under each Plan (based on the
assumptions used to fund such Plan) did not, as of the last annual valuation
date applicable thereto, exceed the value of the assets of such Plan allocable
to such vested benefits in an amount that could reasonably be expected to result
in a Material Adverse Change, (f) neither the Borrower nor any member of the
Controlled Group has had a complete or partial withdrawal from any Multiemployer
Plan for which there is any unsatisfied

 

48



--------------------------------------------------------------------------------

withdrawal liability that could reasonably be expected to result in a Material
Adverse Change or an Event of Default under Section 7.1(i), and (g) except for
matters that could not reasonably be expected to result in a Material Adverse
Change, as of the most recent valuation date applicable thereto, neither the
Borrower nor any member of the Controlled Group would become subject to any
liability under ERISA if the Borrower or any Subsidiary has received notice that
any Multiemployer Plan is insolvent. Based upon GAAP existing as of the date of
this Agreement and current factual circumstances, no Credit Party has any reason
to believe that the annual cost during the term of this Agreement to the
Borrower or any Subsidiary for post-retirement benefits to be provided to the
current and former employees of the Borrower or any Subsidiary under Plans that
are welfare benefit plans (as defined in Section 3(1) of ERISA) could, in the
aggregate, reasonably be expected to cause a Material Adverse Change.

Section 4.10. Environmental Condition.

(a) Permits, Etc. Each Credit Party (i) has obtained all material Environmental
Permits necessary for the ownership and operation of its Properties and the
conduct of its businesses; (ii) has at all times since the date six months prior
to the Closing Date been and is currently in material compliance with all terms
and conditions of such Environmental Permits and with all other material
requirements of applicable Environmental Laws; (iii) has not received written
notice of any material violation or alleged material violation of any
Environmental Law or Environmental Permit; and (iv) is not subject to any actual
or contingent Environmental Claim which could reasonably be expected to cause a
Material Adverse Change.

(b) Certain Liabilities. Except as disclosed on Schedule 4.10. to such Credit
Parties’ knowledge, none of the present or previously owned or operated Property
of any such Credit Party or of any Subsidiary thereof, wherever located, (i) has
been placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, the Superfund Enterprise Management System list, or their state or local
analogs, or have been otherwise investigated, designated, listed, or identified
as a potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws; (ii) is
subject to a Lien, arising under or in connection with any Environmental Laws,
that attaches to any revenues or to any Property owned or operated by any Credit
Party, wherever located, which could reasonably be expected to cause a Material
Adverse Change; or (iii) has been the site of any Release of Hazardous
Substances or Hazardous Wastes from present or past operations which has caused
at the site or at any third party site any condition that has resulted in or
could reasonably be expected to result in the need for Response that could cause
a Material Adverse Change.

(c) Certain Actions. Without limiting the foregoing and except as disclosed on
Schedule 4.10, (i) all necessary material notices have been properly filed, and
no further action is required under current applicable Environmental Law as to
each Response or other restoration or remedial project undertaken by the
Borrower, any of its Subsidiaries or any of the Borrower’s or such Subsidiary’s
former Subsidiaries on any of their presently or formerly owned or operated
Property and (ii) the present and, to the Credit Parties’ knowledge, future
liability, if any, of the Borrower or of any Subsidiary which could reasonably
be expected to arise in connection with requirements under Environmental Laws
will not reasonably be expected to result in a Material Adverse Change.

Section 4.11. Subsidiaries. As of the Closing Date, the Borrower has no
Subsidiaries other than those listed on Schedule 4.11.

Section 4.12. Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. Neither
the Borrower nor any Subsidiary is subject to regulation under any Federal or
state statute, regulation or other Legal Requirement which limits its ability to
incur Debt.

 

49



--------------------------------------------------------------------------------

Section 4.13. Taxes. Proper and accurate (in all material respects), federal,
state, local and foreign tax returns, reports and statements required to be
filed (after giving effect to any extension granted in the time for filing) by
the Borrower and each Subsidiary (hereafter collectively called the “Tax Group”)
have been filed with the appropriate Governmental Authorities, and all taxes and
other impositions due and payable, in each case, which are material in amount,
except to the extent such payment is excluded by, or is otherwise prohibited by
the provisions of the Bankruptcy Code or order of the Bankruptcy Court, have
been timely paid prior to the date on which any fine, penalty, interest, late
charge or loss may be added thereto for non-payment thereof except where
contested in good faith by appropriate proceeding and for which adequate
reserves have been established in compliance with GAAP. Neither the Borrower nor
any member of the Tax Group has given, or been requested to give, a waiver of
the statute of limitations relating to the payment of any federal, state, local
or foreign taxes or other impositions. Except to the extent such payment is
excluded by, or is otherwise prohibited by the provisions of the Bankruptcy Code
or order of the Bankruptcy Court, proper and accurate amounts have been withheld
by the Borrower and all other members of the Tax Group from their employees for
all periods to comply in all material respects with the tax, social security and
unemployment withholding provisions of applicable federal, state, local and
foreign law.

Section 4.14. Permits. Licenses. etc. Each of the Borrower and its Subsidiaries
possesses all permits, licenses, patents, patent rights or licenses, trademarks,
trademark rights, trade names rights, and copyrights which are material to the
conduct of its business. Each of the Borrower and its Subsidiaries manages and
operates its business in accordance with all applicable Legal Requirements
except where the failure to so manage or operate could not reasonably be
expected to result in a Material Adverse Change; provided that this Section 4.14
does not apply with respect to Environmental Permits.

Section 4.15. Use of Proceeds. The proceeds of the Loans will be used by the
Borrower for the purposes described in Section 5.20 and in accordance with the
Budget. No Credit Party nor any Subsidiary thereof is engaged principally or as
one of its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used, directly or indirectly, in Regulation U). No part of the proceeds of any
of the Loans will be used for purchasing or carrying margin stock or for any
purpose which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X. Following the application of the proceeds of each Loan,
not more than twenty-five percent (25%) of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 6.2 or Section 6.8 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Debt will be “margin
stock”.

Section 4.16. Condition of Property; Casualties. The material Properties used or
to be used in the continuing operations of the Borrower and each Subsidiary, are
in good working order and condition, normal wear and tear and casualty and
condemnation (excluding casualty and condemnation which could, individually or
in the aggregate, reasonably be expected to cause a Material Adverse Change)
excepted. Neither the business nor the material Properties of the Borrower or
any Subsidiary has been affected as a result of any fire, explosion, earthquake,
flood, drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of Property or cancellation of contracts, permits or
concessions by a Governmental Authority, riot, activities of armed forces or
acts of God or of any public enemy, which effect could reasonably be expected to
cause a Material Adverse Change.

 

50



--------------------------------------------------------------------------------

Section 4.17. Insurance. Each of the Borrower and its Subsidiaries carry
insurance (which may be carried by the Borrower on a consolidated basis) with
reputable insurers in respect of such of their respective Properties, in such
amounts and against such risks as is customarily maintained by other Persons of
similar size engaged in similar businesses.

Section 4.18. [Reserved].

Section 4.19. Sanctions; Anti-Terrorism; Patriot Act; Anti-Corruption Laws.

(a) Neither the Borrower nor any Subsidiary of the Borrower is in violation of
any of the country or list based economic and trade sanctions administered and
enforced by OFAC.

(b) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and directors and to the knowledge of the Borrower its
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary,
any of their respective directors or officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing, use of proceeds or
other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.

(c) The operations of the Borrower and each of its Subsidiaries are and have
been conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Borrower and each of its Subsidiaries conduct business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Borrower or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Borrower, threatened, which could reasonably be expected to result in a Material
Adverse Change.

(d) The Borrower and each of its Subsidiaries is in compliance with all
Anti-Corruption Laws.

Section 4.20. [Reserved].

Section 4.21. EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

ARTICLE 5

AFFIRMATIVE COVENANTS

So long as any Obligation (other than contingent indemnification obligations
which are not due and payable and which by their terms survive the termination
or expiration of this Agreement and the other Credit Documents) shall remain
unpaid or any Lender shall have any Commitment hereunder, each Credit Party
agrees to comply with the following covenants.

Section 5.1. Organization. Each Credit Party shall, and shall cause each of its
respective Subsidiaries to, (a) preserve and maintain its partnership, limited
liability company or corporate existence, rights, franchises and privileges in
the jurisdiction of its organization, and (b) qualify and remain qualified as a
foreign business entity in each jurisdiction in which qualification is necessary
in view of its business and operations or the ownership of its Properties and
where failure to qualify could reasonably be expected to cause a Material
Adverse Change; provided, however, that nothing herein contained shall prevent
any transaction permitted by Section 6.7 or Section 6.8.

 

51



--------------------------------------------------------------------------------

Section 5.2. Reporting.

(a) Annual Financial Reports. The Borrower shall provide, or shall cause to be
provided, to the Administrative Agent, as soon as available, but in any event
within 150 days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholder’s equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any qualification or exception as to the scope of such audit, and
such statements to be certified by the chief executive officer or a financial
officer of the Borrower, to the effect that (i) such statements fairly, in all
material respects, present the financial condition, results of operations,
shareholder’s equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP and (ii) there were no material contingent obligations,
material unaccrued liabilities for taxes, material unusual forward or long-term
commitments, or material unrealized or anticipated losses of the Borrower and
its Subsidiaries, except as disclosed therein or as otherwise disclosed in
writing to the Administrative Agent and adequate reserves for such items have
been made in accordance with GAAP;

(b) Quarterly Financial Reports. The Borrower shall provide, or shall cause to
be provided, to the Administrative Agent, as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower, commencing with the fiscal quarter ended June 30,
2020, (i) consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholder’s equity and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer or a financial officer of the
Borrower as (A) fairly presenting, in all material respects, the financial
condition, results of operations, stockholders’ or shareholder’s equity and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes, and
(B) showing that there were no material contingent obligations, material
unaccrued liabilities for taxes, material unusual forward or long term
commitments, or material unrealized or anticipated losses of the Borrower and
its Subsidiaries, except as disclosed therein or as otherwise disclosed in
writing to the Administrative Agent and adequate reserves for such items have
been made in accordance with GAAP, and (ii) a copy of the management discussion
and analysis with respect to such financial statements;

(c) Monthly Financial Reports. The Borrower shall provide, or shall cause to be
provided, to the Administrative Agent, as soon as available, but in any event
within 30 days after the end of each calendar month, commencing with the
calendar month ended June 30, 2020 (i) consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such calendar month, and the
related consolidated statements of income or operations, shareholder’s equity
and cash flows for such calendar month and for the portion of the Borrower’s
fiscal year then ended, such consolidated statements to be certified by the
chief executive officer or financial officer of the Borrower as (A) fairly
presenting, in all material respects, the financial condition, results of
operations, stockholders’ or shareholder’s equity and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the

 

52



--------------------------------------------------------------------------------

absence of footnotes, and (B) showing that there were no material contingent
obligations, material unaccrued liabilities for taxes, material unusual forward
or long term commitments, or material unrealized or anticipated losses of the
Borrower and its Subsidiaries, except as disclosed therein or as otherwise
disclosed in writing to the Administrative Agent and adequate reserves for such
items have been made in accordance with GAAP and (ii) an operational report
including, in each case, for the preceding calendar month (A) the volume of sand
sold, (B) the revenue and tonnage of sand contracts sold, (C) the revenue and
tonnage of sand spot sales, (D) the amount of sand produced and delivered,
(E) the percentage of sold volume that was sold to exploration and production
companies, (F) the percentage of sold volume that was sold FOB, (G) the
percentage of sold volume sold in-basin and (H) the percentage of sold volume
that was sold at the wellsite;

(d) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Section 5.2(a), (b), and (c) above, the Borrower shall
provide to the Administrative Agent a duly completed Compliance Certificate
signed by the chief executive officer or financial officer of the Borrower;

(i) certifying, in the case of the financial statements delivered under
Section 5.2(a) 5.2(b) or 5.2(c), as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(ii) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto;

(iii) certifying that the Borrower has been in compliance with Section 6.16 and
Section 6.20 as required therein since the last date on which a Compliance
Certificate was delivered; and

(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the financial statements referred to in Sections
5.2(a), 5.2(b) or 5.2(c) and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate.

(e) Variance and Liquidity Reports. Beginning with the second Friday following
the Closing Date and on each Friday thereafter, the Borrower shall provide to
the Administrative Agent a Variance and Liquidity Report.

(f) 13-Week Projections. Beginning on the Closing Date, and on each four week
anniversary thereafter, the Borrower shall provide to the Administrative Agent a
13-week cash flow forecast in form and substance satisfactory to the Required
Lenders (the “13-Week Forecast”), which 13-Week Forecast and any amendments
thereto shall reflect, for the periods covered thereby, projected weekly
disbursements, cash receipts, and ending cash for each week covered by the
13-Week Forecast.

(g) Annual Budget; Projections. As soon as available and in any event within 60
days after the end of each fiscal year of the Borrower, the Borrower shall
provide to the Administrative Agent (i) an annual operating, capital and cash
flow budget for the immediately following fiscal year and detailed on a
quarterly basis and (ii) a copy of the plan and forecast (including a projected
consolidated balance sheet, income statement and cash flow statement) of the
Borrower for each quarter of the upcoming fiscal year (the “Projections”) in
form reasonably satisfactory to the Required Lenders;

 

53



--------------------------------------------------------------------------------

(h) Defaults. The Credit Parties shall provide to the Administrative Agent
promptly, but in any event within five (5) Business Days after the occurrence
thereof, a notice of each Default known to the Responsible Officer of the
Borrower or to any of its Subsidiaries, together with a statement of a
Responsible Officer of the Borrower setting forth the details of such Default
and the actions which the Credit Parties have taken and proposes to take with
respect thereto;

(i) Other Creditors. The Credit Parties shall provide to the Administrative
Agent promptly after the giving or receipt thereof, copies of any default
notices given or received by the Borrower or by any of its Subsidiaries pursuant
to the terms of the DIP ABL Facility, or any other indenture, loan agreement,
credit agreement, royalty agreement or similar agreement;

(j) Litigation. The Credit Parties shall provide to the Administrative Agent
promptly after the commencement thereof, notice of all actions, suits, and
proceedings before any Governmental Authority, in each case, arising
post-petition or not otherwise previously addressed pursuant to Section 4.7
hereof, affecting the Borrower or any of its Subsidiaries or any of their
respective assets that has a claim for damages in excess of $1,000,000 or that
could otherwise result in a cost, expense or loss to the Borrower or any of its
Subsidiaries in excess of $1,000,000, in each case, other than the Chapter 11
Cases;

(k) Environmental Notices. (i) Promptly upon, and in any event no later than
thirty (30) days after, the receipt thereof, or the acquisition of knowledge
thereof, by any Credit Party, the Credit Parties shall provide the
Administrative Agent with a copy of any form of request, claim, complaint,
order, notice, summons or citation received from any Governmental Authority or
any other Person, (A) concerning violations or alleged violations of
Environmental Laws, which seeks to impose liability therefore in excess of
$1,000,000, (B) concerning any action or omission on the part of any of the
Credit Parties or any of their former Subsidiaries in connection with Hazardous
Waste or Hazardous Substances which could reasonably result in the imposition of
liability in excess of $1,000,000 or requiring that action be taken to respond
to or clean up a Release of Hazardous Substances or Hazardous Waste into the
environment and such action or clean-up could reasonably be expected to exceed
$1,000,000, including without limitation any information request related to, or
notice of, potential responsibility under CERCLA, or (C) concerning the filing
of a Lien securing liabilities in excess of $1,000,000 described in clause
(A) or (B) above upon, against or in connection with the Borrower, any
Subsidiary, or any of their respective former Subsidiaries, or any of their
material leased or owned Property, wherever located and (ii) promptly upon the
reasonable request of the Administrative Agent, the Credit Parties shall provide
all existing environmental reports (including all available Phase I
Environmental Site Assessment reports and Phase II Environmental Site Assessment
reports) and any such other report, audit or certification in the possession of
the Credit Parties;;

(l) Material Changes. The Credit Parties shall provide to the Administrative
Agent prompt written notice of any event, development of circumstance that has
had or would reasonably be expected to give rise to a Material Adverse Change;

(m) Termination Events. As soon as possible and in any event (i) within thirty
(30) days after the Borrower or any member of the Controlled Group knows or has
reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and
(ii) within ten (10) days after the Borrower or any member of the Controlled
Group knows or has reason to know that any other Termination Event with respect
to any Plan has occurred, the Credit Parties shall provide to the Administrative
Agent a statement of a Responsible Officer of the Borrower describing such
Termination Event and the action, if any, which the Borrower or any member of
the Controlled Group proposes to take with respect thereto;

(n) Termination of Plans. Promptly and in any event within five (5) Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from the PBGC, the Credit Parties shall provide to the Administrative Agent
copies of each notice received by the Borrower or any such member of the
Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan;

 

54



--------------------------------------------------------------------------------

(o) Other ERISA Notices. Promptly and in any event within five (5) Business Days
after receipt thereof by the Borrower or any member of the Controlled Group from
a Multiemployer Plan sponsor, the Credit Parties shall provide to the
Administrative Agent a copy of each notice received by the Borrower or any
member of the Controlled Group concerning the imposition or amount of withdrawal
liability imposed on the Borrower or any member of the Controlled Group pursuant
to Section 4202 of ERISA;

(p) Other Governmental Notices. Promptly and in any event within five
(5) Business Days after receipt thereof by the Borrower or any Subsidiary, the
Credit Parties shall provide to the Administrative Agent a copy of any notice,
summons, citation, or proceeding seeking to modify in any material respect,
revoke, or suspend any material contract, license, permit, or agreement with any
Governmental Authority (other than the Chapter 11 Cases);

(q) Disputes; etc. The Credit Parties shall provide to the Administrative Agent
prompt written notice of (i) any claims, legal or arbitration proceedings,
proceedings before any Governmental Authority, or disputes, or to the knowledge
of any Credit Party, any such actions threatened, or affecting the Borrower or
any Subsidiary, which could reasonably be expected to cause a Material Adverse
Change, or any material labor controversy of which the Borrower or any of its
Subsidiaries has knowledge resulting in or reasonably considered to be likely to
result in a strike against the Borrower or any Subsidiary, and (ii) any claim,
judgment, Lien or other encumbrance (other than a Permitted Lien) affecting any
Property of the Borrower or any Subsidiary, if the value of the claim, judgment,
Lien, or other encumbrance affecting such Property shall exceed $1,000,000, in
each case, other than the Chapter 11 Cases;

(r) Management Letters; Other Accounting Reports. Promptly upon receipt thereof,
the Credit Parties shall provide to the Administrative Agent a copy of any final
management letter submitted to the Borrower or any Subsidiary by its independent
accountants, and a copy of any response by the Borrower or any Subsidiary of the
Borrower, or the board of directors or managers (or other applicable governing
body) of the Borrower or any Subsidiary of the Borrower, to such letter;

(s) Material Contracts. Promptly upon receipt thereof, the applicable Credit
Party shall provide to the Administrative Agent a copy of any amendment of or
notice of default under any Material Contract to which it is a party;

(t) Securities Law Filings and other Public Information. The Borrower shall
provide to the Administrative Agent promptly after the same are available,
copies of each annual report, proxy or financial statement or other material
report or communication sent to the equityholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
which the Borrower may file or be required to file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934 or any other securities
Governmental Authority, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(u) [Reserved].

(v) [Reserved].

 

55



--------------------------------------------------------------------------------

(w) After-Acquired Property. If, subsequent to the Closing Date, a Credit Party
shall acquire any intellectual property, securities, instruments, chattel paper
or other personal property required to be delivered to the Administrative Agent
as Collateral hereunder or any of the Security Documents, the Borrower shall
promptly (and in any event within ten (10) Business Days after any Responsible
Officer of any Credit Party acquires knowledge of the same) notify the
Administrative Agent of the same. Each of the Credit Parties shall adhere to the
covenants regarding the location of personal property as set forth in the
Security Documents; and

(x) Motions. To the extent reasonably practicable at least two (2) days prior to
filing (or such shorter period as the Administrative Agent may agree), the
Borrower shall use commercially reasonable efforts to provide the Lender
Advisors copies of all material pleadings and motions (other than “first day”
motions and proposed orders, and other than emergency pleadings or motions
where, despite such Borrower’s commercially reasonable efforts, such two (2) day
notice is not possible) to be filed by or on behalf of the Borrower or any of
the other Credit Parties with the Bankruptcy Court in the Chapter 11 Cases, or
to be distributed by or on behalf of the Borrower or any of the other Credit
Parties to any official committee appointed in the Chapter 11 Cases, which such
pleadings shall include the Administrative Agent as a notice party.

(y) [Reserved].

(z) Information Provided Under DIP ABL Documents: The Credit Parties shall
provide to the Administrative Agent copies of all certificates, reports, notices
and other information provided to the DIP ABL Agent or the DIP ABL Lenders
pursuant to the DIP ABL Documents.

(aa) Other Information. Subject to the confidentiality provisions of
Section 9.8, the Credit Parties shall provide to the Administrative Agent such
other information respecting the business, operations, or Property of the
Borrower or any Subsidiary, financial or otherwise, as any Lender through the
Administrative Agent may reasonably request including, but not limited to, a
list of customers of the Credit Parties.

The Borrower hereby acknowledges that (i) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower and its Subsidiaries hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (ii) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (A) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (B) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower, its
Subsidiaries or their securities for purposes of United States Federal and state
securities laws; (C) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (D) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

Documents required to be delivered pursuant to Section 5.2 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet and (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, however, that (A) the Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (B) the Borrower shall notify the Administrative Agent and each
Lender (by electronic mail) of the posting of any such documents.

 

56



--------------------------------------------------------------------------------

The Administrative Agent shall have no responsibility or liability for the
filing, timeliness or content of any report required under this Section 5.2 or
any other reports, information and documents required under this Agreement.

Section 5.3. Insurance.

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to, carry
and maintain all such other insurance in such amounts and against such risks as
is customarily maintained by other Persons of similar size engaged in similar
businesses and reasonably acceptable to the Required Lenders and with reputable
insurers reasonably acceptable to the Required Lenders.

(b) If requested by the Administrative Agent, copies of all policies of
insurance or certificates thereof covering the property or business of the
Credit Parties, and endorsements and renewals thereof, certified as true and
correct copies of such documents by a Responsible Officer of the Borrower shall
be delivered by Borrower to and retained by the Administrative Agent. All
policies or certificates of insurance shall set forth the coverage, the limits
of liability, the name of the carrier, the policy number, and the period of
coverage.

(c) If at any time the area in which any real property constituting Collateral
is located is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
the Borrower shall, and shall cause each of its Subsidiaries to, obtain flood
insurance in such total amount as required by Regulation H of the Federal
Reserve Board, as from time to time in effect and all official rulings and
interpretations thereunder or thereof, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time.

(d) Notwithstanding Section 2.4(c)(ii) of this Agreement, after the occurrence
and during the continuance of an Event of Default, subject to the DIP Order and
the Intercreditor Agreement, unless waived by the Administrative Agent in
writing in its sole discretion (at the direction of the Required Lenders), all
proceeds of insurance, including any casualty insurance proceeds, property
insurance proceeds, proceeds from actions, and any other proceeds, shall be paid
directly to the Administrative Agent and if necessary, assigned to the
Administrative Agent, to be applied in accordance with Section 7.5 of this
Agreement, whether or not the Secured Obligations are then due and payable.

(e) In the event that any insurance proceeds are paid to any Credit Party in
violation of clause (d), such Credit Party shall, subject to the Intercreditor
Agreement, hold the proceeds in trust for the Administrative Agent, segregate
the proceeds from the other funds of such Credit Party, and promptly pay the
proceeds to the Administrative Agent with any necessary endorsement. Upon the
request of the Administrative Agent, each of the Borrower and its Subsidiaries
shall execute and deliver to the Administrative Agent any additional assignments
and other documents as may be necessary or desirable to enable the
Administrative Agent to directly collect the proceeds as set forth herein.

Section 5.4. Compliance with Laws.Other than violations arising as a result of
the Chapter 11 Cases and except as otherwise excused by the Bankruptcy Court,
each Credit Party shall, and shall cause each of its Subsidiaries to, comply
with all federal, state, and local laws and regulations (including Environmental
Laws, Sanctions, Anti-Corruption Laws, and the Patriot Act) which are applicable
to the operations and Property of any Credit Party and maintain all related
permits necessary for the ownership and operation of each Credit Party’s
Property and business, except in any case where the failure to so

 

57



--------------------------------------------------------------------------------

comply could not reasonably be expected to result in a Material Adverse Change;
provided that this Section 5.4 shall not prevent any Credit Party from, in good
faith and with reasonable diligence, contesting the validity or application of
any such laws or regulations by appropriate legal proceedings for which adequate
reserves have been established in compliance with GAAP.

Section 5.5. Taxes. Each Credit Party shall, and shall cause each of its
Subsidiaries to pay and discharge all taxes, assessments, and other charges and
claims related thereto, in each case, which are material in amount, imposed on
the Borrower or any of its Subsidiaries prior to the date on which penalties
attach other than any tax, assessment, charge, or claims which is being
contested in good faith and for which adequate reserves have been established in
compliance with GAAP.

Section 5.6. [Reserved].

Section 5.7. Security. Each Credit Party agrees that at all times before the
termination of this Agreement, payment in full of the Obligations and
termination in full of the Commitments, the Administrative Agent shall have an
Acceptable Security Interest in the Collateral to secure the performance and
payment of the Secured Obligations. Each Credit Party shall, and shall cause
each of its Domestic Subsidiaries to, grant to the Administrative Agent a Lien
in any Collateral of such Credit Party or such Domestic Subsidiary now owned or
hereafter acquired promptly and to take such actions as may be required under
the Security Documents to ensure that the Administrative Agent has an Acceptable
Security Interest in such Property.

Section 5.8. [Reserved].

Section 5.9. Records; Inspection. Each Credit Party shall, and shall cause each
of its Subsidiaries to maintain proper, complete and consistent books of record
with respect to such Person’s operations, affairs, and financial condition in
accordance with GAAP in all material respects. From time to time upon reasonable
prior notice, each Credit Party shall permit any Lender and shall cause each of
its Subsidiaries to permit any Lender, at such reasonable times and intervals
and to a reasonable extent and under the reasonable guidance of officers of or
employees delegated by officers of such Credit Party or such Subsidiary, to,
subject to any applicable confidentiality considerations, examine and copy the
books and records of such Credit Party or such Subsidiary, to visit and inspect
the Property of such Credit Party or such Subsidiary, and to discuss the
business operations and Property of such Credit Party or such Subsidiary with
the officers and directors thereof; provided that, unless an Event of Default
shall have occurred and be continuing, (a) only the Administrative Agent on
behalf of the Lenders may exercise inspection, examination or audit rights under
this Section 5.9 and (b) the Borrower shall bear the cost of only two (2) such
inspections per fiscal year.

Section 5.10. Maintenance of Property. Except where compliance is excluded by,
or is otherwise prohibited by the provisions of the Bankruptcy Code or order of
the Bankruptcy Court, each Credit Party shall, and shall cause each of its
Subsidiaries to, maintain their material owned, leased, or operated Property
necessary in the operation of its business in good condition and repair, normal
wear and tear and casualty and condemnation (excluding casualty and condemnation
which could, individually or in the aggregate, reasonably be expected to cause a
Material Adverse Change) excepted, and shall abstain from, and cause each of its
Subsidiaries to abstain from, knowingly or willfully permitting the commission
of waste or other injury, destruction, or loss of natural resources, or the
occurrence of pollution, contamination, or any other condition in, on or about
the owned or operated Property involving the Environment that could reasonably
be expected to result in Response activities and that could reasonably be
expected to cause a Material Adverse Change; provided, however, that no Credit
Party shall be required to maintain any property if the preservation thereof is
no longer desirable in the conduct of the business of such Credit Party and the
loss thereof is not adverse in any material respect to such Credit Party or the
Lenders.

 

58



--------------------------------------------------------------------------------

Section 5.11. Royalty Agreements. Except where such payment is excluded by, or
is otherwise prohibited by the provisions of the Bankruptcy Code or order of the
Bankruptcy Court, the Borrower shall, and shall cause each of its Subsidiaries
to, timely pay all amounts owing pursuant to any royalty agreement to which the
Borrower or any of its Subsidiaries is a party except where the failure to do so
(a) does not materially impair the ability of the Borrower and its Subsidiaries
to use the Property subject to any Lien created by such royalty agreement in its
business and (b) could not reasonably be expected to result in a Material
Adverse Change.

Section 5.12. [Reserved].

Section 5.13. [Reserved].

Section 5.14. Further Assurances. Subject to the Intercreditor Agreement, the
Borrower shall, and shall cause each of its Subsidiaries to, execute and
deliver, or cause to be executed and delivered, to the Administrative Agent any
and all further documents, financing statements, agreements and instruments, and
take all further action (including filing Uniform Commercial Code and other
financing statements, fixture filings, notice, mortgages, deeds of trust and
other documents and such other actions or deliveries of the type required by
Section 3.1, as applicable) that may be required under applicable law, or that
the Required Lenders or the Administrative Agent may reasonably request, in
order to effectuate the transactions contemplated by the Credit Documents and in
order to grant, preserve, protect and perfect the validity of the security
interests created or intended to be created by the Security Documents in the
Collateral, all in form and substance reasonably satisfactory to the Required
Lenders and all at the expense of the Credit Parties.

Section 5.15. Compliance with Anti-Corruption Laws and Sanctions. Each Credit
Party will maintain in effect and enforce policies and procedures designed to
ensure compliance by each Credit Party, their Subsidiaries, and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
Sanctions.

Section 5.16. Accuracy of Information. The Credit Parties will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
other Credit Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder contains no material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
the furnishing of such information shall be deemed to be a representation and
warranty by the Borrower on the date thereof as to the matters specified in this
Section 5.16; provided that, with respect to projected financial information,
the Credit Parties will only ensure that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

Section 5.17. Casualty and Condemnations. The Borrower will (a) furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Cash Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Credit Documents.

Section 5.18. Payment of Obligations. Each Credit Party will, and will cause
each Subsidiary to, pay or discharge all Debt and all other material liabilities
and obligations, including Taxes, before the same shall become delinquent or in
default, except where (a) such payment is excluded by, or is otherwise
prohibited by the provisions of the Bankruptcy Code or order of the Bankruptcy
Court or (b)(i) the validity

 

59



--------------------------------------------------------------------------------

or amount thereof is being contested in good faith by appropriate proceedings,
(ii) such Credit Party or Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (iii) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Change; provided, however, that each Credit Party will, and
will cause each Subsidiary to, remit withholding taxes and other payroll taxes
to appropriate Governmental Authorities as and when claimed to be due,
notwithstanding the foregoing exceptions, except where such payment is excluded
by, or is otherwise prohibited by the provisions of the Bankruptcy Code or order
of the Bankruptcy Court.

Section 5.19. Beneficial Ownership Certificate. If at any time any information
contained in the most recent Beneficial Ownership Certification delivered
hereunder becomes untrue, inaccurate, incorrect or incomplete, the Borrower will
promptly provide an updated Beneficial Ownership Certification to the
Administrative Agent correcting such information.

Section 5.20. Use of Proceeds. The proceeds of the Loans shall be used to, among
other things, (a) pay fees, interest, payments and expenses associated with the
DIP Facilities; (b) if necessary, cash collateralize Existing Letters of Credit
in an amount not to exceed $25,000,000; (c) provide for the ongoing working
capital and capital expenditure needs of the Credit Parties during the pendency
of the Chapter 11 Cases; (d) fund the Carve-Out; and (e) fund the costs of the
administration of the Chapter 11 Cases and the consummation of the
restructuring, in each case, subject to the Budget; provided, that none of the
foregoing shall limit the payment of Professional Fees that benefit from the
Carve-Out, as and when such Professional Fees are allowed by the Bankruptcy
Court at any time (whether by interim order, procedural order or otherwise).
Notwithstanding anything to the contrary, no portion of the Loans or the
Collateral shall be used (i) to challenge the validity, perfection, priority,
extent or enforceability of the obligations under the DIP Term Loan Facility,
(ii) to investigate or assert any other claims or causes of action against the
Administrative Agent, or any Lender with respect to any holder of any such
obligations, except as agreed by the Required Lenders and provided in the DIP
Order or (iii) for any act which has the effect of materially or adversely
modifying or compromising the rights and remedies of the Administrative Agent or
the Lenders or any such party with respect to the DIP Term Loan Facility.

Section 5.21. Post Closing. The Credit Parties shall take all necessary actions
to satisfy the following items as soon as practicable after the Closing Date and
in any event within 30 days thereof (or such longer period as the Administrative
Agent (at the direction of the Required Lenders) may agree):

(a) The Credit Parties shall deliver to the Administrative Agent certificates of
insurance naming the Administrative Agent as lender’s loss payee with respect to
property insurance, and additional insured with respect to liability insurance,
and covering the Borrower’s or its Subsidiaries’ Properties with such insurance
carriers, for such amounts and covering such risks that are acceptable to the
Required Lenders;

(b) The Credit Parties shall deliver to the Administrative Agent evidence of
insurance coverage (and all documentation related thereto) in form, scope and
substance reasonably satisfactory to the Required Lenders and otherwise in
compliance with the terms of Sections 4.17 and 5.3; and

(c) The Credit Parties shall cause (i) all policies of property insurance with
respect to the Collateral either to have attached thereto a lender’s loss
payable endorsement in favor of the Administrative Agent for its benefit and the
ratable benefit of the Secured Parties or to name the Administrative Agent as
lender’s loss payee for its benefit and the ratable benefit of the Secured
Parties, in either case, in form reasonably satisfactory to the Required
Lenders, (ii) all policies of liability insurance with respect to the Credit
Parties to name the Administrative Agent for its benefit and the ratable benefit
of the Secured Parties as an additional insured and to provide for a waiver of
subrogation in favor of the Administrative Agent for its benefit and the ratable
benefit of the Secured Parties, and (iii) all such policies to contain a
provision that notwithstanding any contrary agreements between the Borrower, its
Subsidiaries, and the applicable insurance company, such policies will not be
canceled or allowed to lapse without renewal without at least thirty (30) days’
(or ten (10) days’ in the case of non-payment) prior written notice to the
Administrative Agent.

 

60



--------------------------------------------------------------------------------

ARTICLE 6

NEGATIVE COVENANTS

So long as any Obligation (other than contingent indemnification obligations
which are not due and payable and which by their terms survive the termination
or expiration of this Agreement and the other Credit Documents) shall remain
unpaid or any Lender shall have any Commitment hereunder, each Credit Party
agrees to comply with the following covenants.

Section 6.1. Debt. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, create, assume, incur, suffer to exist, or in any manner become
liable, directly, indirectly, or contingently in respect of, any Debt other than
the following (collectively, the “Permitted Debt”):

(a) the Obligations;

(b) unsecured intercompany Debt incurred in the ordinary course of business owed
by any Credit Party to any other Credit Party;

(c) Debt in the form of accounts payable to trade creditors for goods or
services and current operating liabilities (other than for borrowed money) which
in each case are not more than 90 days past due, in each case incurred in the
ordinary course of business, as presently conducted, unless contested in good
faith by appropriate proceedings and adequate reserves for such items have been
made in accordance with GAAP;

(d) purchase money indebtedness or Capital Leases incurred prior to the Petition
Date and any Debt issued to refinance, refund, extend, renew or replace such
Debt (“Refinancing Indebtedness”) so long as the principal amount of such
Refinancing Indebtedness is not greater than the outstanding principal amount of
such existing Debt plus the amount of any premiums or penalties and accrued and
unpaid interest thereof and reasonable fees and expenses in connection
therewith;

(e) Hedging Arrangements permitted under Section 6.15;

(f) Debt arising from the endorsement of instruments for collection in the
ordinary course of business;

(g) the Senior Notes;

(h) Debt in respect of the DIP ABL Facility;

(i) Debt under performance, stay, appeal and surety bonds or with respect to
workers’ compensation or other like employee benefit claims, in each case
incurred in the ordinary course of business;

(j) guarantees of Debt of any Credit Party permitted under this Section 6.1;

 

61



--------------------------------------------------------------------------------

(k) Debt arising from royalty agreements on customary terms entered into by the
Borrower and its Subsidiaries in the ordinary course of business in connection
with the purchase of Sand Reserves;

(l) Debt in respect of (i) Banking Services Obligations and (ii) Hedging
Arrangements that are Secured Obligations (as defined in the DIP ABL Credit
Agreement) under the DIP ABL Credit Agreement; and

(m) Debt existing on the Petition Date and set forth on Schedule 6.1.

Section 6.2. Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, create, assume, incur, or suffer to exist any Lien on the
Property of any Credit Party or any Subsidiary, whether now owned or hereafter
acquired, or assign any right to receive any income, other than the following
(collectively, the “Permitted Liens”):

(a) Liens securing the Secured Obligations;

(b) Liens securing obligations under the DIP ABL Facility;

(c) Liens imposed by law, such as landlord’s, materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s liens, and other similar liens arising in
the ordinary course of business securing obligations which if overdue for a
period of more than 30 days are being contested in good faith by appropriate
procedures or proceedings and for which adequate reserves have been established;

(d) Liens arising in the ordinary course of business out of pledges or deposits
under workers compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation to secure
public or statutory obligations;

(e) Liens for Taxes, assessment, or other governmental charges which are not yet
delinquent and payable or, if overdue, which are being actively contested in
good faith by appropriate proceedings and adequate reserves for such items have
been made in accordance with GAAP;

(f) Liens securing purchase money debt or Capital Lease obligations permitted
under Section 6.1(d); provided that each such Lien encumbers only the Property
purchased in connection with the creation of any such purchase money debt or the
subject of any such Capital Lease, and all proceeds and products thereof
(including insurance proceeds) and accessions thereto, and the amount secured
thereby is not increased;

(g) encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of any Credit Party to use such assets in its
business, and none of which is violated in any material aspect by existing or
proposed structures or land use;

(h) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a depository
institution;

(i) Liens on cash, deposit accounts or securities pledged or encumbered to
secure performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business;

 

62



--------------------------------------------------------------------------------

(j) judgment and attachment Liens not giving rise to an Event of Default;

(k) Liens in favor a banking institution arising by operation of law encumbering
deposits in accounts held by such banking institution incurred in the ordinary
course of business and which are within the general parameters customary in the
banking industry;

(l) Any interest or title of a lessor, sublessor, licensor or sublicensor under
any lease or license entered into in the ordinary course of business and
covering only the asset so leased or licensed;

(m) Defects and irregularities in title to any Property which in the aggregate
do not materially impair the fair market value or use of the Property for the
purposes for which it is or may reasonably be expected to be held;

(n) Liens on advance of cash or earnest money deposits in favor of the seller of
any property to be acquired in connection with Capital Expenditures permitted
hereunder, which advances shall be applied against the purchase price for such
permitted Capital Expenditures;

(o) Liens in respect of (i) Banking Services Obligations and (ii) Hedging
Arrangements that are Secured Obligations (as defined in the DIP ABL Credit
Agreement) under the DIP ABL Credit Agreement; and

(p) Liens on Property of the Borrower or its Subsidiaries existing on the
Petition Date and set forth in Schedule 6.2 and refinancing, extensions,
renewals and replacements thereof permitted hereunder; provided that such Liens
shall secure only those obligations which they secure on the date hereof and
such Liens shall not be extended to cover any additional Property not subject
thereto on the Petition Date.

Section 6.3. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, make or hold any direct or indirect investment (each, an
“Investment”) in any other Person, including capital contributions to the
Person, investments in or the acquisition of the debt or equity securities of
the Person, or any loans, guaranties, trade credit, or other extensions of
credit to any Person, other than the following (collectively, the “Permitted
Investments”):

(a) investments in the form of trade credit to customers of a Credit Party
arising in the ordinary course of business and represented by accounts from such
customers;

(b) Liquid Investments;

(c) loans, advances, or capital contributions to, or investments in, or
purchases or commitments to purchase any stock or other securities or evidences
of indebtedness of or interests in any Person and existing on the Petition Date,
in each case as specified in the attached Schedule 6.3; provided that, the
respective amounts of such loans, advances, capital contributions, investments,
purchases and commitments shall not be increased (other than appreciation);

(d) Investments by a Credit Party in or to any other Credit Party;

(e) [Reserved];

(f) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case, arising in the ordinary course of business;

 

63



--------------------------------------------------------------------------------

(g) guarantees of obligations (not in respect of Debt) of the Credit Parties
incurred in the ordinary course of business;

(h) Investments consisting of Debt or Acquisitions permitted by Article 6; and

(i) Investments existing on the Petition Date in wholly-owned Subsidiaries and
as otherwise set forth on Schedule 6.3.

Section 6.4. Acquisitions. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, make any Acquisition.

Section 6.5. Agreements Restricting Liens. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, create, incur, assume or permit to exist any
contract, agreement or understanding (other than (a) this Agreement, or the
other Credit Documents, (b) the DIP ABL Facility, (c) agreements governing Debt
permitted by Sections 6.1(d) to the extent such restrictions govern only the
Property (and all proceeds and products thereof and accessions thereto) financed
pursuant to such Debt, (d) any prohibition or limitation that exists pursuant to
applicable requirements of a Governmental Authority, (e) any prohibition or
limitation that restricts subletting or assignment of leasehold interests
contained in any lease governing a leasehold interest of Borrower or its
Subsidiaries and customary provisions in other contracts restricting assignment
thereof, (f) agreements in connection with a sale of assets permitted by
Section 6.8, and (g) any prohibition or limitation that exists in any contract
to which a Credit Party is a party on the date hereof so long as (i) such
prohibition or limitation is generally applicable and does not specifically
prohibit any of the Debt or the Liens granted under the Credit Documents, and
(ii) the noncompliance of such prohibition or limitation would not reasonably be
expected to be adverse to the Administrative Agent or the Lenders) which in any
way prohibits or restricts the granting, conveying, creation or imposition of
any Lien on any of its Property (including (A) any fee owned real property of
any Credit Party and (B) any Certificated Equipment of any Credit Party),
whether now owned or hereafter acquired, to secure the Secured Obligations or
restricts any Subsidiary from paying Restricted Payments to the Borrower, or
which requires the consent of or notice to other Persons in connection
therewith, which consent or notice has not been obtained or given on a permanent
and irrevocable basis such that no further consent of or notice to such other
Person is required to be given in connection with any such Lien or Restricted
Payment.

Section 6.6. Use of Proceeds.

(a) No Credit Party shall, nor shall it permit any of its Subsidiaries to use
the proceeds of the Loans for any purposes other than the purposes set forth in
Section 5.20 and in accordance with the Budget. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, directly or indirectly, use any part of
the proceeds of Loans for any purpose which violates, or is inconsistent with,
Regulations T, U, or X.

(b) The Borrower will not request any Loans, and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any person in
violation of any Anti-Corruption Laws, (ii) for the purposes of funding,
financing or facilitation of any activities, business or transaction of or with
any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, business or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state or the United Kingdom or (iii) in any manner that would
result in the violation of any Sanctions applicable to any party hereto. No
Credit Party will use the proceeds of any Loan in any way that will violate any
Anti-Corruption Laws or Sanctions.

 

64



--------------------------------------------------------------------------------

Section 6.7. Corporate Actions; Accounting Changes.

(a) No Credit Party shall, nor shall it permit any of its Subsidiaries to, merge
or consolidate with or into any other Person.

(b) No Credit Party shall, nor shall it permit any of its Subsidiaries to
(i) change its name, change its state of incorporation, formation or
organization, change its organizational identification number or reorganize in
another jurisdiction, (ii) create or suffer to exist any Subsidiary not existing
on the Petition Date, (iii) amend, supplement, modify or restate their articles
or certificate of incorporation or formation, limited partnership agreement,
bylaws, limited liability company agreements, or other equivalent organizational
documents in a manner that could reasonably be expected to be materially adverse
to the interests of the Administrative Agent and the Lenders, or (iv) change the
method of accounting employed in the preparation of the Initial Financial
Statements except in accordance with GAAP or change the fiscal year end of the
Borrower unless, in each case, approved in writing by the Required Lenders.

Section 6.8. Sale of Assets. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, sell, convey, or otherwise transfer or dispose of (in one
transaction or in a series of related transactions and whether effected pursuant
to a division or otherwise) any of its assets except that (a) any Credit Party
may sell Inventory in the ordinary course of business; (b) any Credit Party may
sell, convey, dispose or otherwise transfer any of its assets to any other
Credit Party; (c) any Credit Party may make dispositions of obsolete or worn out
Property in the ordinary course of business, and dispositions of Property no
longer useful or used by the Borrower and its Subsidiaries in the conduct of its
business; (d) any Credit Party may make dispositions of equipment to the extent
that such Property is exchanged for credit against the purchase price of similar
replacement Property or the proceeds of which are reasonably promptly applied to
the purchase price of such replacement Property; (e) any Credit Party may make
dispositions of Liquid Investments; (f) any Credit Party may make dispositions
of Accounts in connection with the collection or compromise thereof in the
ordinary course of business; (g) any Credit Party may enter into leases,
subleases, licenses or sublicenses or Property in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and its Subsidiaries; (h) any Credit Party may make transfers of property
subject to Casualty Events, subject to the Borrower’s compliance with
Section 2.4(c)(ii); and (i) to the extent constituting dispositions, any Credit
Party may make dispositions permitted by Sections 6.3, 6.7 and 6.9.

Section 6.9. Restricted Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries to make any Restricted Payments except that the Subsidiaries
of the Borrower may make Restricted Payments to the Borrower or any other Credit
Party that is a Subsidiary of the Borrower.

Section 6.10. Affiliate Transactions. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, enter into or permit to
exist any transaction or series of transactions (including, but not limited to,
the purchase, sale, lease or exchange of Property, the making of any investment,
the giving of any guaranty, the assumption of any obligation or the rendering of
any service) with any of their Affiliates which are not Credit Parties unless
such transaction or series of transactions is on terms no less favorable to the
Borrower or any Subsidiary, as applicable, than those that could be obtained in
a comparable arm’s length transaction with a Person that is not such an
Affiliate except for reasonable and customary director, officer and employee
compensation, including bonuses and severance (which compensation may be paid to
affiliates of such directors, officers and employees at the direction of the
applicable director, officer or employee), indemnification and other benefits
(including retirement, health, stock option and other benefit plans).

Section 6.11. Line of Business. No Credit Party shall, and shall not permit any
of its Subsidiaries to, change the character of the Borrower’s and its
Subsidiaries collective business as conducted on the Petition Date, or engage in
any type of business not reasonably related to the Borrower’s and its
Subsidiaries collective business as presently and normally conducted.

 

65



--------------------------------------------------------------------------------

Section 6.12. Hazardous Materials. No Credit Party (a) shall, nor shall it
permit any of its Subsidiaries to, create, handle, transport, use, or dispose of
any Hazardous Substance or Hazardous Waste, except in the ordinary course of its
business and except in compliance with Environmental Law other than to the
extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or in any
liability to the Lenders or the Administrative Agent, and (b) shall, nor shall
it permit any of its Subsidiaries to, Release any Hazardous Substance or
Hazardous Waste into the Environment and shall not permit any Credit Party’s or
any Subsidiary’s Property to be subjected to any Release of Hazardous Substance
or Hazardous Waste, except in compliance with Environmental Law other than to
the extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or in any
liability on the Lenders or the Administrative Agent.

Section 6.13. Compliance with ERISA. Except for matters that individually or in
the aggregate could not reasonably be expected to cause a Material Adverse
Change, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly: (a) engage in any transaction in connection with which
the Borrower or any Subsidiary could be subjected to either a civil penalty
assessed pursuant to Section 502(c), (i) or (1) of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code; (b) terminate, or permit any member of the
Controlled Group to terminate, any Plan in a manner, or take any other action
with respect to any Plan, which could result in any liability of the Borrower,
any Subsidiary or any member of the Controlled Group to the PBGC; (c) fail to
make, or permit any member of the Controlled Group to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or member of the
Controlled Group is required to pay as contributions thereto; (d) permit to
exist, or allow any Subsidiary or any member of the Controlled Group to permit
to exist, any failure to satisfy the “minimum funding standards” under Sections
302 or 303 of ERISA or Sections 412 or 430 of the Code with respect to any Plan;
(e) permit, or allow any member of the Controlled Group to permit, the actuarial
present value of the benefit liabilities (as “actuarial present value of the
benefit liabilities” shall have the meaning specified in Section 4041 of ERISA)
under any Plan that is regulated under Title IV of ERISA to exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities;
(f) contribute to or assume an obligation to contribute to, or permit any member
of the Controlled Group to contribute to or assume an obligation to contribute
to, any multiemployer plan (as defined in Section 4001(a)(3) of ERISA); (g)
acquire, or permit any member of the Controlled Group to acquire, an interest in
any Person that causes such Person to become a member of the Controlled Group if
such Person sponsors, maintains or contributes to, or at any time in the
six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (i) any multiemployer plan (as defined in Section 4001(a)(3) of
ERISA), or (ii) any other employee benefit plan that is subject to Title IV of
ERISA under which the actuarial present value of the benefit liabilities under
such plan exceeds the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such plan allocable
to such benefit liabilities; (h) incur, or permit any member of the Controlled
Group to incur, a liability to or on account of a Plan under sections 515, 4062,
4063, 4064, 4201 or 4204 of ERISA; or (i) contribute to or assume an obligation
to contribute to any employee welfare benefit plan, as defined in section 3(1)
of ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
such entities in their sole discretion at any time without any liability.

Section 6.14. Sale and Leaseback Transactions. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, sell or transfer to a Person any Property,
whether now owned or hereafter acquired, if at the time or thereafter the
Borrower or a Subsidiary shall lease as lessee such Property or any part thereof
or other Property which the Borrower or a Subsidiary intends to use for
substantially the same purpose as the Property sold or transferred.

 

66



--------------------------------------------------------------------------------

Section 6.15. Limitation on Hedging. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, (a) purchase, assume, or hold a speculative position
in any commodities market or futures market or enter into any Hedging
Arrangement for speculative purposes; or (b) be party to or otherwise enter into
any Hedging Arrangement which (i) is entered into for reasons other than as a
part of its normal business operations as a risk management strategy and/or
hedge against changes resulting from market conditions related to the Borrower’s
or its Subsidiaries’ operations, or (ii) obligates the Borrower or any of its
Subsidiaries to any margin call requirements or otherwise requires the Borrower
or any of its Subsidiaries to put up money, assets or other security (other than
unsecured letters of credit). Furthermore, no Credit Party shall, nor shall it
permit any of its Subsidiaries be party to or otherwise enter into any Hedging
Arrangement which relate to interest rates if such Hedging Arrangement relate to
payment obligations on Debt which is not permitted to be incurred under
Section 6.1 above, the aggregate notional amount of all such Hedging
Arrangements exceeds 100% of the outstanding principal balance of the Debt to be
hedged by such Hedging Arrangements or an average of such principal balances
calculated using a generally accepted method of matching interest swap contracts
to declining principal balances, the floating rate index of each such contract
generally matches the index used to determine the floating rates of interest on
the corresponding indebtedness to be hedged by such contract, such Hedging
Arrangement is with a counterparty or has a guarantor of the obligation of the
counterparty who (unless such counterparty is a Lender or one of its Affiliates)
at the time the Hedging Arrangement is made is rated lower than A by S & P or A2
by Moody’s, or the floating rate index of such Hedging Arrangement does not
generally match the index used to determine the floating rates of interest on
the corresponding Debt to be hedged by such Hedging Arrangement.

Section 6.16. Minimum Liquidity. The Credit Parties shall not permit weekly
average Liquidity (measured as of the close of business on each Business Day of
such week) to be less than $10,000,000 in any calendar week.

Section 6.17. [Reserved].

Section 6.18. Operating Leases. The Credit Parties and their Subsidiaries, taken
as a whole, shall not at any time have obligations as lessee with respect to
Operating Leases (including all lease payments with respect to all Operating
Leases entered into by any Credit Party or Subsidiary but excluding payments for
taxes, insurance, and other non-rental expenses to the extent not included
within the stated amount of the rental payments under Operating Leases)
exceeding $25,000,000 during any fiscal year.

Section 6.19. Amendment of Material Contracts. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, amend, restate, supplement or otherwise
modify any Material Contract and any agreement or documentation relating
thereto, in each case in a manner materially adverse to the interests of the
Administrative Agent or the Lenders, without the prior written consent of the
Required Lenders; provided that, subject to the consent rights set forth in the
RSA, the modification of prepetition Railcar Leases to reject and/or replace
such Railcar Leases with Railcar Leases providing for, inter alia, reduced rates
and fleet sizes shall not be a modification materially adverse to the interests
of the Administrative Agent or the Lenders.

Section 6.20. Budget Variance. As of the Friday after the fourth full calendar
week ending after the Petition Date and on each fourth Friday thereafter (each a
“Testing Date” and each such period, commencing on the Petition Date or such
immediately preceding Testing Date and ending on the relevant Testing Date, a
“Testing Period”; provided that the initial Testing Period shall be deemed to
include the full calendar week in which the Petition Date occurs), the Borrower
shall not permit the aggregate actual cash expenses and disbursements other than
Professional Fees made by the Borrower and its Subsidiaries during such Testing
Period to be greater than 115% of the projected aggregate cash expenses and
disbursements other than Professional Fees as set forth in the Budget for such
Testing Period.

 

67



--------------------------------------------------------------------------------

Section 6.21. Capital Expenditures. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, incur or commit to incur any Capital Expenditures
other than Capital Expenditures set forth in the Budget.

Section 6.22. Key Employee Plans. No Credit Party shall (i) (a) enter into any
key employee or executive incentive or retention plan, other than such plans in
effect as of the Petition Date, or (b) amend or modify any existing key employee
retention plan and incentive plan in a manner that increases benefits payable
thereunder, unless such plan, amendment or modification, as applicable, is
either consistent with the terms of the RSA or reasonably satisfactory to the
Required Lenders; and (ii) other than (a) the payments of salary or wages and
(b) the retention payments made by certain Credit Parties prior to the Closing
Date, in each case to managers, officers, and management- or executive-level
employees of any of the Credit Parties, make any grant or payment after the
Closing Date (including pursuant to a key employee or executive incentive or
retention plan or other similar agreement or arrangement) to any director,
manager, officer, or management- or executive-level employee of any of the
Credit Parties.

Section 6.23. Superpriority Claims. No Credit Party shall create or permit to
exist any Superpriority Claim other than Superpriority Claims permitted by the
DIP Order (including the Carve-Out).

Section 6.24. Repayment of DIP ABL Credit Agreement. No Credit Party shall use
or permit the use of any Net Cash Proceeds from a Prepayment Event with respect
to Term Loan Priority Collateral to repay obligations under the DIP ABL
Facility.

ARTICLE 7

DEFAULT AND REMEDIES

Section 7.1. Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement and any other Credit
Document:

(a) Payment Failure. Any Credit Party fails to pay any principal, interest or
any other amount (including fees, reimbursements and indemnifications) when due
under this Agreement or any other Credit Document;

(b) False Representation or Warranties. Any representation or warranty made or
deemed to be made by any Credit Party, the Canadian Subs or any officer thereof
in this Agreement, in any other Credit Document or in any certificate delivered
in connection with this Agreement or any other Credit Document is incorrect,
false or otherwise misleading in any material respect at the time it was made or
deemed made;

(c) Breach of Covenant. (i) Any breach by any Credit Party or the Canadian Subs
of any of the covenants in Section 5.1(a), Section 5.2(d), Section 5.2(h),
Section 5.3(a), Section 5.11, Section 5.15, Section 5.20 or Article 6 (other
than Sections 6.11 or 6.12) of this Agreement or (ii) any breach by any Credit
Party or the Canadian Subs of any other covenant contained in this Agreement or
any other Credit Document and such breach shall remain unremedied for a period
of five (5) days following the earlier of (A) the date on which Administrative
Agent gave notice of such failure to Borrower and (B) the date any Responsible
Officer of the Borrower or any Subsidiary acquires actual knowledge of such
failure (such grace period to be applicable only in the event such Default can
be remedied by corrective action of the Borrower or any Subsidiary);

(d) Guaranties. Any provisions in the Guaranties shall at any time (before its
expiration according to its terms) and for any reason cease to be in full force
and effect and valid and binding on the Guarantors party thereto or shall be
contested by any party thereto; any Guarantor shall deny it has any liability or
obligation under such Guaranties;

 

68



--------------------------------------------------------------------------------

(e) Security Documents. Any Security Document shall at any time and for any
reason cease to create an Acceptable Security Interest in Collateral with a fair
value in excess of $500,000 in the aggregate purported to be subject to such
agreement in accordance with the terms of such agreement or any material
provisions thereof shall cease to be in full force and effect and valid and
binding on the Credit Party that is a party thereto or any such Person shall so
state in writing (unless released or terminated pursuant to the terms of such
Security Document), except as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Documents;

(f) Cross-Default. (i) The Borrower, the Canadian Subs or any Guarantor shall
fail to pay any principal of or premium or interest (A) under the DIP ABL Credit
Agreement or (B) on its other Debt incurred after the Petition Date which is
outstanding in a principal amount of at least $1,000,000 individually or when
aggregated with all such Debt of the Borrower and the Subsidiaries so in default
(but excluding Debt hereunder) when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or (ii) any other event
shall occur or condition shall exist under any agreement or instrument relating
to (A) the DIP ABL Credit Agreement or (B) to its other Debt incurred after the
Petition Date which is outstanding in a principal amount of at least $1,000,000
individually or when aggregated with all such Debt of the Borrower and the
Subsidiaries so in default (other than Debt hereunder), and shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt prior to the stated maturity thereof;
provided that for purposes of this paragraph (f), the “principal amount” of the
obligations in respect of Hedging Arrangements at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that would be
required to be paid if such Hedging Arrangements were terminated at such time;

(g) Settlements; Adverse Judgment. The Borrower or any of its Subsidiaries
enters into a settlement of any claim against any of them when a suit has been
filed or suffers final judgments against any of them since the Petition Date in
an aggregate amount, less (i) any insurance proceeds covering such settlements
or judgments which are received or as to which the insurance carriers have not
denied liability and (ii) with respect to settlements, any portion of such
settlement not required to be paid in cash during the term of this Agreement,
greater than $1,000,000 and, in the case of final judgments, there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgments, by reason of a pending appeal or otherwise, shall not be in effect
(including as a result of the automatic stay under the Chapter 11 Cases);

(h) Termination Events. Any Termination Event with respect to a Plan shall have
occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, such Termination Event shall not have been
corrected and shall have created and caused to be continuing a material risk of
Plan termination or liability for withdrawal from the Plan as a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), which termination could
reasonably be expected to result in a liability of, or liability for withdrawal
could reasonably be expected to be, greater than $500,000;

(i) Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawing employer shall have
incurred a withdrawal liability in an annual amount exceeding $500,000;

 

69



--------------------------------------------------------------------------------

(j) Credit Documents. (i) Any material provision of any Credit Document, except
to the extent permitted by the terms thereof, shall for any reason cease to be
valid and binding on the Borrower or a Guarantor or any of their respective
Subsidiaries or any such Person shall so state in writing or (ii) the occurrence
of any “default”, as defined in any Credit Document (other than this Agreement),
or the breach of any of the terms or provisions of any Credit Document (other
than this Agreement), which default or breach continues beyond any grace period
therein provided;

(k) Material Contracts. The occurrence of any breach or nonperformance by any
Person under a Material Contract or any early termination of any Material
Contract, which breach, nonperformance or early termination could reasonably be
expected to cause a Material Adverse Change; provided that, subject to the
consent rights set forth in the RSA, the Credit Parties’ exercise of rights with
respect to executory contracts pursuant to Section 365 of the Bankruptcy Code,
including inter alia rejection or cure and assumption of Material Contracts,
shall not, and shall not be expected to, cause a Material Adverse Change;

(l) Change in Control. The occurrence of a Change in Control; or

(m) Bankruptcy Related Events. The occurrence of any of the following:

(i) (A) The entry of an order dismissing the Chapter 11 Cases or converting the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code, (B) the entry
of an order appointing a chapter 11 trustee in the Chapter 11 Cases, (C) the
entry of an order in the Chapter 11 Case appointing an examiner having expanded
powers (beyond those set forth under Sections 1106(a)(3) and (4) of the
Bankruptcy Code) and (D) the filing of any pleading by any Credit Party seeking,
or otherwise consenting to, any of the matters set forth in clauses (A) through
(C) above.

(ii) The Bankruptcy Court shall terminate or reduce the period pursuant to
Section 1121 of the Bankruptcy Code during which the Credit Parties have the
exclusive right to file a plan of reorganization and solicit acceptances thereof
or such period shall otherwise expire.

(iii) The entry of the Final Order shall not have occurred on or before the
Final Order Entry Deadline, or there shall be a breach by any Credit Party of
any material provisions of the Interim Order (prior to entry of the Final Order)
or the Final Order, or the Interim Order (prior to entry of the Final Order) or
Final Order shall cease to be in full force and effect or shall have been
reversed, modified, amended, stayed, vacated or subject to stay pending appeal,
in the case of any modification or amendment, without the prior written consent
of the Required Lenders.

(iv) Other than the DIP Order in respect of the Carve-Out, the entry of an order
in the Chapter 11 Cases charging any of the Collateral under Section 506(c) of
the Bankruptcy Code against the Lenders under which any person takes action
against the Collateral or that becomes a final non-appealable order, or the
commencement of other actions that is adverse to the Administrative Agent or the
Lenders or their respective rights and remedies under the DIP Term Loan Facility
in any of the Chapter 11 Cases or inconsistent with the Credit Documents.

(v) The entry of an order granting relief from any stay of proceeding
(including, without limitation, the automatic stay) so as to allow a third party
to proceed with foreclosure (or granting of a deed in lieu of foreclosure)
against any asset with a value in excess of $250,000.

(vi) The payment of any pre-Petition Date claims other than (i) in respect of
accrued payroll and related expenses as of the Petition Date or (ii) as
permitted by the RSA, the Interim Order, the Final Order, or pursuant to an
order entered in the Chapter 11 Cases that is supported, or not objected to, by
the Required Lenders.

 

70



--------------------------------------------------------------------------------

(vii) Any lien securing or DIP Superpriority Claim in respect of the obligations
under the DIP Term Loan Facility shall cease to be valid, perfected (if
applicable) and enforceable in all respects or to have the priority granted
under the Interim Order and the Final Order, as applicable.

(viii) The existence of any claims or charges (including any grant of adequate
protection), or the entry of any order of the Bankruptcy Court authorizing any
claims or charges (including any grant of adequate protection), other than in
respect of the DIP Term Loan Facility and the Carve-Out or as otherwise
permitted under the Credit Documents, entitled to superpriority administrative
expense claim status in any Chapter 11 case pursuant to Section 364(c)(1) of the
Bankruptcy Code pari passu or senior to the DIP Term Loan Facility (other than
in respect of claims or charges to the ABL Priority Collateral in respect of the
DIP ABL Documents), or there shall arise or be granted by the Bankruptcy Court
(A) any claim having priority over any or all administrative expenses of the
kind specified in clause (b) of Section 503 or clause (b) of Section 507 of the
Bankruptcy Code (other than the Carve-Out and the DIP ABL Documents) that is
pari passu or senior to the DIP Superpriority Claims or (B) any Lien on the
Collateral having a priority senior to or pari passu with the liens and security
interests granted pursuant to the DIP Order and the Credit Documents, except as
expressly provided herein or in the Interim Order or the Final Order, whichever
is in effect.

(ix) The Credit Parties or any of their Subsidiaries, shall obtain court
authorization to commence, or shall commence, join in, assist or otherwise
participate as an adverse party in any suit or other proceeding against the
Administrative Agent or any of the Lenders relating to the DIP Term Loan
Facility or the Senior Notes.

(x) Failure to satisfy any of the Milestones in accordance with the terms
relating to such Milestone.

(xi) After the entry thereof by the Bankruptcy Court, the Confirmation Order
shall cease to be in full force and effect, or any Credit Party shall fail to
satisfy in full all obligations under the DIP Term Loan Facility or the Senior
Notes on or prior to the effective date of the Approved Plan or fail to comply
in any material respect with the Confirmation Order or the Confirmation Order
shall have been revoked, remanded, vacated, reversed, rescinded or modified or
amended in any manner that (a) is adverse to the Secured Parties’ interests,
rights or treatment or inconsistent with the Credit Documents, (b) alters the
debt capital structure of the Credit Parties as set forth in the Approved Plan,
(c) allows for the incurrence of indebtedness upon or in conjunction with the
effective date of the Approved Plan not otherwise contemplated under the
Approved Plan (without giving effect to any such modification or supplement) or
(d) changes the priority or treatment of any indebtedness from that set forth in
the Approved Plan (without giving effect to any such modification or
supplement).

(xii) Except as otherwise consented to by the Required Lenders, any sale,
conveyance, disposition or other transfer of all or a material portion of the
Collateral pursuant to the Bankruptcy Code other than as permitted pursuant
(x) the Interim Order or the Final Order, (y) the RSA or (z) the Credit
Documents.

(xiii) [Reserved].

(xiv) The RSA is terminated or ceases to be in full force and effect.

(xv) The Backstop Agreement is terminated or ceases to be in full force and
effect.

 

71



--------------------------------------------------------------------------------

(xvi) The Credit Parties (A) file any motion or application, including in
connection with a plan of reorganization, seeking authority to reject, assume,
assume and assign, amend, supplement, or modify any Railcar Lease, or (B) amend,
modify, supplement, extend, terminate, or otherwise enter into a modified
arrangement with respect to any Railcar Lease, in each case, without the prior
written consent of the Required Lenders.

(xvii) The Credit Parties, taken as a whole, cease to conduct substantially all
of their business operations without the prior written consent of the Required
Lenders.

(xviii) The Interim Order or the Final Order shall be vacated, reversed, or
stayed in any respect, or modified or amended in any material respect, without
the consent of the Required Lenders.

(xix) Any Credit Party fail to comply with the Interim Order or the Final Order
in any material respect.

(xx) [Reserved].

(xxi) Any Credit Party shall commence, join in, assist or otherwise participate
(or attempt to commence, join in, assist or otherwise participate) as an adverse
party in any suit or other proceeding against the Administrative Agent or any of
the Lenders to (A) contest the validity or enforceability of any Credit Document
or (B) contest the validity or perfection of any Lien securing the Obligations.

(n) Change in CEO. At any time prior to the Effective Date (as defined in the
RSA) Mr. Robert Rasmus shall cease to serve as Chief Executive Officer of the
Borrower for any reason; provided, that an Event of Default shall not occur
under this Section 7.1(n) if, within three (3) Business Days of the date that
Mr. Rasmus ceases to serve as Chief Executive Officer of the Borrower for any
reason, the board of directors, managing member or other governing body of the
Borrower and each of its Subsidiaries, as applicable, appoints Mr. Ryan
Omohundro, of Alvarez & Marsal North America, LLC (or such other person
reasonably acceptable to the Required Lenders), to the position of Chief
Restructuring Officer (the “CRO”) of the Borrower and each of its Subsidiaries
and bestows upon the CRO all duties and responsibilities customarily associated
with such position, including, without limitation, the duties and
responsibilities exercised by Mr. Rasmus as of the Closing Date.

Section 7.2. Optional Acceleration of Maturity. If any Event of Default shall
have occurred and be continuing, then, and in any such event,

(a) the Administrative Agent (i) shall, at the request of the Required Lenders,
by notice to the Borrower, declare that the obligation of each Lender to make
Loans shall be terminated, whereupon the same shall forthwith terminate, and
(ii) shall, at the request of the Required Lenders, by notice to the Borrower,
declare the Term Notes, all accrued and unpaid interest thereon, and all other
amounts payable under this Agreement to be forthwith due and payable, whereupon
the Term Notes, all such interest, and all such amounts shall become and be
forthwith due and payable in full, without presentment, demand, protest or
further notice of any kind (including, without limitation, any notice of intent
to accelerate or notice of acceleration), all of which are hereby expressly
waived by each of the Credit Parties,

(b) [reserved], and

 

72



--------------------------------------------------------------------------------

(c) the Administrative Agent shall, at the request of the Required Lenders,
proceed to enforce its rights and remedies under the Security Documents, the
Guaranty, or any other Credit Document for the ratable benefit of the Secured
Parties by appropriate proceedings.

Section 7.3. Set-off. Upon (a) the occurrence and during the continuance of any
Event of Default and (b) the making of the request or the granting of the
consent, if any, specified by Section 7.2 to authorize the Administrative Agent
to declare the Term Notes and any other amount payable hereunder due and payable
pursuant to the provisions of Section 7.2, the Administrative Agent, each
Lender, and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the
Administrative Agent, such Lender, or any such Affiliate to or for the credit or
the account of any Credit Party against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement, the Term Notes held by
the Administrative Agent, such Lender, or such Affiliate, and the other Credit
Documents, irrespective of whether or not the Administrative Agent, such Lender,
or such Affiliate shall have made any demand under this Agreement, such Term
Note, or such other Credit Documents, and although such obligations may be
unmatured. Each Lender agrees to promptly notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender
or its Affiliate, provided that the failure to give such notice shall not affect
the validity of such set off and application. The rights of the Administrative
Agent and each Lender under this Section 7.3 are in addition to any other rights
and remedies (including, without limitation, other rights of set off) which the
Administrative Agent or such Lender may have.

Section 7.4. Remedies Cumulative. No Waiver. No right, power, or remedy
conferred to any Lender in this Agreement or the Credit Documents, or now or
hereafter existing at law, in equity, by statute, or otherwise shall be
exclusive, and each such right, power, or remedy shall to the full extent
permitted by law be cumulative and in addition to every other such right, power
or remedy. No course of dealing and no delay in exercising any right, power, or
remedy conferred to any Lender in this Agreement and the Credit Documents or now
or hereafter existing at law, in equity, by statute, or otherwise shall operate
as a waiver of or otherwise prejudice any such right, power, or remedy. Any
Lender may cure any Event of Default without waiving the Event of Default. No
notice to or demand upon the Borrower or any other Credit Party shall entitle
the Borrower or any other Credit Party to similar notices or demands in the
future.

Section 7.5. Application of Payments. Prior to an Event of Default, all payments
made hereunder shall be applied by the Administrative Agent as directed by the
Borrower, but subject to the terms of this Agreement, including the application
of prepayments according to Section 2.4 and Section 2.11. During the existence
of an Event of Default, subject to the applicable DIP Order and the
Intercreditor Agreement, all payments and collections received by the
Administrative Agent shall be applied to the Secured Obligations in accordance
with Section 2.11 and otherwise in the following order:

FIRST, to the payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such;

SECOND, to the payment of that portion of the Secured Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders in their respective capacities as such, ratably among the Lenders
in proportion to the respective amounts described in this clause Second payable
to them;

THIRD, to the payment of all accrued and unpaid interest on the Loans ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

73



--------------------------------------------------------------------------------

FOURTH, to the payment of any then due and owing principal of the Loans (the
amounts so applied to be distributed ratably among the Lenders pro rata in
accordance with the principal amounts of the Secured Obligations owed to them on
the date of any such distribution), and when applied to make distributions by
the Administrative Agent to pay the principal amount of the outstanding Loans,
pro rata to the Lenders; and

FIFTH, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Credit Parties, their successors or assigns,
or as a court of competent jurisdiction may otherwise direct.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Section 8.1. Appointment, Powers and Immunities. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to act as its agent under this
Agreement and the other Credit Documents with such powers and discretion as are
specifically delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The Administrative Agent (which term as used in
this sentence and in Section 8.5 and the first sentence of Section 8.6 shall
include its Affiliates and its own and its Affiliates’ officers, directors,
employees, and agents): (a) shall not have any duties or responsibilities except
those expressly set forth in this Agreement and shall not be a trustee or
fiduciary for any Lender; (b) shall not be responsible to the Lenders for any
recital, statement, representation, or warranty (whether written or oral) made
in or in connection with any Credit Document or any certificate or other
document referred to or provided for in, or received by any of them under, any
Credit Document, or for the value, validity, effectiveness, genuineness,
enforceability, or sufficiency of any Credit Document, or any other document
referred to or provided for therein or for any failure by any Credit Party or
any other Person to perform any of its obligations thereunder; (c) shall not be
responsible for or have any duty to ascertain, inquire into, or verify the
performance or observance of any covenants or agreements by any Credit Party or
the satisfaction of any condition or to inspect the Property (including the
books and records) of any Credit Party or any of its Subsidiaries or Affiliates,
or the perfection or priority of any Lien or security interest created or
purported to be created under the Security Documents, or for any failure of any
Credit Party or any other party to any Credit Document to perform its
obligations hereunder or thereunder or for the satisfaction of any condition set
forth in Section 3.1 or elsewhere; (d) shall not be required to initiate or
conduct any litigation or collection proceedings under any Credit Document
unless requested by the Required Lenders in writing and it receives
indemnification satisfactory to it from the Lenders; and (e) shall not be
responsible for any action taken or omitted to be taken by it under or in
connection with any Credit Document, except for its own gross negligence or
willful misconduct, as determined by a final non-appealable order of a court of
competent jurisdiction. The Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by the Administrative Agent
with reasonable care.

The Lead Arranger, in its capacity as such, shall have no right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, the
Lead Arranger shall not have nor be deemed to have a fiduciary relationship with
any Lender. Each Lender hereby makes the same acknowledgments with respect to
the Lead Arranger as it makes with respect to the Administrative Agent in the
preceding paragraph.

 

74



--------------------------------------------------------------------------------

Section 8.2. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon any certification, notice, instrument, writing, or other
communication (including, without limitation, any thereof by telephone or
electronic mail) believed by it to be genuine and correct and to have been
signed, sent or made by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel (including counsel for any Credit Party
or the Required Lenders), independent accountants, and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the payee
of any Term Notes as the holder thereof for all purposes hereof unless and until
the Administrative Agent receives and accepts an Assignment and Acceptance
executed in accordance with Section 9.7. As to any matters not expressly
provided for by this Agreement, the Administrative Agent shall not be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding on all of the Lenders; provided, however, that the
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to any Credit
Document or applicable law or unless it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking any such action. Notwithstanding anything
herein to the contrary or in any of the other Credit Documents, in each instance
where the Credit Documents confer discretionary rights or powers upon the
Administrative Agent which may be exercised or refrained from being exercised
herein or in any of the Credit Documents, the Administrative Agent shall not be
required to take any action in the absence of direction from the Required
Lenders (accompanied by indemnity, if requested by the Administrative Agent),
and shall have the absolute right, in its sole discretion, to consult with, or
seek the affirmative or negative vote from, the Required Lenders or, if
otherwise applicable, the Lenders, and it may do so pursuant to a negative
notice or otherwise. In no event shall the Administrative Agent be responsible
or liable for any failure or delay in the performance of its obligations
hereunder arising out of or caused by, directly or indirectly, forces beyond its
control, including without limitation, strikes, work stoppages, accidents, acts
of war or terrorism, civil or military disturbances, nuclear or natural
catastrophes or acts of God, future changes in applicable law or regulation, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Administrative
Agent shall use reasonable efforts consistent with accepted practices in the
banking industry to resume performance as soon as practicable under the
circumstances.

Section 8.3. Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default unless the Administrative
Agent has received written notice from a Lender or the Borrower specifying such
Default and stating that such notice is a “Notice of Default”. In the event that
the Administrative Agent receives such a notice of the occurrence of a Default,
the Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall (subject to Section 8.2) take such action with
respect to such Default as shall reasonably be directed by the Required Lenders,
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interest of the Lenders.

Section 8.4. Rights as Lender. With respect to its Commitments and the Loans
made by it, CFS (and any successor acting as Administrative Agent) in its
capacity as a Lender hereunder shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not acting as
the Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include the Administrative Agent in its individual
capacity. CFS (and any successor acting as Administrative Agent) and its
Affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to, make investments in, provide services to, and
generally engage in any kind of lending, trust, or other business with any
Credit Party or any of its Subsidiaries or Affiliates as if it were not acting
as Administrative Agent, and CFS (and any successor acting as Administrative
Agent) and its Affiliates may accept fees and other consideration from any
Credit Party or any of its Subsidiaries or Affiliates for services in connection
with this Agreement or otherwise without having to account for the same to the
Lenders.

 

75



--------------------------------------------------------------------------------

Section 8.5. Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AND AGENTS (TO THE EXTENT NOT REIMBURSED BY THE BORROWER),
RATABLY ACCORDING TO THE RESPECTIVE PRINCIPAL AMOUNTS OF THE LOANS THEN HELD BY
EACH OF THEM (OR IF NO PRINCIPAL OF THE LOANS IS AT THE TIME OUTSTANDING,
RATABLY ACCORDING TO THE RESPECTIVE AMOUNTS OF THE COMMITMENTS THEN HELD BY EACH
OF THEM, OR, IF NO SUCH PRINCIPAL AMOUNTS ARE THEN OUTSTANDING AND NO
COMMITMENTS ARE THEN EXISTING, RATABLY ACCORDING TO THE COMMITMENTS HELD BY EACH
OF THEM IMMEDIATELY PRIOR TO THE TERMINATION OR EXPIRATION THEREOF), FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR
ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT (IN ALL CASES. WHETHER OR NOT CAUSED BY OR ARISING. IN
WHOLE OR IN PART. OUT OF THE COMPARATIVE. CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
ADMINISTRATIVE AGENT). AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL
LIABILITIES, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, OR DISBURSEMENTS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE ADMINISTRATIVE AGENT’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING,
EACH LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND
FOR ITS RATABLE SHARE (DETERMINED AS SET FORTH ABOVE IN THIS PARAGRAPH) OF ANY
OUT OF POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE
AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, TO THE
EXTENT THAT THE ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH BY THE BORROWER.
THE AGREEMENTS AND OBLIGATIONS OF THE LENDERS CONTAINED IN THIS SECTION 8.5
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT, THE TERMINATION OF ALL
COMMITMENTS, THE PAYMENT IN FULL OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE
UNDER THIS AGREEMENT, OR THE EARLIER RESIGNATION OR REMOVAL OF THE
ADMINISTRATIVE AGENT.

Section 8.6. Non-Reliance on Administrative Agent, Lead Arranger and Other
Lenders.

(a) Each Lender agrees that it has, independently and without reliance on the
Administrative Agent, the Lead Arranger or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of the Borrower and the other Credit Parties and decision to enter into
this Agreement and that it will, independently and without reliance upon the
Administrative Agent, the Lead Arranger or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own analysis and decisions in taking or not taking action under the
Credit Documents. Except for notices, reports, and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent or the Lead Arranger hereunder and for other information in
the Administrative Agent’s or the Lead Arranger’s possession which has been
requested by a Lender and for which such Lender pays the Administrative Agent’s
or the Lead Arranger’s

 

76



--------------------------------------------------------------------------------

expenses in connection therewith, the Administrative Agent and the Lead Arranger
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the affairs, financial condition, or business of
any Credit Party or any of its Subsidiaries or Affiliates that may come into the
possession of the Administrative Agent or the Lead Arranger or any of their
respective Affiliates.

(b) Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and not investments in a business enterprise or
securities. Each Lender further represents that it is engaged in making,
acquiring or holding commercial loans in the ordinary course of its business and
has, independently and without reliance upon the Administrative Agent, the Lead
Arranger or any other Lender and their respective Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender shall, independently and without
reliance upon the Administrative Agent, the Lead Arranger or any other Lender
and their respective Related Parties and based on such documents and information
(which may contain material, non-public information within the meaning of the
United States securities laws concerning the Borrower and its Affiliates) as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Credit
Document, any related agreement or any document furnished hereunder or
thereunder and in deciding whether or to the extent to which it will continue as
a Lender or assign or otherwise transfer its rights, interests and obligations
hereunder.

(c) Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Credit Parties and will rely significantly upon the Credit
Parties’ books and records, as well as on representations of the Credit Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Credit Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) it will hold the Administrative Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any extension of credit that the indemnifying Lender
has made or may make to the Borrower, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold the Administrative Agent and
any such other Person preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable attorneys’ fees) incurred by the Administrative Agent or any such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender. Delivery of
any reports, information and documents under Section 5.2, as well as any such
reports, information and documents pursuant to this Agreement, to the
Administrative Agent is for informational purposes only and the Administrative
Agent’s receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Borrower’s compliance with any of its covenants hereunder
(as to which the Administrative Agent is entitled to rely exclusively on notices
delivered pursuant this Agreement).

Section 8.7. Resignation of Administrative Agent . The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower. Upon receipt of notice of any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent with, so long
as no Event of Default has occurred and is continuing, the consent of the
Borrower, which

 

77



--------------------------------------------------------------------------------

consent shall not be unreasonably withheld. If no successor Administrative Agent
shall have been so appointed by the Required Lenders with the consent of the
Borrower, and shall have accepted such appointment, within thirty (30) days
after the retiring Administrative Agent’s giving of notice of resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Borrower
(subject to consultation with the Borrower), appoint a successor Administrative
Agent, which shall be a financial institution organized under the laws of the
United States of America or of any State thereof and having a combined capital
and surplus of at least $250,000,000; provided that, if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Credit Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the retiring Administrative Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent, as applicable, as provided for above in this paragraph.
Upon the acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges, and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Credit Documents. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Article 8 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Credit Documents.

Section 8.8. Collateral Matters.

(a) The Administrative Agent is authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from such Secured
Parties, from time to time, to take any actions with respect to any Collateral
or Security Documents which may be necessary to perfect and maintain the Liens
upon the Collateral granted pursuant to the Security Documents, though the
Administrative Agent shall have no obligation to take such actions. The
Administrative Agent is further authorized (but not obligated) on behalf of the
Secured Parties, without the necessity of any notice to or further consent from
the Secured Parties, from time to time, to take any action in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Credit Documents or applicable Legal
Requirements. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party hereby agrees to the terms of this
paragraph (a).

(b) The Lenders hereby, and any other Secured Party by accepting the benefit of
the Liens granted pursuant to the Security Documents, irrevocably authorize the
Administrative Agent to (i) release any Lien granted to or held by the
Administrative Agent upon any Collateral (A) upon termination of this Agreement,
termination of all Hedging Agreements with such Persons (other than Hedging
Agreements as to which arrangements satisfactory to the applicable counterparty
in its sole discretion have been made), and the payment in full of all
outstanding Loans and all other Secured Obligations payable under this Agreement
and under any other Credit Document; (B) constituting property sold or to be
sold or disposed of as part of or in connection with any disposition permitted
under this Agreement or any other Credit Document; (C) constituting property in
which no Credit Party owned an interest at the time the Lien was granted or at
any time thereafter; or (D) constituting property leased to any Credit Party
under a lease which has expired or has been terminated in a transaction
permitted under this Agreement or is about to expire and which has not been, and
is not intended by such Credit Party to be, renewed or extended; and
(ii) release a Guarantor from its obligations under a Guaranty and any other
applicable Credit Document if such Person ceases to be a Subsidiary as a result
of a transaction permitted under this Agreement. Upon the request of the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 8.8.

 

78



--------------------------------------------------------------------------------

(c) Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Credit Parties, the Administrative Agent, and each Secured Party
hereby agree that no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder and under the Security
Documents may be exercised solely by Administrative Agent on behalf of the
Secured Parties in accordance with the terms hereof and the other Credit
Documents. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party not party hereto hereby agrees to the
terms of this paragraph (c).

(d) The Administrative Agent shall have no obligation whatsoever to the Lenders
to assure that the Collateral exists or is owned by the Borrower or is cared
for, protected or insured or that the Liens granted to the Administrative Agent
herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to the Administrative Agent in this Section 8.8
or in any of the Security Documents, it being understood and agreed by the
Lenders that in respect of the Collateral, or any act, omission or event related
thereto, the Administrative may act in any manner it may deem appropriate, in
its sole discretion, given such Administrative Agent’s own interest in the
Collateral as a Lender and that the Administrative Agent shall have no duty or
liability whatsoever to the Lenders, except for its gross negligence or willful
misconduct (as determined by a final non-appealable judgment of a court of
competent jurisdiction). Each party to this Agreement acknowledges and agrees
that the Administrative Agent shall have no obligation to file financing
statements, amendments to financing statements, or continuation statements, or
to perfect or maintain the perfection of the Administrative Agent’s Lien on the
Collateral, other than, in each case, as instructed by the Required Lenders or
counsel to the Required Lenders, together with the form of such financing
statement to be filed. In executing and delivering any Security Documents, the
rights, privileges and immunities set forth in this Agreement shall be
incorporated by reference, whether or not expressly set forth therein.

Section 8.9. Intercreditor Agreement. The Administrative Agent is authorized to
enter into the Intercreditor Agreement, and the parties hereto acknowledge that
the Intercreditor Agreement is binding upon them. Each Lender (a) hereby agrees
that it will be bound by the provisions of the Intercreditor Agreement as if it
were a signatory thereto and will take no actions contrary to the provisions of
the Intercreditor Agreement and (b) hereby authorizes and instructs the
Administrative Agent to enter into the Intercreditor Agreement and to subject
the Liens on the Collateral securing the Obligations to the provisions thereof.
Each Lender hereby agrees that no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of any action taken by
the Administrative Agent pursuant to this Section 8.9 or in accordance with the
terms of the Intercreditor Agreement. The foregoing provisions are intended as
an inducement to the Secured Parties to extend credit to the Borrower and such
Secured Parties are intended third-party beneficiaries of such provisions and
the provisions of the Intercreditor Agreement.

Section 8.10. [Reserved].

Section 8.11. Credit Bidding.

(a) The Administrative Agent, on behalf of itself and the Secured Parties, shall
have the right to credit bid and purchase for the benefit of the Administrative
Agent and the Secured Parties, on terms acceptable to the Required Lenders, all
or any portion of Collateral at any sale thereof conducted by the Administrative
Agent under the provisions of the UCC, including pursuant to Sections 9-610 or
9-620 of the UCC, at any sale thereof conducted under the provisions of the
United States Bankruptcy Code,

 

79



--------------------------------------------------------------------------------

including Section 363 thereof, or a sale under a plan of reorganization, or at
any other sale or foreclosure conducted by the Administrative Agent (whether by
judicial action or otherwise) in accordance with applicable Legal Requirements.
Such credit bid or purchase may be completed through one or more acquisition
vehicles formed by the Administrative Agent to make such credit bid or purchase
and, in connection therewith, the Administrative Agent is authorized, on behalf
of itself and the other Secured Parties, to adopt documents providing for the
governance of the acquisition vehicle or vehicles, and assign the applicable
Secured Obligations to any such acquisition vehicle in exchange for Equity
Interests and/or debt issued by the applicable acquisition vehicle (which shall
be deemed to be held for the ratable account of the applicable Secured Parties
on the basis of the Secured Obligations so assigned by each Secured Party).

(b) Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Credit
Document or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any of the Credit Documents, or exercise any right that it
might otherwise have under applicable Legal Requirement to credit bid at
foreclosure sales, UCC sales or other similar dispositions of Collateral.

Section 8.12. Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.

(a) The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

(b) In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
UCC. Each Lender authorizes the Administrative Agent to enter into each of the
Security Documents to which it is a party and to take all action contemplated by
such documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Security Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Security
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Credit Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties.

Section 8.13. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments;

 

80



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, and (E) all of the conditions for exemptive
relief thereunder are and will continue to be satisfied in connection therewith;
or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that:

(i) none of the Administrative Agent or the Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related to hereto or thereto);

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
obligations);

 

81



--------------------------------------------------------------------------------

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder; and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Agreement.

(c) The Administrative Agent and the Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Credit Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

(d) The above representations in Section 8.13 (b)(ii) are intended to comply
with the Department of Labor’s regulation 29 CFR §§ 2510.3-21(a) and (c)(1) as
promulgated on April 8, 2016 (81 Fed. Reg. 20,997), and if these regulations are
revoked, repealed or no longer effective, SUCH representations shall be deemed
to be no longer required or in effect.

ARTICLE 9

MISCELLANEOUS

Section 9.1. Costs and Expenses. The Borrower agrees to pay promptly (and in any
event within ten (10) days after written demand therefor (accompanied by
detailed invoices)):

(a) all reasonable and documented out-of-pocket costs and expenses of
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, and amendment of this Agreement, the Term Notes,
and the other Credit Documents (and any amendment or waiver with respect
thereto) including, to the extent provided for in this Agreement, the reasonable
fees and out-of-pocket expenses of one outside counsel for Administrative Agent
and one local counsel for Administrative Agent;

(b) all reasonable and documented out-of-pocket costs and expenses of the
Lenders, taken as a whole, in connection with the preparation, execution,
delivery, administration, modification, and amendment of this Agreement, the
Term Notes, and the other Credit Documents (and any amendment or waiver with
respect thereto) including the reasonable fees and out of pocket expenses of one
outside counsel for the Lenders, one local counsel for the Lenders and one
financial advisor for the Lenders; and

(c) all documented out-of-pocket costs and expenses, if any, of the
Administrative Agent and each Lender in connection with the enforcement (whether
through negotiations, legal proceedings, or otherwise) of this Agreement, the
Term Notes, and the other Credit Documents.

 

82



--------------------------------------------------------------------------------

Without prejudice to the survival of any other agreement of the Credit Parties
hereunder, the agreements and obligations of the Credit Parties contained in
this Section 9.1 shall survive the termination of this Agreement, the
termination of all Commitments, the payment in full of the Loans and all other
amounts payable under this Agreement, or the earlier resignation or removal of
the Administrative Agent.

Section 9.2. Indemnification; Waiver of Damages.

(a) INDEMNIFICATION. EACH CREDIT PARTY HERETO AGREES TO, JOINTLY AND SEVERALLY,
INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT AND EACH LENDER AND EACH
RELATED PARTY OF EACH OF THE FOREGOING PERSONS (EACH, AN “INDEMNITEE”) FROM AND
AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES, PENALTIES, INCREMENTAL
TAXES, COSTS, AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES, CHARGES AND DISBURSEMENTS OF COUNSEL TO ANY INDEMNITEE) THAT MAY BE
INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNITEE, IN EACH CASE ARISING
OUT OF OR IN CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT LIMITATION, IN
CONNECTION WITH ANY INVESTIGATION, LITIGATION, OR PROCEEDING OR PREPARATION OF
DEFENSE IN CONNECTION THEREWITH) (i) THE CREDIT DOCUMENTS, ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS
OF THE LOANS, (ii) ANY LOAN OR THE USE OF THE PROCEEDS THEREFROM, (iii) ANY
ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS SUBSTANCE ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY
ENVIRONMENTAL CLAIM RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE. CONTRIBUTORY OR SOLE NEGLIGENCE OF THE APPLICABLE
INDEMNITEE, (iv) THE FAILURE OF A CREDIT PARTY TO DELIVER TO THE ADMINISTRATIVE
AGENT THE REQUIRED RECEIPTS OR OTHER REQUIRED DOCUMENTARY EVIDENCE WITH RESPECT
TO A PAYMENT MADE BY A CREDIT PARTY FOR TAXES PURSUANT TO SECTION 2.12, OR
(v) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER OR NOT SUCH CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING IS BROUGHT BY ANY CREDIT PARTY OR THEIR RESPECTIVE
EQUITY HOLDERS, AFFILIATES, CREDITORS OR ANY OTHER THIRD PERSON AND WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
PENALTIES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE. IN THE CASE
OF AN INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN
THIS SECTION 9.2 APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH
INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY ANY CREDIT PARTY, ITS
DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNITEE OR ANY OTHER PERSON OR ANY
INDEMNITEE IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED. THE FOREGOING INDEMNITY AND HOLD HARMLESS
PROVISIONS SHALL NOT APPLY TO ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS OR
EXPENSES THAT IS INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNITEE
DIRECTLY FOR, OR AS A DIRECT CONSEQUENCE OF, SUCH INDEMNITEE BEING A DEFAULTING
LENDER UNDER CLAUSE (A) OR (B) OF THE DEFINITION OF “DEFAULTING LENDER”, WHETHER
ASSERTED BY ANY CREDIT PARTY OR THE

 

83



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, NO CREDIT PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT
OF EACH INDEMNITEE AFFECTED THEREBY (WHICH CONSENT WILL NOT BE UNREASONABLY
WITHHELD), SETTLE ANY THREATENED OR PENDING CLAIM OR ACTION THAT WOULD GIVE RISE
TO THE RIGHT OF ANY INDEMNITEE TO CLAIM INDEMNIFICATION HEREUNDER UNLESS SUCH
SETTLEMENT (X) INCLUDES A FULL AND UNCONDITIONAL RELEASE OF ALL LIABILITIES
ARISING OUT OF SUCH CLAIM OR ACTION AGAINST SUCH INDEMNITEE AND (Y) DOES NOT
INCLUDE ANY STATEMENT AS TO OR AN ADMISSION OF FAULT, CULPABILITY OR FAILURE TO
ACT BY OR ON BEHALF OF ANY INDEMNITEE. THIS SECTION 9.2(a) SHALL NOT APPLY WITH
RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES, CLAIMS, DAMAGES,
ETC. ARISING FROM ANY NON-TAX CLAIM.

(b) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Credit Party shall assert, agrees not to assert, and hereby
waives, any claim against any Indemnitee on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (a) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(c) Payments. All payments required to be made under this Section 9.2 shall be
made within ten (10) days of demand therefor.

(d) Survival. Without prejudice to the survival of any other agreement of the
Credit Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 9.2 shall survive the termination of this Agreement,
the termination of all Commitments, the payment in full of the Loans and all
other amounts payable under this Agreement, or the earlier resignation or
removal of the Administrative Agent.

Section 9.3. Waivers and Amendments. No amendment or waiver of any provision of
this Agreement, the Term Notes, or any other Credit Document (other than the Fee
Letter), nor consent to any departure by the Borrower or any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that:

(a) no amendment, waiver, or consent shall, unless in writing and signed by all
the affected Lenders and the Borrower, do any of the following: (i) waive any of
the conditions specified in Sections 3.1 or 3.2, (ii) reduce any principal,
interest, fees (including the Exit Fee and the Upfront Fees) or other amounts
payable hereunder or under any other Credit Document (provided that the waiver
of default interest shall only require the consent of the Required Lenders),
(iii) postpone or extend any date fixed for any payment of any principal,
interest, fees or other amounts payable hereunder, including, without
limitation, the Scheduled Maturity Date (it being understood and agreed that a
waiver of a mandatory prepayment shall only require the consent of the Required
Lenders), (iv) amend Section 2.11(e), Section 7.5. this Section 9.3 or any other
provision in any Credit Document which expressly requires the consent of, or
action or waiver by, all of the Lenders, amend the definition of “Required
Lenders”, or change the number of Lenders which shall be required for the
Lenders to take any action hereunder or under any other Credit Document, or (v)
except as specifically provided in the Credit Documents and as a result of
transactions permitted by the terms of this Agreement, release any Guarantor
from its obligation under any Guaranty or release all or substantially all of
the Collateral;

 

84



--------------------------------------------------------------------------------

(b) no Commitment of a Lender or any obligations of a Lender may be increased
without such Lender’s written consent;

(c) no amendment, waiver, or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Credit Document;

(d) [reserved];

(e) for the avoidance of doubt, amendments made pursuant to Section 2.16 may be
made pursuant to agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders.

(f) Notwithstanding anything to the contrary contained in the Credit Documents,
the Administrative Agent and the Borrower, may amend, modify or supplement any
Credit Document without the consent of any Lender in order to (i) correct,
amend, cure or resolve any minor ambiguity, omission, defect, typographical
error, inconsistency or other manifest error therein, (ii) add a guarantor or
collateral or otherwise enhance the rights and benefits of the Lenders,
(iii) make minor administrative or operational changes not adverse to any Lender
or (iv) adhere to any local Legal Requirement or advice of local counsel. In
connection with the foregoing, the Borrower shall deliver to the Administrative
Agent a certificate of a Responsible Officer stating such amendment is permitted
under the Credit Documents, upon which the Administrative Agent may conclusively
rely.

Section 9.4. Severability. In case one or more provisions of this Agreement or
the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.

Section 9.5. Survival of Representations and Obligations. All representations
and warranties contained in this Agreement or made in writing by or on behalf of
the Credit Parties in connection herewith shall survive the execution and
delivery of this Agreement and the other Credit Documents or the making of the
Loans and any investigation made by or on behalf of the Lenders, none of which
investigations shall diminish any Lender’s right to rely on such representations
and warranties. All obligations of the Borrower or any other Credit Party
provided for in Sections 2.9, 2.10, 2.12(c), 9.1 and 9.2 and all of the
obligations of the Lenders in Section 8.5 shall survive any termination of this
Agreement and repayment in full of the Obligations.

Section 9.6. Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent, and when the
Administrative Agent shall have, as to each Lender, either received a
counterpart hereof executed by such Lender or been notified by such Lender that
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent, and each Lender and their
respective successors and permitted assigns, except that neither the Borrower
nor any other Credit Party shall have the right to assign its rights or delegate
its duties under this Agreement or any interest in this Agreement without the
prior written consent of each Lender.

 

85



--------------------------------------------------------------------------------

Section 9.7. Lender Assignments and Participations.

(a) Each Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Loans, its Term Notes, and its Commitments); provided.
however, that (i) each such assignment shall be to an Eligible Assignee;
(ii) each assignment of a Lender’s rights and obligations with respect to Loans
and its Commitments shall be of a constant, and not varying, percentage of all
of its rights and obligations under this Agreement as a Lender and the Term
Notes (other than rights of reimbursement and indemnity arising before the
effective date of such assignment); and (iii) the parties to such assignment
shall execute and deliver to the Administrative Agent for its acceptance an
Assignment and Acceptance, together with any Term Notes subject to such
assignment and the assignor or assignee Lender shall pay a processing fee of
$3,500; provided that such processing fee may be waived at the sole discretion
of the Administrative Agent. Upon execution, delivery, and acceptance of such
Assignment and Acceptance and payment of the processing fee, the assignee
thereunder shall be a party hereto and, to the extent of such assignment, have
the obligations, rights, and benefits of a Lender hereunder and the assigning
Lender shall, to the extent of such assignment, relinquish its rights and be
released from its obligations under this Agreement. Upon the consummation of any
assignment pursuant to this Section 9.7, the assignor, the Administrative Agent
and the Borrower shall make appropriate arrangements so that, if requested, new
Term Notes are issued to the assignor and the assignee. The assignee shall
deliver to the Borrower and the Administrative Agent any applicable forms or
certifications in accordance with Section 2.12(f).

(b) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower for Tax purposes, shall maintain at its address referred
to in Section 9.9 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitments of, and principal amount (and stated interest)
of the Loans owing to, each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Credit Parties, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.

(c) Upon its receipt of an Assignment and Acceptance executed by the parties
thereto, together with any Term Notes subject to such assignment and payment of
the processing fee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register, and (iii) give
prompt notice thereof to the parties thereto.

(d) Each Lender may sell participations to one or more Persons in all or a
portion of its rights and/or obligations under this Agreement (including all or
a portion of its Commitments or its Loans) provided. however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participant shall be entitled to the
benefit of the yield protection provisions contained in Sections 2.9, 2.10 and
2.12 (subject to the requirements and limitations therein, including the
requirements under Section 2.12(f) (it being understood that the documentation
required under Section 2.12(f) shall be delivered to the participating Lender)),
but with respect to any particular participant, to no greater extent than the
Lender that sold the participation to such participant except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the participant acquired the applicable participation, and the
right of set-off contained in Section 7.4, and (iv) the Borrower shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and such Lender shall retain the
sole right to enforce the obligations of the Borrower relating to its Loans and
its Term Notes and to approve any amendment, modification, or waiver of any
provision of this Agreement (other than amendments, modifications, or waivers
decreasing the amount of principal of or the rate at which interest is payable
on such Loans or Term Notes, extending

 

86



--------------------------------------------------------------------------------

any scheduled principal payment date or date fixed for the payment of interest
on such Loans or Term Notes, or extending its Commitment). Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(f) Any Lender may furnish any information concerning the Borrower or any of its
Subsidiaries in the possession of such Lender from time to time to assignees and
participants (including prospective assignees and participants), subject,
however, to the provisions of the following Section 9.8.

Section 9.8. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or under any other Credit Document or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder of
under any other Credit Document, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) on a confidential basis to (1) any rating
agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided for herein, (2) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of identification numbers
with respect to the credit facilities provided for herein or (3) to market data
collectors, (h) with the consent of the Borrower or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a non-confidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information

 

87



--------------------------------------------------------------------------------

received from the Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. The
Borrower hereby authorizes CFS and its Affiliates, at their respective sole
expense, but without any prior approval by the Borrower, to publish such
tombstones and give such other publicity to this Agreement as each may from time
to time determine in its sole discretion. The foregoing authorization shall
remain in effect unless and until the Borrower notifies CFS in writing that such
authorization is revoked.

Section 9.9. Notices. Etc.

(a) Except as provided in paragraph (b) below, all notices and other
communications (other than Notices of Borrowing and Notices of Continuation or
Conversion, which are governed by Article 2 of this Agreement) shall be in
writing and hand delivered with written receipt, sent by a nationally recognized
overnight courier, or sent by certified mail, return receipt requested as
follows: if to a Credit Party, as specified on Schedule 9.9, if to the
Administrative Agent, at its credit contact specified under its name on Schedule
9.9, and if to any Lender at is credit contact specified in its Administrative
Questionnaire. Each party may change its notice address by written notification
to the other parties. All such notices and communications shall be effective
when delivered, except that notices and communications to any Lender pursuant to
Article 2 shall not be effective until received notices delivered through
electronic communications to the extent provided in paragraph (b) below, shall
be effect as provided in said paragraph (b).

(b) Notices and other communications to the Administrative Agent and each Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail or the Platform) pursuant to procedures approved by the Administrative
Agent; provided that (i) such communication is followed promptly by an original
delivered in accordance with paragraph (a) above and (ii) the foregoing shall
not apply to notices to the Administrative Agent or any Lender pursuant to
Article 2 if such Person has notified the Borrower that it is incapable of
receiving notices under such article by electronic communication. Unless the
Administrative Agent otherwise prescribes, notices and other communications sent
to an e-mail address shall be deemed received upon sender’s receipt of an
acknowledgment from the recipient (such as by the “Return Receipt Requested”
function, as available, return e-mail or other written acknowledgment), and
(B) notices or communications posted to the Platform shall be deemed received
upon the deemed receipt by the intended recipient at its e-mail address as
described in the foregoing clause (1) of notification that such notice or
communication is available and identifying the website address therefor.

Section 9.10. Usury Not Intended. It is the intent of each Credit Party and each
Lender in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Loans of each Lender including such
applicable laws of the State of New York, if any, and the United States of
America from time to time in effect. In furtherance thereof, the Lenders and the
Credit Parties stipulate and agree that none of the terms and provisions
contained in this Agreement or the other Credit Documents shall ever be
construed to create a contract to pay, as consideration for the use, forbearance
or detention of money, interest at a rate in excess of the Maximum Rate and that
for purposes of this Agreement “interest” shall include the aggregate of all
charges which constitute interest under such laws that are contracted for,
charged or received under this Agreement; and in the event that, notwithstanding
the foregoing, under any circumstances the aggregate amounts taken, reserved,
charged, received or paid on the Loans, include amounts which by applicable law
are deemed interest which would exceed the Maximum Rate, then such excess shall
be deemed to be a mistake and each Lender receiving same shall credit the same
on the principal of its Term Notes (or if such Term Notes shall have been paid
in full, refund said excess to the Borrower).

 

88



--------------------------------------------------------------------------------

In the event that the maturity of the Term Notes are accelerated by reason of
any election of the holder thereof resulting from any Event of Default under
this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the Maximum Rate, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on the
applicable Term Notes (or, if the applicable Term Notes shall have been paid in
full, refunded to the Borrower of such interest). In determining whether or not
the interest paid or payable under any specific contingencies exceeds the
Maximum Rate, the Credit Parties and the Lenders shall to the maximum extent
permitted under applicable law amortize, prorate, allocate and spread in equal
parts during the period of the full stated term of the Term Notes all amounts
considered to be interest under applicable law at any time contracted for,
charged, received or reserved in connection with the Obligations. The provisions
of this Section 9.10 shall control over all other provisions of this Agreement
or the other Credit Documents which may be in apparent conflict herewith.

Section 9.11. Usury Recapture. In the event the rate of interest chargeable
under this Agreement at any time is greater than the Maximum Rate, the unpaid
principal amount of the Loans shall bear interest at the Maximum Rate until the
total amount of interest paid or accrued on the Loans equals the amount of
interest which would have been paid or accrued on the Loans if the stated rates
of interest set forth in this Agreement had at all times been in effect. In the
event, upon payment in full of the Loans, the total amount of interest paid or
accrued under the terms of this Agreement and the Loans is less than the total
amount of interest which would have been paid or accrued if the rates of
interest set forth in this Agreement had, at all times, been in effect, then the
Borrower shall, to the extent permitted by applicable law, pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on its Loans if the Maximum Rate had, at all times, been in effect
and (B) the amount of interest which would have accrued on its Loans if the
rates of interest set forth in this Agreement had at all times been in effect
and (ii) the amount of interest actually paid under this Agreement on its Loans.
In the event the Lenders ever receive, collect or apply as interest any sum in
excess of the Maximum Rate, such excess amount shall, to the extent permitted by
law, be applied to the reduction of the principal balance of the Loans, and if
no such principal is then outstanding, such excess or part thereof remaining
shall be paid to the Borrower.

Section 9.12. Governing Law; Service of Process. The Credit Documents (other
than those containing a contrary express choice of law provision) shall be
governed by and construed in accordance with the laws of the State of New York
and, to the extent applicable, the Bankruptcy Code. Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 9.9. Nothing in this Agreement or any other Credit Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

Section 9.13. Submission to Jurisdiction. Each Credit Party hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Bankruptcy Court or, if the Bankruptcy Court does not have
(or abstains from) jurisdiction, any U.S. Federal or New York State court
sitting in New York, New York in any action or proceeding arising out of or
relating to any Credit Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Credit Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Credit Document
against any Credit Party or its properties in the courts of any jurisdiction.
Each Credit Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and

 

89



--------------------------------------------------------------------------------

effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Credit Document in any court referred to in this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

Section 9.14. Execution in Counterparts; Electronic Execution. (a) This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement and (b) delivery of an executed counterpart of a signature page
of (x) this Agreement, (y) any other Credit Document and/or (z) any document,
amendment, approval, consent, information, notice (including, for the avoidance
of doubt, any notice delivered pursuant to Section 9.9), certificate, request,
statement, disclosure or authorization related to this Agreement, any other
Credit Document and/or the transactions contemplated hereby and/or thereby (each
an “Ancillary Document”) that is an Electronic Signature transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement, such other Credit Document or such
Ancillary Document, as applicable. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement, any other
Credit Document and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative Agent and each of the Lenders shall be entitled to rely on
such Electronic Signature purportedly given by or on behalf of the Borrower or
any other Credit Party without further verification thereof and without any
obligation to review the appearance or form of any such Electronic signature and
(ii) upon the request of the Administrative Agent or any Lender, any Electronic
Signature shall be promptly followed by a manually executed counterpart. Without
limiting the generality of the foregoing, the Borrower and each Credit Party
hereby (i) agree that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders, the
Borrower and the Credit Parties, Electronic Signatures transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page and/or any electronic images of this Agreement, any
other Credit Document and/or any Ancillary Document shall have the same legal
effect, validity and enforceability as any paper original, (ii) the
Administrative Agent and each of the Lenders may, at its option, create one or
more copies of this Agreement, any other Credit Document and/or any Ancillary
Document in the form of an imaged electronic record in any format, which shall
be deemed created in the ordinary course of such Person’s business, and destroy
the original paper document (and all such electronic records shall be considered
an original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record), (iii) waives any argument, defense or right
to contest the legal effect, validity or enforceability of this Agreement, any
other Credit Document and/or any Ancillary Document based solely on the lack of
paper original copies of this Agreement, such other Credit Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against any Related Party for any liabilities
arising solely from the Administrative Agent’s and/or any Lender’s reliance on
or use of Electronic Signatures and/or transmissions by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page, including any liabilities arising as a result of the failure of
the Borrower and/or any Credit Party to use any available security measures in
connection with the execution, delivery or transmission of any Electronic
Signature.

 

90



--------------------------------------------------------------------------------

Section 9.15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

Section 9.16. [Reserved].

Section 9.17. USA Patriot Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Credit Party that pursuant to the requirements of the Patriot Act
it is required to obtain, verify and record information that identifies such
Credit Party, which information includes the name and address of such Credit
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Credit Party in accordance with the
Patriot Act.

Section 9.18. No Fiduciary or Agency Relationship. The Borrower acknowledges and
agrees, and acknowledges its subsidiaries’ understanding, that no Lender Party
will have any obligations except those obligations expressly set forth herein
and in the other Credit Documents and each Lender Party is acting solely in the
capacity of an arm’s length contractual counterparty to the Borrower with
respect to the Credit Documents and the transaction contemplated therein and not
as a financial advisor or a fiduciary to, or an agent of, the Borrower or any
other person. The Borrower agrees that it will not assert any claim against any
Lender Party based on an alleged breach of fiduciary duty by such Lender Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, the Borrower acknowledges and agrees that no Lender Party is
advising the Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. The Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Lender Parties shall have no responsibility or liability to the Borrower
with respect thereto. The Borrower further acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that each Lender Party, together
with its Affiliates, is a full service securities or banking firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services. In the ordinary course of business, any
Lender Party may provide investment banking and other financial services to,
and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrower and other
companies with which the Borrower may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by any
Lender Party or any of its customers, all rights in respect of such securities
and financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion. In addition, the Borrower
acknowledges and agrees, and acknowledges its subsidiaries’ understanding, that
each Lender Party and its affiliates may be providing debt financing, equity
capital or other services (including financial advisory services) to other
companies in respect of which the Borrower may have conflicting interests
regarding the transactions described herein and otherwise. No Lender Party will
use confidential information obtained from the Borrower by virtue of the
transactions contemplated by the Credit Documents or its other relationships
with the Borrower in connection with the performance by such Lender Party of
services for other companies, and no Lender Party will furnish any such
information to other companies. The Borrower also acknowledges that no Lender
Party has any obligation to use in connection with the transactions contemplated
by the Credit Documents, or to furnish to the Borrower, confidential information
obtained from other companies.

 

91



--------------------------------------------------------------------------------

Section 9.19. [Reserved].

Section 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, may be subject to the Write-Down
and Conversion Powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(c) a reduction in full or in part or cancellation of any such liability;

(d) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or

(e) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

Section 9.21. Integration. THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS
DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS
AGREEMENT AND THE CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. TO THE EXTENT
THERE ARE ANY INCONSISTENCIES BETWEEN THE TERMS OF THIS AGREEMENT OR ANY CREDIT
DOCUMENT AND THE DIP ORDER, THE PROVISIONS OF THE DIP ORDER SHALL GOVERN.

THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.

IN EXECUTING THIS AGREEMENT, EACH CREDIT PARTY HEREBY WARRANTS AND REPRESENTS IT
IS NOT RELYING ON ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE IN THIS
AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND ADVICE OF ITS ATTORNEYS.

Section 9.22. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein. Anything contained in this Agreement to the contrary
notwithstanding, no Lender shall be obligated to extend credit to the Borrower
in violation of any applicable law.

 

92



--------------------------------------------------------------------------------

Section 9.23. Disclosure. Each Credit Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Credit Parties and their respective Affiliates.

Section 9.24. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

Section 9.25. [Reserved].

[Remainder of this page intentionally left blank. Signature pages follow.]

 

93



--------------------------------------------------------------------------------

BORROWER: HI-CRUSH INC. By:  

/s/ J. Philip McCormick, Jr.

Name: J. Philip McCormick, Jr. Title: Chief Financial Officer

[Signature Page to DIP Term Loan]



--------------------------------------------------------------------------------

CANTOR FITZGERALD SECURITIES, as Administrative Agent By:  

/s/ James Buccola

Name: James Buccola Title: Head of Fixed Income

[Signature Page to DIP Term Loan]



--------------------------------------------------------------------------------

BlueMountain Summit Opportunities Fund II (US) LP

By: BlueMountain Capital Management, LLC, its investment manager

By:  

/s/ Rick Horne

Name: Rick Horne Title: Deputy General Counsel, Tax

[Signature Page to DIP Term Loan]



--------------------------------------------------------------------------------

BlueMountain Fursan Fund L.P.

By: BlueMountain Capital Management, LLC, its investment manager

By:  

/s/ Rick Horne

Name: Rick Horne Title: Deputy General Counsel, Tax

[Signature Page to DIP Term Loan]



--------------------------------------------------------------------------------

BM HCR Holdings, LLC

By: BlueMountain Capital Management, LLC, its non-member manager

By:  

/s/ Rick Horne

Name: Rick Horne Title: Deputy General Counsel, Tax

[Signature Page to DIP Term Loan]



--------------------------------------------------------------------------------

BlueMountain Foinaven Master Fund L.P.

By: BlueMountain Capital Management, LLC, its investment manager

By:  

/s/ Rick Horne

Name: Rick Horne Title: Deputy General Counsel, Tax

[Signature Page to DIP Term Loan]



--------------------------------------------------------------------------------

CLEARLAKE CAPITAL PARTNERS V FINANCE, L.P.        By:   Clearlake Capital
Partners V GP, L.P.   Its:   General Partner   By:  

/s/ José E. Feliciano

  Name: José E. Feliciano   Title: Co-President   By:   Clearlake Capital
Partners, LLC   Its:   General Partner   By:  

/s/ José E. Feliciano

  Name: José E. Feliciano   Title: Managing Partner

[Signature Page to DIP Term Loan]



--------------------------------------------------------------------------------

MSD CREDIT OPPORTUNITY MASTER FUND, L.P. By:  

/s/ Marcello Liguori

  Name: Marcello Liguori   Title: Managing Director

 

 

[Signature Page to DIP Term Loan]



--------------------------------------------------------------------------------

ABBOTT LABORATORIES ANNUITY RETIREMENT TRUST

By: PineBridge Investments LLC

Its Investment Manager

/s/ Jeremy Burton

Name: Jeremy Burton Title: Managing Director

 

 

[Signature Page to DIP Term Loan]



--------------------------------------------------------------------------------

ABBOTT – ABBVIE MULTIPLE EMPLOYER PENSION PLAN TRUST

By: PineBridge Investments LLC

Its Investment Manager

/s/ Jeremy Burton

Name: Jeremy Burton Title: Managing Director

 

 

[Signature Page to DIP Term Loan]



--------------------------------------------------------------------------------

DUNHAM HIGH YIELD BOND FUND

By: PineBridge Investments LLC

Its Investment Manager

/s/ Jeremy Burton

Name: Jeremy Burton Title: Managing Director

 

 

[Signature Page to DIP Term Loan]



--------------------------------------------------------------------------------

VALIC COMPANY II – STRATEGIC BOND FUND By: PineBridge Investments LLC Its
Investment Manager

/s/ Jeremy Burton

Name: Jeremy Burton Title: Managing Director

 

 

[Signature Page to DIP Term Loan]



--------------------------------------------------------------------------------

SUNAMERICA INCOME FUNDS – AIG STRATEGIC BOND FUND

By: PineBridge Investments LLC

Its Investment Manager

/s/ Jeremy Burton

Name: Jeremy Burton Title: Managing Director

 

 

[Signature Page to DIP Term Loan]



--------------------------------------------------------------------------------

SUNAMERICA SERIES TRUST – SA PINEBRIDGE HIGH-YIELD BOND PORTFOLIO

By: PineBridge Investments LLC

Its Investment Manager

/s/ Jeremy Burton

Name: Jeremy Burton Title: Managing Director

 

 

[Signature Page to DIP Term Loan]



--------------------------------------------------------------------------------

TRANSAMERICA UNCONSTRAINED BOND By: PineBridge Investments LLC Its Investment
Manager

/s/ Jeremy Burton

Name: Jeremy Burton Title: Managing Director

 

 

[Signature Page to DIP Term Loan]



--------------------------------------------------------------------------------

PUBLIC EMPLOYEES RETIREMENT ASSOCIATION OF NEW MEXICO By: PineBridge Investments
LLC Its Investment Manager

/s/ Jeremy Burton

Name: Jeremy Burton Title: Managing Director

 

 

[Signature Page to DIP Term Loan]



--------------------------------------------------------------------------------

WHITEBOX CREDIT PARTNERS, LP By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title: Partner & CEO

 

 

[Signature Page to DIP Term Loan]



--------------------------------------------------------------------------------

WHITEBOX RELATIVE VALUE PARTNERS, L.P. By: Whitebox Advisors LLC its investment
manager By:  

/s/ Luke Harris

  Name: Luke Harris   Title: General Counsel – Corporate, Transactions &
Litigation

[Signature Page to DIP Term Loan]



--------------------------------------------------------------------------------

WHITEBOX GT FUND, LP By: Whitebox Advisors LLC its investment manager By:  

/s/ Luke Harris

  Name: Luke Harris   Title: General Counsel – Corporate, Transactions &
Litigation

[Signature Page to DIP Term Loan]



--------------------------------------------------------------------------------

WHITEBOX MULTI-STRATEGY PARTNERS, L.P. By: Whitebox Advisors LLC its investment
manager By:  

/s/ Luke Harris

  Name: Luke Harris   Title: General Counsel – Corporate, Transactions &
Litigation

[Signature Page to DIP Term Loan]



--------------------------------------------------------------------------------

PANDORA SELECT PARTNERS, L.P. By: Whitebox Advisors LLC its investment manager
By:  

/s/ Luke Harris

  Name: Luke Harris   Title: General Counsel – Corporate, Transactions &
Litigation

[Signature Page to DIP Term Loan]